Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

OFFICE LEASE

 

 

350 WEST MART CENTER

 

 

CHICAGO, ILLINOIS

 

 

TENANT: UPSHOT, INC.

 

 

DATE: November 9, 2007

 

Execution Version



 

OFFICE LEASE

 

 

350 WEST MART CENTER

 

 

CHICAGO, ILLINOIS

 

 

TENANT: UPSHOT, INC.

 

 

a Delaware corporation

 

 

 

TABLE OF CONTENTS

 

 

1.

DEMISED PREMISES; TERM

1

2.

USE

2

3.

BASE RENT

3

4.

RENT ADJUSTMENTS

4

5 .

CONDITION OF PREMISES

10

6.

POSSESSION

10

7.

REPAIRS

11

8.

ALTERATIONS.

13

9.

SERVICES

15

10. COVENANT AGAINST LIENS

19

11. WAIVER OF CLAIMS

20

12. ASSIGNMENT AND SUBLETTING

21

13. EXPENSES OF ENFORCEMENT

25

14. INTENTIONALLY OMITTED

25

15. LANDLORD'S REMEDIES

25

16. SURRENDER OF POSSESSION

26

17. HOLDOVER

27

18. ENVIRONMENTAL MATTERS

28

19. NOTICE

30

20. NO SOLICITATION

31

21. CONDEMNATION

31

22. NONWAIVER

32

23. WAIVER OF NOTICE

32

24. FIRE OR CASUALTY

32

25. INSURANCE

35

26. CERTAIN RIGHTS RESERVED BY LANDLORD

36

27. RULES AND REGULATIONS

39

28. MISCELLANEOUS

42

29. ATTORNMENT

46

30. ESTOPPEL CERTIFICATE

46

31. BROKERS

47

 

Execution Version



32. SECURITY DEPOSIT

47

33. PARKING

49

34. LANDLORD'S CONTRIBUTION/ADDITIONAL ALLOWANCE

49

35. IMPROVEMENT WORK

50

36. OPTIONS TO EXPAND.

56

37. OPTIONS TO EXTEND TERM

57

38. FAIR MARKET RENT; ARBITRATION PROCEDURES

59

39. Intentionally Omitted

61

40. Intentionally omitted

61

41. TERMINATION RIGHT

61

42. COVENANT OF QUIET ENJOYMENT

62

43. ROOFTOP

62

44. ENTIRE AGREEMENT

63

45. LIMITATION OF LANDLORD'S LIABILITY

64

46. OFAC

64

 

 

 

EXHIBITS

 

 

EXHIBIT A

PLAN OF PREMISES

 

EXHIBIT B

EXAMPLE STATEMENT REGARDING OPERATING EXPENSES AND OWNERSHIP TAXES

 

EXHIBIT C

SUMMARY OF O & M PLAN

 

EXHIBIT D

JANITORIAL SPECIFICATIONS

 

EXHIBIT E

SHELL AND CORE WORK

 

EXHIBIT F

RATES FOR LANDLORD'S SUPERVISION AND GENERAL CONDITIONS

 

Execution Version



350 WEST MART CENTER

 

This Lease made as of November , 2007 (the “Effective Date”) between 350 North
Orleans L.L.C., a Delaware limited liability company having an address c/o
Merchandise Mart Properties, Inc., 222 Merchandise Mart Plaza, Suite 470,
Chicago, IL 60654 ("Landlord") and UPSHOT INC., a Delaware corporation, having a
present address at 303 East Wacker Drive, Chicago, Illinois 60601 ("Tenant").

 

 

WITNESSETH

 

 

1. DEMISED PREMISES; TERM.

 

(A)       Landlord does hereby demise and lease to Tenant, and Tenant accepts
that certain space shown cross-hatched on Exhibit "A" which is attached hereto
and made a part hereof, consisting of approximately 41,486 rentable square feet
and commonly described as the entire Fifth (5th) Floor South Tower ("Premises")
of a building located on land at 350 North Orleans Street ("Building")
(provided, however, the Building does not include the hotel premises
(hereinafter the "Hotel Premises") located in the same physical structure as the
Building) constructed on the north portion of the property bounded on the north
by West Kinzie Street, on the east by North Orleans Street, on the west by the
Chicago River, and on the south by a line 352.50 feet south of and parallel with
the south line of West Kinzie Street in Chicago, Illinois (such land and
Building hereinafter referred to, together with all present and future
easements, additions, improvements (other than the Hotel Premises) and other
rights appurtenant thereto, as the "Property"), for a term beginning on the
Commencement Date (as hereinafter defined) and ending on the last day of the
Thirteenth (13th) full Lease Year (as hereinafter defined) thereafter ("Term"),
unless sooner terminated as provided herein, subject to the terms, covenants and
agreements herein contained. The Commencement Date shall be the later of (a) May
1, 2008, or (b) the day after the last day of the TI Construction Period
(defined below). The “TI Construction Period” is the period of four calendar
months after Landlord delivers the Premises to Tenant in accordance with the
terms of this Lease and with all of the Shell and Core Work substantially
completed such that Tenant can commence its Improvements; provided, however,
that the TI Construction Period shall be extended on a day for day basis for
each day of Landlord Delay (defined below) and Force Majeure Delay (defined
below) that shall occur. The parties anticipate that the Premises will be so
delivered to Tenant on or about January 1, 2008 (the “Estimated Delivery Date”).

 

For purposes of this Lease, "Lease Year" shall mean a period of twelve (12)
consecutive calendar months, the first of which shall commence on the
Commencement Date if the Commencement Date shall be the first day of a calendar
month, or on the first day of the first calendar month following the
Commencement Date if the Commencement Date shall be other than on the first day
of a calendar month, and shall end on the last day of the twelfth (12th)
calendar month thereafter. Each successive Lease Year shall be a twelve (12)
calendar month period commencing on the anniversary of the commencement of the
first Lease Year. Upon the

 

1

Execution Version



determination of the actual date of the Commencement Date, the parties agree to
memorialize in writing such date for the determination of the Lease Year and the
expiration of the Term hereof.

 

(B)       Landlord and Tenant agree that the rentable area of the Premises
initially demised pursuant to this Article 1 and any additional space that at
any time may be demised hereunder and the rentable area of the Building shall be
computed in accordance with Building Owners and Managers Association
International Standard Method for Measuring Floor Area in Office Buildings known
as American National Standard ANS1 Z65.1-1996, approved June 27, 1996 by
American National Standards Institute, Inc. ("BOMA Standards"). Landlord and
Tenant hereby stipulate that the rentable area of the Premises initially demised
pursuant to this Article 1 is 41,486 rentable square feet.

 

2. USE. Tenant will use and occupy the Premises for general office purposes and
other uses ancillary thereto (the “Permitted Use”) and for no other use or
purpose. Tenant will not use or permit upon the Premises anything that will
invalidate any policies of insurance now or hereafter carried on the Building or
that will increase the rate of insurance on the Premises or on the Building;
provided, however, that nothing herein shall prohibit Tenant from using the
Premises for the Permitted Use or require Tenant to pay any specific increase in
the rate of insurance associated with Tenant’s specific use of the Premises for
the Permitted Use. Tenant will pay all extra insurance premiums on the Building
which may be caused by the use which Tenant shall make of the Premises (other
than a use stated in the first sentence hereof). Tenant will not (a) use or
permit upon the Premises anything that may be dangerous to life or limb; (b) in
any manner deface or injure the Building or any part thereof or overload the
floors of the Premises; or (c) do anything or permit anything to be done upon
the Premises in any way creating a nuisance or unreasonably disturbing any other
tenant in the Building or the occupants of neighboring property (for example,
creation of unreasonable noise, odors or vibration emanating from the Premises).
Tenant shall further not carry-on or permit any activities which are reasonably
likely to: (1) involve the storage, use or disposal of medical or hazardous
waste or substances or the creation of an environmental hazard other than such
substances in such amounts customarily used in normal office operations; or (2)
impair or interfere with (i) the structure of the Building or the operation of
Building systems, (ii) the character, reputation or appearance of the Building
as a first-class building, or (iii) the furnishing of services (including
utilities, telephone and communications) to any portion of the Building. The
Premises shall not be used for the purposes of any so called "office suites",
schools (although training for Tenant's corporate purposes is allowed),
facilities of foreign governments, advertising agencies (other than Tenant or
Tenant Occupants, as hereinafter defined), employment agencies, medical
treatment facilities, governmental entities, a restaurant open to the public, or
any retail, showroom or wholesale activities. Subject to Force Majeure events
(as defined in Article 35(A)), Tenant will fully and promptly comply, and
operate the Premises in conformity, with all applicable federal, state and
municipal laws, ordinances, codes, regulations and requirements respecting the
Premises or relating to Tenant's specific use or occupancy thereof, and
activities therein provided, however, Tenant shall not be responsible for
assuring (or repairing or maintaining) that the "Building Systems" (as defined
in Article 7 hereof), are in compliance with such laws, ordinances, codes,
regulations or requirements. Tenant will not use the Premises for lodging or
sleeping purposes, nor conduct or permit to be conducted on the Premises any
business

 

2

Execution Version



or activity which is contrary to the provisions of this Lease or to any
applicable governmental laws, ordinances, codes, regulations and requirements.
Tenant shall promptly pay all taxes of whatever kind which are imposed upon
Tenant but which are to be collected by Landlord. Tenant shall at no time sell
food (other than to Tenant’s employees and guests) on or from the Premises.
Tenant shall at no time sell (within the meaning of the Illinois Liquor Control
Act, as now or hereafter amended) alcoholic liquor on or from the Premises,
provided, however, that Tenant may occasionally give complimentary food and
alcoholic liquor to its employees and guests on the Premises, on condition that
Tenant shall comply with all applicable governmental requirements, and on
further condition that, prior to the giving of such alcoholic liquor, Tenant
shall procure and maintain continuously thereafter (or cause to be procured and
maintained continuously thereafter) in force a policy of or endorsement for host
liquor liability insurance, as set forth in Article 25 hereof.

 

 

3. BASE RENT.

 

(A)       Tenant shall pay to Landlord an annual base rent ("Base Rent") for the
Premises (based on 41,486 rentable square feet) as shown below for each
respective period in equal monthly installments during each respective period as
follows:

 

 

ANNUAL

MONTHLY

SQ. FT.

 

LEASE YEAR

BASE RENT

INSTALLMENT

RATE

 

1

$1,130,493.50

$94,207.79

$27.25

 

2

$1,158,703.98

$96,558.67

$27.93

 

3

$1,187,744.18

$98,978.68

$28.63

 

4

$1,217,614.10

$101,467.84

$29.35

 

5

$1,247,898.88

$103,991.57

$30.08

 

6

$1,279,013.38

$106,584.45

$30.83

 

7

$1,310,957.60

$109,246.47

$31.60

 

8

$1,343,731.54

$111,977.63

$32.39

 

9

$1,377,335.20

$114,777.93

$33.20

 

10

$1,411,768.58

$117,647.38

$34.03

 

11

$1,447,031.68

$120,585.97

$34.88

 

12

$1,483,124.50

$123,593.71

$35.75

 

13

$1,520,047.04

$126,670.59

$36.64

 

Tenant shall pay each installment of Base Rent in advance on the first day of
every calendar month of the Term. All such payments shall be made payable to
Landlord or Landlord's agent and shall be made at the office of the Building or
at such other places and to such other parties as Landlord shall from time to
time, by not less than ten (10) business days written notice, appoint. Base Rent
shall be payable without any prior demand therefor and except as expressly
provided otherwise herein, without any deductions or set-offs whatsoever. If the
Term commences on a day other than the first day of the calendar month, or ends
on a day other than the last day of the calendar month, the Base Rent for such
fractional month shall be prorated on the basis of 1/365th (or the applicable
year is a leap year, 1/366th) of the annual Base Rent for each day of such
fractional month.

 

3

Execution Version



(B)       Base Rent shall abate (1) in full for a period of fifteen (15) months
commencing on the Commencement Date, (2) in the amount of $2,534.65 per month
beginning at the start of the sixteenth (16th) month through the twenty-fourth
(24th) month, and (3) in the amount of $2,598.17 per month beginning at the
start of the twenty-fifth (25th) month through the thirty-second (32nd) month
following the Commencement Date; provided that, if at any time during the
forgoing abatement period, there shall occur an Event of Default, then for so
long as such Event of Default shall continue without cure, in addition to all
other rights, powers and remedies afforded to Landlord under this Lease, the
abatement of Base Rent provided in the foregoing sentence shall immediately and
without notice terminate and Landlord shall be entitled to receive and collect
and Tenant shall pay all Base Rent which would have been paid but for the
abatement herein permitted.

 

4. RENT ADJUSTMENTS. Landlord and Tenant agree that the following rent
adjustments shall be made with respect to each calendar year of the Term, or
portion thereof, including the calendar year in which the Term of this Lease
begins and the calendar year in which the Term of this Lease terminates, after
the Base Year (which “Base Year” for purposes of this Lease shall be the
calendar year ending on the December 31, 2009). For purposes of such rent
adjustments, “Tenant's Proportionate Share” is agreed to be (x) 3.352% for the
period beginning on the Commencement Date and ending on the last day of the
thirty-second (32nd) month following the Commencement Date, and (y) 3.442% for
the period beginning on the first day of the thirty-third (33rd) month following
the Commencement Date, which amount is calculated by dividing the rentable
square feet of the Premises by 1,205,289, stipulated to be the rentable square
feet in the Building.

 

(A) Tenant shall pay to Landlord as additional rent an amount equal to Tenant's
Proportionate Share of the amount by which Real Estate Related Taxes (as
hereinafter defined) paid in any calendar year during the Term after the Base
Year exceed Real Estate Related Taxes paid in the Base Year. Subject to the
provisions below in this Paragraph (A), "Real Estate Related Taxes" shall mean
all taxes, assessments, impositions and governmental charges of every kind and
nature which Landlord shall pay in a calendar year because of or in any way
connected with the ownership, leasing, management, and operation of the Building
and the Property. The definition of Real Estate Related Taxes is subject to the
following:

 

(1)        the amount of ad valorem real and personal property taxes against
Landlord's real and personal property to be included in Real Estate Related
Taxes shall be the amount shown by the latest available tax bills required to be
paid in the calendar year in respect of which Real Estate Related Taxes are
being determined. The amount of any tax refunds shall be deducted from Real
Estate Related Taxes in the calendar year they are received by Landlord;

 

(2)        the amount of special taxes and special assessments to be included
shall be limited to the amount of the installments (plus any interest, other
than penalty interest, payable thereon) of such special tax or special
assessment required to be paid during the calendar year in respect of which Real
Estate Related Taxes are being determined;

 

4

Execution Version



(3)        there shall be excluded from Real Estate Related Taxes all income
taxes and any other taxes imposed upon or measured by Landlord’s gross income or
profits [except for any specific tax or excise on rents or other income from the
Property (or on the value of leases thereon) or a specific gross receipts tax or
excise on rents or other income from the Property (or on the value of leases
thereon)], excess profit taxes, transfer, sale, gift, franchise, capital stock
and inheritance or estate taxes, except to the extent that any such tax is in
lieu of or in substitution for, in whole or in part, any tax included in Real
Estate Related Taxes. Real Estate Related Taxes shall also exclude all taxes,
assessments, charges, costs and disbursements paid in connection with the Hotel
Premises.

 

(4)        Real Estate Related Taxes shall also include, in the calendar year
paid, all fees, costs and expenses (including reasonable attorneys' fees)
reasonably incurred by Landlord in contesting or attempting to reduce or limit
any Real Estate Related Taxes, regardless of whether any such reduction or
limitation is obtained.

 

In no event shall Tenant be obligated to pay any amount for Real Estate Related
Taxes that are first billed to Tenant after the date that is two (2) years
following the date of delivery of the Landlord's Annual Statement (defined
below) for the calendar year to which such Real Estate Related Taxes are
allocable.

 

(B)       Tenant shall also pay to Landlord as additional rent an amount equal
to Tenant's Proportionate Share of the amount by which Operating Expenses for
any calendar year during the Term after the Base Year exceed Operating Expenses
for the Base Year. Subject to the provisions below in this Paragraph (B),
Operating Expenses shall mean all expenses, costs and disbursements of every
kind and nature paid, incurred, or otherwise arising in respect of a calendar
year because of or in connection with the ownership, management, maintenance,
repair, and operation of the Building and the Property. The definition of
Operating Expenses is subject to the following:

(i)      There shall be excluded from Operating Expenses: (1) costs of
alterations of tenant spaces; (2) interest, depreciation and amortization except
as specifically provided in clause (ii), below; (3) principal and interest
payments on mortgages or other funds borrowed by Landlord, financing or
refinancing expenses, and expenses incurred in connection with the sale of the
Property or any interest therein; (4) return on investment; (5) Real Estate
Related Taxes with the respect to which Tenant is liable for its Proportionate
Share pursuant to the preceding paragraph (A) and all costs and expenses not
permitted to be included in Real Estate Related Taxes; (6) the cost of capital
improvements, capital repairs in the nature of capital replacements, and capital
equipment as determined in accordance with GAAP (defined below) (collectively,
“Capital Items”), except as expressly provided in clause (ii) below with respect
to Capital Items resulting in a reduction or limitation in Operating Expenses or
required to comply with governmental requirements enacted or initially enforced
after the date of execution hereof; (7) ground lease or master lease rents or
costs in connection therewith; (8) real estate brokers' leasing commissions or
compensation and any other expenses incurred in leasing space or procuring
tenants; (9) any costs for which

 

5

Execution Version



Landlord has received reimbursement (other than reimbursements from tenants
under operating expense escalation clauses), whether from insurance or
condemnation proceeds and any costs for which Landlord would have been entitled
to reimbursement if Landlord has carried the insurance Landlord is required to
carry under this Lease; (10) attorneys' fees, costs and disbursements and other
expenses incurred in connection with negotiation of leases with or disputes with
tenants or prospective tenants of the Building; (11) expenses in connection with
any service or other benefits of a type which are not provided to Tenant but
which are provided to another tenant or occupant of the Building or that are
provided to Tenant for an additional charge but are provided to any other tenant
without charge or at a substantially reduced charge; (12) overhead and profit
increment and any other amounts paid to parents, subsidiaries or affiliates of
Landlord or its beneficiary for services on or to the Building or goods supplied
to the Building to the extent that the costs of such services or goods exceed
the competitive costs of such services or goods were they not so rendered by
such parent, subsidiary or affiliate (subject, however, to the proviso in clause
(15) below as to management fees); (13) any compensation paid to clerks,
attendants or other persons in commercial concessions operated by Landlord or
Landlord's beneficiary or any affiliate of either; (14) advertising, marketing
and promotional expenditures; (15) management fees to the extent such fees
exceed similar costs incurred in comparable office buildings in the area;
provided, however, that in any event Tenant agrees that there may be included in
Operating Expenses a management fee, whether paid to an affiliate of Landlord's
beneficiary or an unrelated third party, in an amount up to 3% of gross revenues
derived from the Building; (16) wages, salaries or other compensation paid to
any employees of Landlord or Landlord's beneficiary or management agent above
the grade of Building manager or paid to any employee who does not devote
substantially all of his or her employed time to the operation or maintenance of
the Property unless such wages, salaries or other compensation are reasonably
and equitably prorated; (17) the costs of complying with the O & M Program
(defined below) and the costs incurred in connection with the removal,
containment or other remediation of any asbestos containing materials in the
Building in accordance with the O & M Program or otherwise; (18) the costs for
furnishing electricity or janitorial services to tenant spaces in the Building
from time to time if billed separately to Tenant in accordance with Article 9(C)
and 9(D) hereof; (19) the cost of installing, equipping or operating any of the
following specialty services at the Property-day care facility, health club,
workout facility or luncheon, athletic or recreational club; (20) the cost of
acquiring sculptures, paintings and other objects of art in the Building
(provided that all reasonable and customary costs for maintaining and insuring
any of the foregoing shall be includable in Operating Expenses); (21) legal
expenses incurred in the negotiation and enforcement of leases; (22) the amount
of any political or charitable contributions made by Landlord; (23) all income
taxes, excess profit taxes, franchise, capital stock and inheritance or estate
taxes paid by Landlord; (24) any and all costs and expenses borne directly by
Tenant under this Lease or by any other tenant of the Building; (25) any and all
costs and/or expenses associated with the operation of the business of the
partnership or entity which constitutes the Landlord (or of which Landlord is a
direct or indirect subsidiary, parent or affiliate), including, without
limitation, for general corporate overhead and general and administrative
expenses; (26) any and all costs and expenses for, in connection with or
relating to the

 

6

Execution Version



management, maintenance, repair, and operation of the Hotel Premises other than
certain shared costs pursuant to a Collateral Agreement between the Building and
the Hotel Premises; (27) any and all costs and expenses related to bad debts or
similar losses; (28) any and all costs and/or expenses associated with the
operation of the business of the partnership or entity which constitutes the
Landlord (or of which Landlord is a direct or indirect subsidiary, parent or
affiliate), including, without limitation, for general corporate overhead and
general and administrative expenses; (29) any and all cost and expenses for
rentals and other related expenses incurred in leasing any Capital Items, the
cost of which if purchased, could not be included in Operating Expenses; (30)
any and all costs and expenses for reserves of any kind; and (31) any and all
costs and/or expenses arising from claims, disputes or potential disputes in
connection with potential or actual claims, litigation or arbitrations
pertaining to (a) the business of Landlord or the ownership or title to the
Property or any portion thereof, (b) any disputes between Landlord and its
partners and/or affiliates between Landlord and any other owner or interest
holder in the Property, or any adjacent landowner, between constituent partners
or members of Landlord, or (c) any disputes between Landlord and its employees.
There shall be no duplication of charges in determining Operating Expenses
hereunder, and Landlord shall not be entitled to collect in excess of one
hundred percent (100%) of Operating Expenses from all tenants.

 

(ii)     In the event Landlord makes any capital improvement or any capital
repair in the nature of a capital replacement or installs any capital equipment
during the Term hereof which (a) results in a reduction or limitation in
Operating Expenses, or (b) is required to comply with any governmental rules,
regulations or requirements applicable from time to time to the Building or to
the Property and enacted or initially enforced after the date of execution
hereof, the costs thereof, as amortized in each case on a straight-line basis
(unless otherwise required by generally accepted accounting principles (“GAAP”)
over the useful life of the item so capitalized (as determined in accordance
with GAAP), may be included in Operating Expenses; provided, however, that the
amount paid by Tenant for any calendar year or portion thereof which falls
within the Term of this Lease on account of a capital item described in clause
(a) above shall not exceed the reduction or limitation in Tenant's Proportionate
Share of Operating Expenses with respect to such calendar year or portion
thereof by reason of such capital item. If the Building shall not have been
fully occupied by tenants at any time during the Base Year or any succeeding
calendar year, the Operating Expenses for such year may be equitably adjusted
(by grossing up the Operating Expenses that vary with occupancy of the Building)
to reflect the amount of Operating Expenses that would have been incurred if the
Building had been fully occupied throughout such year.

 

(iii)    In no event shall Tenant be obligated to pay any amount for Operating
Expenses that are first billed to Tenant after the date that is two (2) years
following the date of delivery of the Landlord's Annual Statement (defined
below) for the calendar year to which such Operating Expenses are allocable.

 

 

(C)

Intentionally omitted.

 

 

7

Execution Version



(D)       In order to provide for current payments on account of increases in
Real Estate Related Taxes and Operating Expenses over the Base Year, Tenant
agrees, at Landlord's request, to pay on account to Landlord for each calendar
year of the Term or portion thereof following the Base Year, Tenant's
Proportionate Share of amounts due under Articles 4(A) and 4(B) above (“Article
4 Additional Rent”) for such ensuing calendar year or portion thereof, as
reasonably estimated by Landlord from time to time, in equal monthly
installments, commencing on the first day of the calendar month following the
calendar month during which the day occurs that is ten (10) business days after
the date on which Landlord notifies Tenant (by delivery of an Estimated
Statement) of the amount of such estimated Article 4 Additional Rent, and
Landlord may, by delivery of a revised Estimated Statement, revise its estimate
of Article 4 Additional Rent payable for any calendar year; provided that
Landlord's estimate of Article 4 Additional Rent payable for any calendar year
shall not be changed more than twice during any calendar year. “Estimated
Statement” means a written statement setting forth the estimated amount of
Article 4 Additional Rent payable by Tenant with respect to such calendar year.
The initial Estimated Article 4 Additional Rent payment for the calendar year
shall be payable within thirty (30) days after the initial notice; thereafter
such payments shall be payable at the same time and the same manner as Base
Rent. If the Landlord’s Annual Statement (defined below) indicates that the
Article 4 Additional Rent payable with respect to the applicable calendar year
shall be greater than or less than the aggregate of all estimated installments
of Article 4 Additional Rent previously paid to Landlord in accordance with this
Article 4(D), then Tenant upon receipt of such invoice shall pay to Landlord
within thirty (30) days immediately following such notification the amount of
such underpayment, or, Landlord shall credit Tenant against the rent next coming
due for the amount of such overpayment, as the case may be (or if the Term has
expired and no further amounts are due to Landlord from Tenant hereunder,
Landlord shall refund such amount to Tenant). It is the intention hereunder to
estimate from time to time the amount of increases in Real Estate Related Taxes
and Operating Expenses for each calendar year over Real Estate Related Taxes and
Operating Expenses for the Base Year, and then to finally determine such rent
adjustments at the end of such calendar year or as soon thereafter as possible
based upon actual increases in Real Estate Related Taxes and Operating Expenses
for such calendar year.

 

(E)       Landlord agrees to keep books and records showing the Real Estate
Related Taxes and Operating Expenses in accordance with GAAP and in compliance
with such provisions of this Lease as may affect such accounts. Landlord shall
deliver to Tenant within one hundred fifty (150) days after the close of each
calendar year (including the calendar year in which this Lease begins and the
calendar year in which this Lease terminates), a statement (an “Annual
Statement”) certified by an officer of Landlord's agent substantially in the
form of the sample statement attached hereto and made a part hereof as Exhibit
"B". Failure or delay in delivering any such statement or accompanying invoice,
or failure or delay in computing the rent adjustments pursuant to this Article
4, shall not be deemed a waiver by Landlord of its right to deliver such items
nor shall any such failure or delay be deemed a release of Tenant's obligations
with respect to any such statement or invoice, or constitute a default
hereunder; provided, however, that if any Annual Statement is not delivered
within 240 days after the close of the applicable calendar year, Tenant may
elect to seek specific performance). All rent adjustments payable hereunder
shall, except as expressly provided otherwise in this Lease, be made without any
deductions or set-offs whatsoever.

 

8

Execution Version



 

(F)       The obligation of Tenant with respect to the payment of Base Rent and
Article 4 Additional Rent due hereunder shall survive the expiration or
termination of this Lease. Any payment, refund, or credit made pursuant to this
Article shall be made without prejudice to any right of Tenant to dispute, or of
Landlord to correct, any items as billed pursuant to the provisions hereof. In
the event that the Term of this Lease shall have been in effect for less than
the full calendar year immediately preceding Tenant's receipt of the statements
provided for in Articles 4 (D) and (E) hereof or if the Term shall end on a day
other than the last day of a calendar year, the rent adjustment shall be pro
rata on a per diem basis. In no event shall any rent adjustment result in a
decrease in the Base Rent payable from time to time hereunder.

 

(G)       In the event that Tenant disputes the accuracy of the Annual
Statement, or the information therein contained, furnished by Landlord to Tenant
pursuant to Article 4(E) above, Tenant may require upon delivering notice in
writing within nine (9) months after submission of such Annual Statement that
Real Estate Related Taxes and Operating Expenses be audited by an independent,
nationally recognized public accounting firm on a non-contingent fee basis as
selected by Tenant and reasonably satisfactory to Landlord, at Tenant's expense,
except as hereinafter provided. If it is finally determined that Article 4
Additional Rent for any calendar year is ninety-seven percent (97%) or less than
the Article 4 Additional Rent as shown in the Annual Statement furnished by
Landlord to Tenant pursuant to Article 4(E), Landlord shall pay the reasonable
costs and expenses incurred by Tenant in engaging such public accounting firm to
render such statement, and if it is finally determined that Tenant has overpaid
for Article 4 Additional Rent for any calendar year, Landlord shall credit to
Tenant the amount of such overpayment in the manner provided above in Article 4
(D); provided, further, that if as finally determined that the amount of Article
4 Additional Rent for any calendar year is greater than the Article 4 Additional
Rent as shown in the applicable Annual Statement furnished by Landlord to
Tenant, Tenant shall pay to Landlord the amount of such underpayment within
thirty (30) days after the date on which Tenant receives an invoice from
Landlord requesting payment thereof.

 

(H)       In the event Tenant selects such firm of independent
nationally-recognized certified public accountants to examine Landlord's books
and records for any calendar year, such firm shall promptly conduct such
examination in accordance with generally accepted accounting principles
consistently applied and, as soon as practicable, render to Landlord and Tenant
a report stating such accountants' determination of the Article 4 Additional
Rent for such year, and, if such determination is inconsistent with Landlord's
Annual Statement, providing a reasonably-detailed basis for the determination
and explanation of each discrepancy. If the parties cannot agree following such
submission, they shall engage in binding arbitration with respect to such
discrepancy.

 

Such accountants engaged by Tenant may inspect, audit, review, copy and examine
(and Landlord agrees to make the same available for such purposes) at Landlord’s
agent’s office in Chicago, Illinois only such of Landlord's books and records as
are reasonably related to the preparation of Landlord's Annual Statement, and
such accountants engaged by Tenant may examine none of Landlord's books and
records with respect to any property other than the Property.

 

9

Execution Version



 

Landlord shall not be obligated to permit any individual to examine Landlord's
books and records unless such individual and such individual's employer first
execute and deliver to Landlord a commercially reasonable written acknowledgment
affirming that (i) such individual's examinations of Landlord's books and
records shall be kept confidential, and (ii) the results thereof and information
derived therefrom or obtained in the course thereof shall not be disclosed by
such parties to any person other than Landlord and Landlord’s employees and
agents and advisors, Tenant and Tenant's employees and agents and advisors who,
in Tenant’s good faith determination, have a need to know such information and
other individuals to whom disclosure is required by law or governmental rule or
regulation or legal or administrative process; provided, however, such results
and information from the accountant's examination may be used by Landlord and
Tenant in enforcing their respective rights and obligations hereunder.

 

Tenant hereby covenants and agrees with Landlord that any examination of any
information relating to Operating Expenses or Real Estate Related Taxes
furnished by Landlord to Tenant and any examination of Landlord's books and
records by Tenant, its employees or agents shall be kept confidential by Tenant
in accordance with the provisions of this Article 4(H) and the results of such
examinations and information derived therefrom or obtained in the course thereof
shall not be disclosed by Tenant to anyone or used for any purpose other than as
permitted pursuant to this Article 4.

 

5. CONDITION OF PREMISES. Tenant's entry into possession of all or any part of
the Premises shall be presumptive evidence as against Tenant that such part of
the Premises was in good order and satisfactory condition when Tenant took
possession, except for (a) any latent defects in the structure of the Building
(including the exterior of the Building and exterior windows of the Building) or
the Building Systems, or (b) any latent defects in the Shell and Core Work
constructed for Tenant's occupancy pursuant to Article 35(A) or in the
electrical, plumbing, ventilating and/or cooling systems or other common systems
of the Building, excluding items of damage caused by Tenant, its agents,
contractors and suppliers, or (c) any incomplete Shell and Core Work which shall
be identified by Landlord and Tenant within ten (10) business days after
substantial completion of the Shell and Core Work as "punch list items" and
which will be promptly completed by Landlord. Tenant acknowledges that no
promise of Landlord or its agents to alter, remodel or improve the Premises or
the Building and no representation respecting the condition of the Premises or
the Building have been made by Landlord or its agents to Tenant other than as
may be contained herein.

 

 

6. POSSESSION.

 

(A)       Landlord shall use commercially reasonable efforts to deliver the
Premises to Tenant with the Shell and Core Work substantially complete on or
before the Estimated Delivery Date. In the event that possession of the Premises
shall not be delivered to Tenant on the Estimated Delivery Date, this Lease
shall nevertheless continue in full force and effect, and no liability shall
arise against Landlord out of any such delay beyond the abatement of rent as
provided in Article 35(A) so long as Landlord uses commercially reasonable
efforts to deliver the Premises to Tenant

 

10

Execution Version



with the Shell and Core Work substantially completed as soon thereafter as
possible; provided, however, that if Landlord shall fail, for any reason other
than Force Majeure to deliver the Premises to Tenant with the Shell and Core
Work complete on or before the day that is one hundred eighty (180) days after
the Estimated Delivery Date, Tenant shall have the right to terminate this Lease
by delivery of thirty (30) days' written notice to Landlord delivered within ten
(10) days of the expiration of such 180 day period.

 

(B)       Tenant shall have the right to enter into possession of all or any
part of the Premises prior to the Commencement Date, for the purpose of
conducting its business therein. All of the covenants and conditions of this
Lease (including, without limitation, Landlord's provision of services as
described in Article 9 hereof) shall be binding upon the parties hereto in
respect of such pre-Term possession the same as if the first day of the Term had
been fixed as of the date when Tenant entered into such possession, except that
Tenant for the period prior to the Commencement Date, Tenant’s obligation to pay
any Base Rent shall be prorated to be equal to the applicable Base Rent
multiplied times a fraction, the numerator of which is the rentable square
footage of the portion of the Premises in possession by Tenant and used by
Tenant for the conduct of its business and the denominator of which is the
rentable square footage of the Premises. Tenant shall have the ability to apply
the abatement amounts set forth in Article 3(B) above against any Base Rent
obligations arising hereunder. Tenant shall be responsible for the payment of
all amounts pursuant to Article 9 from and after the date that Tenant so enters
into possession.

 

 

7. REPAIRS.

 

(A)        Tenant Repair Obligations. Subject to Force Majeure events (as
defined in Article 35(A)), and subject to Article 7(C) below, Tenant will, at
its own expense and subject to the provisions of Article 8 of this Lease, keep
the "Tenant Responsible Premises" (as defined below in this Article 7) in good
repair and tenantable condition at all times during the Term of this Lease, and
Tenant shall promptly and adequately repair all damages to the Tenant
Responsible Premises (except for reasonable wear and tear and as otherwise
provided in Article 25 of this Lease) within a reasonable period of time. If
Tenant does not commence such repairs and proceed diligently thereafter to
completion, after written notice from Landlord, within ten (10) business days
(except in cases of an emergency) Landlord may, but need not, make such repairs
or replacements and the actual out of pocket amount paid by Landlord for such
repairs and replacements (including Landlord’s overhead and the cost of
providing any general conditions at Landlord’s then published rates) shall be
deemed additional rent reserved under this Lease due and payable within thirty
(30) days after delivery of a bill therefor by Landlord. Landlord may, but shall
not be required so to do, enter the Premises at all reasonable times to make
such repairs or alterations, improvements and additions, including but not
limited to ducts and all other facilities for air conditioning service, as
Landlord shall reasonably deem necessary or appropriate for the safety,
preservation or improvement of the Premises or the Building or any equipment
located in the Building, or as Landlord may be required to do by this Lease or
by the City of Chicago or by the order or decree of any court or by any other
governmental authority, provided that Landlord gives Tenant reasonable prior
notice (except in cases of an emergency, in which case Landlord shall provide
such notice as is reasonable under the circumstances) of any such repairs,
alterations, improvements and additions

 

11

Execution Version



in the Premises, and (except in cases of an emergency) so long as the
performance of such work during ordinary business hours does not unreasonably
interfere with Tenant's ability to conduct its business in the Premises.
Notwithstanding the foregoing, Tenant may, by written notice to Landlord,
designate portions of the Premises as “Secured Areas” should Tenant require such
areas for the purpose of securing certain valuable property or confidential
information. Landlord and Landlord’s agents may not enter such Secured Areas,
except (i) in the event of an emergency or (ii) to perform any of Landlord’s
duties or work required hereunder, in which case Landlord shall provide Tenant
with reasonable notice of the specific date and time of entry. Landlord shall
not be required to provide any janitorial services to the Secured Areas.

 

(B)        Landlord Repair Rights. In the event Landlord or its agents or
contractors shall reasonably elect or be required (subject to the provisions of
the preceding Paragraph A), to make repairs, alterations, improvements or
additions to the Premises or the Building or any equipment located in the
Building, subject to the following sentence, Landlord shall be allowed to take
into and upon the Premises all material that may be reasonably required to make
such repairs, alterations, improvements or additions and, during the continuance
of any of said work, to temporarily close doors, entryways, public space and
corridors in the Building and to interrupt or temporarily suspend Building
services and facilities without being deemed or held guilty of eviction of
Tenant or for damages to Tenant's property, business or person, and except as
expressly provided otherwise in this Lease, the rent reserved herein shall in no
way abate while said repairs, alterations, improvements or additions are being
made, and except as expressly provided otherwise in this Lease, Tenant shall not
be entitled to maintain any set-off or counterclaim for damages of any kind
against Landlord by reason thereof. Landlord may, at its option, make all
repairs, alterations, improvements and additions in and about the Building and
the Premises during ordinary business hours, so long as (except in case of an
emergency) the performance of such work during ordinary business hours does not
unreasonably interfere with Tenant's access to the Premises or Tenant's ability
to conduct its business in the Premises, and if such work during ordinary
business hours is not of an emergency nature and does not unreasonably interfere
with Tenant's access to the Premises or Tenant's ability to conduct its business
in the Premises and Tenant nonetheless desires to have the same done during any
other hours, Tenant shall pay for all overtime and additional expenses resulting
therefrom.

 

(C)        Tenant Responsible Premises. As used herein, "Tenant Responsible
Premises" shall mean all alterations, additions and improvements in and to the
Premises at any time or from time to time existing, whether constructed by
Landlord or Tenant or acquired by Tenant from any former tenant, including but
not limited to all items of work constructed in the Premises in preparation for
Tenant's initial occupancy thereof, but excluding all "Building Systems" (as
defined below in this Article 7).

 

(D)        Landlord’s Repair Obligations. Subject to Force Majeure events,
Landlord shall keep in good order and repair consistent with the current
condition of the Building (and the cost thereof may be included in Operating
Expenses, except as otherwise provided in Subparagraph B(ii) of Article 4
hereof) the following items ("Building Systems"): (i) the structural components
and common areas of the Building serving the Premises; (ii) the mechanical,
electrical, plumbing,

 

12

Execution Version



ventilation, and air cooling systems serving the Premises, including components
of said systems outside and up to the perimeter of the Premises, but, other than
as set forth in clauses (iii) and (iv), excluding any related systems, fixtures
and equipment located within the Premises which are not a part of the Shell and
Core Work; (iii) ventilating and cooling system ducts in the Premises, but
excluding variable air volume (VAV) boxes, reheats, in-duct fans and other
equipment and devices in or attached to the ducts; and (iv) the Building
sprinkler system serving the Premises, including piping up to the Premises, but
excluding any other piping, heads and apparatus within the Premises.

 

Any liability of Tenant or Landlord for the performance of their respective
obligations under this Article 7 shall be subject to the provisions of Articles
11 and 25 hereof.

 

8.          ALTERATIONS. Tenant shall not, without the prior written consent of
Landlord in each instance obtained, make any repairs, replacements, alterations,
improvements or additions to the Premises which affect the Building structure,
Building Systems, common areas or other tenants' premises (collectively, “Major
Improvements”). Landlord’s consent shall not be required for any repairs,
replacements, alterations, improvements or additions to the Premises which are
not Major Improvements (collectively, “Minor Improvements” and together with
Major Improvements, collectively, referred to herein as “Improvements”) provided
that Tenant shall give Landlord reasonable prior notice of all Minor
Improvements during the Term. To the extent Landlord's consent is required for
any Improvements, such consent shall not be unreasonably withheld, conditioned
or delayed, but such consent may be conditioned upon such reasonable
requirements regarding such Major Improvements as Landlord deems appropriate,
including without limitation, the submission of reasonably detailed plans and
specifications, and such Major Improvements shall be of a quality equal to or
better than the reasonable standards of the Building. At the time that Landlord
gives its consent to any such Major Improvements or Landlord receives notice of
any Minor Improvements, Landlord may designate any items which are atypical for
standard office uses or require unusual expense for removal (such as, but not
limited to, satellite dish equipment, generator equipment, staircases,
specialized flooring, underfloor installations, flooring or installations which
have Tenant’s name or logo, specialized cabling, and/or vaults) as items which
Landlord reserves the right to require Tenant to remove upon the expiration of
the Term or upon any termination of this Lease or Tenant's right to possession
hereunder (collectively, “Potential Removal Improvements”). Neither approval of
any plans and specifications nor supervision of any improvement work by Landlord
or its agents shall constitute a representation or warranty by Landlord or its
agents that such plans or work either (i) are complete or suitable for their
intended purpose, or (ii) comply with applicable laws, ordinances, codes and
regulations, it being expressly agreed by Tenant that Landlord assumes no
responsibility or liability whatsoever to Tenant or to any other person or
entity for such completeness, suitability or compliance. All such Improvements
shall be done at Tenant's by contractors hired by Tenant (which contractors
shall be subject to Landlord's prior written consent, which shall not be
unreasonably withheld, conditioned or delayed, and which contractors must be
reputable and financially responsible, maintain proper insurance and preserve
labor harmony), and, in either event, Tenant shall reimburse Landlord or its
agent a charge for coordination, general conditions, and other actual costs
actually and reasonably incurred plus any out of pocket costs reasonably
incurred by Landlord in connection with such work, at the rates

 

13

Execution Version



established by Landlord from time to time for the Building. Tenant may hire its
own project manager and not be required to use Landlord’s designated project
manager.

 

In the event that Tenant uses its own contractors for the Improvements Landlord
may, without limitation, require Tenant to: (a) comply with such reasonable
construction standards or procedures as may be applicable from time to time for
construction activities in the Building; (b) give assurances reasonably
satisfactory to Landlord that the construction of such Improvements will not
jeopardize labor harmony; (c) submit reasonably satisfactory insurance
certificates; (d) obtain all necessary permits; (e) with respect to Improvements
costing in excess of $500,000, furnish reasonably satisfactory security for the
payment of all costs to be incurred in connection with the Improvements; and (f)
upon completing any such Improvements, furnish Landlord with contractors'
affidavits and full and final waivers of lien and receipted bills covering all
labor and material expended and used and furnish Landlord with final
construction drawings (marked up as constructed) for any such Improvements.

 

There are some asbestos-containing materials ("ACM") in some areas of the
Building. Landlord has adopted and implemented an abatement and operations and
maintenance program ("O & M Program"), a copy of which is available for review
by Tenant in Chicago, Illinois, which sets forth certain procedures to be
followed in connection with any Improvements to be made in the Building, in
order to prevent disturbance to any ACM that may be encountered. Tenant
acknowledges, and hereby expressly agrees to cause its agents, employees and
contractors to comply at all times with, the O & M Program (as amended from time
to time). A summary of the O & M Program in effect as of the date hereof is
attached hereto as “Exhibit C” and made a part hereof.

 

Landlord and Tenant acknowledge that the Americans With Disabilities Act of 1990
(42 U.S.C. § 12-101 et  seq.) and regulations and guidelines promulgated
thereunder, as all of the same may be amended and supplemented from time to time
(collectively "ADA"), establish requirements for business operations,
accessibility and barrier removal, and that such requirements may or may not
apply to the Premises and the Building depending on, among other things,
whether: (1) Tenant's business is deemed a "public accommodation" or "commercial
facility", (2) such requirements are "readily achievable", and (3) a given
alteration affects a "primary function area" or triggers "path of travel"
requirements. The parties hereby agree that (a) Landlord shall be responsible
for ADA Title III compliance in the common areas of the Building and the Shell
and Core Work, except as provided below, (b) Tenant shall be responsible for ADA
Title III compliance in the Premises, including the threshold and doorway into
the Premises and any leasehold improvements or other work to be performed in the
Premises under or in connection with this Lease other than the Shell and Core
Work, and (c) Landlord may perform, or require that Tenant perform, and Tenant
shall be responsible for the cost of, ADA Title III "path of travel"
requirements on the floor of the Building on which the Premises is located
triggered by Improvements in the Premises other than the Shell and Core Work and
the Tenant's Work to be performed in connection with Tenant's initial occupancy
of the Premises. Tenant shall be solely responsible for requirements under Title
I of the ADA relating to Tenant's employees.

 

14

Execution Version



All Improvements shall comply with all applicable insurance requirements (of
which Tenant has notice) and with all applicable governmental laws,
requirements, codes, ordinances and regulations. All Improvements shall be
constructed in a good and workmanlike manner and only good grades of material
shall be used. Except for the negligence and willful misconduct of Landlord, its
members and their respective officers, directors, managers, beneficiaries,
partners, members, agents and employees or their respective agents, Tenant shall
protect, defend, indemnify and hold Landlord, the Building and the Property,
Landlord's members, and their respective officers, directors, managers,
beneficiaries, partners, members, agents and employees harmless from any and all
liabilities of every kind and description which may arise out of or in
connection with the construction of the Improvements by or on behalf of Tenant.

 

All Improvements made by Landlord or Tenant in or upon the Premises whether
temporary or permanent in character, including but not limited to wall
coverings, carpeting and other floor covering, lighting installations, built-in
or attached shelving, cabinetry, and mirrors, shall become Landlord's property
and shall remain upon the Premises at the termination of this Lease by lapse of
time or otherwise without compensation to Tenant [excepting only Tenant's
movable office furniture, trade fixtures (other than permanently attached or
installed lighting equipment or can lighting), and office equipment and other
personal property]; provided, however, that Landlord shall have the right to
require Tenant to remove at Tenant's sole cost and expense in accordance with
the provisions of Article 16 of this Lease any or all of the Potential Removal
Improvements which are so identified by Landlord in accordance with the first
paragraph of this Article 8; any and all hazardous materials installed or placed
in the Premises by Tenant; and any equipment installed by Tenant on the roof of
the Building or elsewhere outside the Premises, and all cabling and wiring and
other facilities located outside the Premises (including cabling to the roof
and/or cabling located in the risers and/or shafts) and serving or intended to
serve the Premises.

 

All cabling, wiring and equipment installed at any time by or on behalf of
Tenant outside of the Premises on the Property, whether as part of the initial
Tenant's Work or otherwise (which installation shall in all cases be subject to
Landlord's consent in its sole but good faith discretion), shall be operated and
maintained at Tenant's sole cost and expense in a manner which does not disturb
improvements on the Property or the operation thereof or interfere with the
operations of, or services provided to, tenants in the Building. Any such
installation, operation, and maintenance shall be in accordance with any
reasonable rules and regulations established by the Landlord from time to time,
shall be at Tenant's sole risk, and shall be subject to the Tenant insurance
requirements of Article 25 hereof and the provisions of Article 11 hereof. All
such cabling, wiring and equipment shall be appropriately identified by color
code, identification plate and/or other means reasonably specified by Landlord
at the time of installation if initially installed by Tenant, and Tenant shall
provide Landlord with plans and drawings locating and identifying such items in
such detail as may be reasonably requested by Landlord.

 

9. SERVICES. Landlord shall provide the following services on all days during
the Term of this Lease excepting Sundays and Holidays, unless otherwise stated
below, and the cost thereof is included in Base Rent unless otherwise expressly
provided below:

 

15

Execution Version



(A)       Adequate passenger elevator service will be furnished daily during
Business Hours (defined below) and one (1) passenger elevator at all other times
(including Sunday Holidays (defined below), subject to Force Majeure. “Holidays”
means New Year's Day, Memorial Day, Independence Day, Labor Day, Thanksgiving
Day and Christmas Day and at Landlord’s reasonable discretion, other state and
nationally recognized holidays selected by Landlord which are consistent with
the practices of the majority of the owners of the Comparable Buildings.

 

(B)       Conditioned air for ventilating and cooling to the Premises as
required for the comfortable use and occupancy of the Premises for the Permitted
Use from 8:00 A.M. to 6:00 P.M. Monday through Friday, and 9:00 A.M. and 1:00
P.M. Saturday, not including Holidays, in accordance with the standards for the
Premises set forth in the description of the Shell and Core Work in Exhibit "E"
attached hereto and made a part hereof. Whenever heat-generating machines,
equipment or lighting fixtures installed by Tenant (of a type not customarily
associated with the Permitted Use) or excessive electrical usage (i.e., usage
above the electrical usage specified on Exhibit E) by Tenant affects the
temperature otherwise maintained by Landlord in the Premises, Landlord shall
continue to provide the standard ventilation and air conditioning in the portion
of the Premises so affected in accordance with said standards but shall not be
responsible for any excess temperatures, and in such event Landlord further
reserves the right at its option to (1) require Tenant to discontinue use of
such heat-generating machines, equipment, lighting fixtures or excessive
electrical load, or (2) install supplementary air conditioning units in the
Premises, the actual cost of the acquisition, installation, operation and
maintenance of which shall be paid by Tenant to Landlord. Tenant agrees that at
all times it will cooperate with Landlord and abide by all reasonable
regulations and requirements which Landlord may prescribe for the proper
functioning of the ventilating and air conditioning systems.

 

Landlord agrees that it shall make available to Tenant after-hours ventilating
and cooling service (“After Hours HVAC”) at the expense of Tenant at times other
than those identified above in this Paragraph (B), provided that if Tenant
desires any such service on Mondays through Fridays (holidays described above
excepted), it shall request such service from Landlord on or before 4:00 p.m. on
the day for which such service is requested, and in the event Tenant desires
such service on Saturdays or Sundays or Holidays, it shall request such service
from Landlord no later than 4:00 p.m. on Friday (for service on Saturday or
Sunday) and by 4:00 p.m. on the day preceding any Holiday (for service on such
Holiday). Tenant shall pay for all such after-hours ventilating and cooling
services at Landlord's published rates in effect from time to time in the
Building. Such rates shall not increase annually beyond actual increases
attributable to labor and utility cost increases. Tenant may request such
after-hours ventilating and cooling service by zone (determined by the
respective areas served by separate fan rooms); and if another tenant has also
specifically requested such after-hours service in the same zone during the same
time period as requested by Tenant, Landlord shall reasonably and equitably
allocate the charge for such service between Tenant and such other tenants so
requesting such service.

 

(C)       Electricity for the Premises shall not be furnished by Landlord but
shall be furnished and billed directly to Tenant by the electric utility company
serving the Building. Landlord shall cause the Premises to be separately
metered, if necessary. Tenant shall make all necessary

 

16

Execution Version



arrangements with the utility company for paying for electric current furnished
by it to Tenant and Tenant shall pay for all charges for electric current
consumed on the Premises during the Term of this Lease. Tenant agrees that the
Premises shall be engineered so that during and after normal Business Hours the
minimum temperature required therein shall be maintained by Tenant at all times
so long as electrical service to the Premises is not terminated or interrupted
through no fault or neglect of Tenant. Tenant shall not install or operate any
electrical equipment or fixtures that overload lines servicing the Premises or
which exceed the loads indicated in Exhibit "E".

 

The parties acknowledge that Commonwealth Edison Co. ("Utility") is presently
the utility company selected by Landlord to provide electricity service to the
Premises, the Building and the Building's common areas and appurtenances.
Notwithstanding the foregoing, Landlord, unless prohibited by law, shall have
the exclusive right at any time and from time to time during the Term to either
contract for service from a different company or companies providing electricity
service [each such different company is hereinafter referred to as an "Electric
Service Provider" ("ESP")] or continue to contract for service from the Utility
for the Premises, the Building and the Building's common areas and
appurtenances. Tenant shall at all times reasonably cooperate (at no expense to
Tenant) with Landlord, the Utility and ESP and, as reasonably necessary or
requested, shall allow Landlord, the Utility and ESP reasonable access to the
Premises' and/or the Building's electric lines, feeders, risers, wiring, cabling
and any other machinery or apparatus within the Premises. To the extent, if any,
[that Landlord is prohibited from selecting the utility company of its choice
and] Tenant is specifically and expressly allowed by law (otherwise, Tenant
shall not be allowed to make such selection) to select and Tenant does select an
ESP (an “Other ESP”) other than the Utility or other ESP selected by Landlord,
Tenant shall: (a) reimburse Landlord for the cost(s) of repairing any and all
damage to the Premises, the Building and the Building's common areas and
appurtenances caused directly or indirectly by Tenant's selected such Other ESP
or its personnel or equipment, and Landlord hereby reserves the right to charge
Tenant as additional rent for such cost(s) if such reimbursement for same is not
promptly made; and (b) indemnify and hold Landlord harmless from and against any
and all claims, demands, costs, expenses (including attorney's fees), liens and
causes of action in any way whatsoever arising out of, or in any manner
whatsoever relating to, actions or inactions by Tenant's selected Other ESP.

 

(D)       Janitorial services, as specified on Exhibit "D" attached hereto and
made a part hereof, shall be provided by Landlord, except that all increases in
the costs of providing such janitorial services to Tenant in any calendar year
in excess of the actual annualized cost per rentable square foot of providing
such services to Tenant in calendar year 2009 on an estimated basis in monthly
installments subject to final year-end adjustment in the same manner as provided
for the Article 4 Additional Rent in Article 4. Tenant may from time to time
procure directly from Landlord's cleaning contractor at Tenant's expense such
additional cleaning services as are desired by Tenant.

 

(E)        Building directory identification of a reasonable number of listings
for Tenant (not less than ten (10) listings). Additionally, Tenant may at its
sole cost, subject to Landlord’s prior review and approval (not to be
unreasonably withheld, conditioned or delayed),

 

17

Execution Version



install (i) Building standard signage on the 5th floor of the Building and (ii)
signage in keeping with its corporate standards on the side of the escalator
facing into the elevator lobby on the 5th floor of the Building.

 

(F)        Cold water (and hot water in public restrooms) connection for normal
washroom and employee lunchroom and cleaning purposes, twenty-four (24) hours a
day, seven (7) days a week, fifty-two (52) weeks a year, subject to Force
Majeure.

 

(G)       Additional services (in addition to those described above) may be
provided on terms and conditions as may be mutually agreed upon by Landlord and
Tenant. Subject to Force Majeure, Tenant and its employees and invitees shall
have access (including passenger elevator) to the Premises twenty-four (24)
hours a day, seven (7) days a week, fifty-two (52) weeks a year. At times other
than normal business hours (i.e. 8 A.M. to 6 P.M. Monday through Friday) access
shall be available through limited entrances and subject to reasonable
regulations and procedures in place in the Building from time to time, including
the furnishing of proper employee identification or authorization and the
registering of a person's name, room number and time of entry and departure in a
register furnished by Landlord and placed in the lobby of the Building.

 

Tenant shall apply to the applicable utility company or municipality for gas,
telephone and all other utility services, other than those provided by Landlord,
required by Tenant for use in the Premises in accordance with Article 2 hereof
and, subject to Article 8 hereof, Tenant shall be responsible for the connection
and installation of same.

 

All charges for any services that are provided to Tenant at a separate charge
(i.e., not as part of Operating Expenses) (“Additional Services”) shall be
deemed rent reserved under this Lease and shall be due and payable at the same
time as the installment of rent with which they are billed, or, if billed
separately, shall be due and payable within thirty (30) days after such billing.
In the event Tenant shall fail to make payment for such Additional Services
Landlord may, in addition to all other remedies which Landlord may have for the
non-payment of rent and without further notice to Tenant, prospectively
discontinue providing any such Additional Services and such discontinuance shall
not be held or pleaded as an eviction or as a disturbance in any manner
whatsoever of Tenant's possession, or relieve Tenant from the payment of rent
when due, or vary or change any other provision of this Lease or render Landlord
liable for damages of any kind whatsoever.

 

Tenant agrees that, to the extent permitted by law, neither Landlord nor its
members nor any of their respective officers, trustees, directors, managers,
shareholders, members, partners, beneficiaries, employees or agents, shall be
liable to Tenant, or any of Tenant's employees, agents, customers or invitees or
anyone claiming through, by or under Tenant, for any damages, injuries, losses,
expenses, claims or causes of action, because of any interruption, diminution,
delay or discontinuance at any time in the furnishing of any of the above
services (including access to the Premises as described above in this Article 9)
and/or the interruption of any services being provided to the Premises by other
vendors, when such interruption, diminution, delay or discontinuance is
occasioned, in whole or in part, by repairs, renewals, improvements or
additions, by any strike, lockout or other labor trouble, by inability to secure
gas, electricity, water or other fuel at the

 

18

Execution Version



Building, by any accident or casualty whatsoever, by act or default of Tenant or
other parties, any other cause beyond Landlord's reasonable control; nor shall
any such interruption, diminution, delay or discontinuance be deemed an eviction
or disturbance of Tenant's use or possession of the Premises or any part
thereof; nor shall any such interruption, diminution, delay or discontinuance
relieve Tenant from full performance of Tenant's obligations under this Lease,
except as otherwise expressly provided herein. Notwithstanding the foregoing, in
the event that (i) any interruption or discontinuance of services (including
access to the Premises as described above) required to be provided pursuant to
this Article 9 which was within the reasonable control of Landlord to prevent
continues beyond three (3) consecutive business days after written notice to
Landlord and materially and adversely affects Tenant's ability to conduct
business in the Premises, (ii) the performance by Landlord of repairs in the
Building that are not the responsibility of Tenant materially and adversely
affects Tenant's ability to conduct business in the Premises and continues
beyond three (3) consecutive business days after written notice to Landlord,
(iii) any entry by Landlord or any of its agents or employees into the Premises,
or any repair, maintenance or alteration which is required hereunder to be
performed by Landlord and which Landlord fails to perform materially and
adversely affects Tenant's ability to conduct business in the Premises and
continues beyond three (3) consecutive business days after written notice to
Landlord (any such set of circumstances as set forth in items (i), (ii), or
(iii), above, to be known as an “Abatement Event”), and on account of such
Abatement Event, Tenant ceases doing business in the Premises (or a material
portion thereof), Base Rent shall abate thereafter (as to the Premises or as to
such material portion thereof, as the case may be) and for so long as Tenant
remains unable to conduct its business in the Premises. Landlord agrees to use
reasonable efforts to restore such interrupted or discontinued service or to
complete such repairs, as the case may be, as soon as reasonably practicable.

 

10. COVENANT AGAINST LIENS. Tenant agrees to pay when due for any work done or
materials furnished by or on behalf of Tenant in or about the Premises or to all
or any part of the Property and nothing in this Lease contained shall authorize
or empower Tenant to do any act which shall in any way encumber the title of
Landlord in and to the Premises or to the Property, nor shall the interest or
estate of Landlord therein be in any way subject to any claims by way of lien or
encumbrance whether claimed by operation of law or by virtue of any express or
implied contract of Tenant, and any claim to a lien upon the Premises or the
Property arising from any act or omission of Tenant shall accrue only against
Tenant and shall in all respects be subordinate to the title and rights of
Landlord to the Premises and the Property. Tenant covenants and agrees not to
suffer or permit any lien or encumbrance to be placed against the Premises, the
Building or the Property with respect to work or services claimed to have been
performed for or materials claimed to have been furnished to Tenant or the
Premises and, in case of any such lien or encumbrance attaching, or claim
thereof being asserted, Tenant agrees to cause it to be promptly released and
removed of record, or to provide security as hereinafter provided. If Tenant has
not removed any such lien or encumbrance or provided Landlord with a title
indemnity bond or such other security as is reasonably satisfactory to Landlord
within twenty five (25) days after notice to Tenant by Landlord of the existence
of such lien or encumbrance, such failure shall constitute a default hereunder
and, in addition to all other remedies available herein, Landlord may, but shall
not be obligated to, pay the amount necessary to remove the lien or encumbrance,
without being

 

19

Execution Version



responsible for making any investigation as to the validity thereof, and the
actual amount so paid together with all costs and expenses, including reasonable
attorneys' fees, incurred in connection therewith shall be deemed additional
rent reserved under this Lease due and payable within ten (10) days after demand
therefor together with reasonable supporting documentation.

 

11. WAIVER OF CLAIMS. Subject to the provisions of Article 25 and the second
paragraph of this Article 11, Tenant agrees that Landlord, Landlord's members
and their respective officers, directors, managers, shareholders, partners,
members, beneficiaries, agents, and employees shall not be liable to Tenant for
(subject, however, to the provisions of Article 9 as to the abatement of rent)
any direct or consequential damage (including, without limitation, damages
claimed for actual or constructive eviction) sustained by Tenant, due to the
Building, the Property, or any part thereof or any appurtenances thereof
becoming out of repair, or due to the happening of any accident in or about the
Building or the Property, or due to any act or neglect of any tenant or occupant
of the Building or the Property, or any other person, except to the extent that
any such damage is caused by the negligence or intentional acts of Landlord, its
members or their respective agents, contractors, servants or employees. The
foregoing provision, subject in all events to the provisions of Article 25 as
stated above, shall apply particularly (but not exclusively) to damage caused by
fire, explosion, water, snow, frost, steam, sewerage, illuminating gas, sewer
gas or odors, or by the bursting or leaking of pipes, plumbing fixtures, or
sprinkler system; without distinction as to the person whose act or neglect was
responsible for the damage and whether the damage was due to any of the causes
specifically enumerated above or to some other cause of an entirely different
kind. Tenant further agrees that all personal property upon the Premises or
brought or caused to be brought within the Building by Tenant shall be at the
risk of Tenant only and that Landlord shall not be liable for any damage thereto
or any theft thereof, except to the extent caused by the negligence or
intentional acts of Landlord, its members or their respective agents,
contractors, servants or employees, subject in all events, however, to the
provisions of Article 25. Subject to the provisions of Article 25 hereof, and
except for the negligence or intentional acts of Landlord, its members or their
respective agents, contractors, servants or employees, Tenant shall protect,
indemnify, defend and save Landlord, its members and their respective officers,
directors, managers, shareholders, partners, members, beneficiaries, agents and
employees harmless from and against any and all liabilities, damages, costs,
claims, obligations and expenses (collectively, “Claims”) (a) arising out of or
in connection with Tenant's use or occupancy of the Premises or Tenant's
activities in or about the Building or the Property (in each instance, to the
extent covered by Tenant’s insurance policies carried pursuant to the provisions
of Article 25, below), or (b) arising out of (and to the extent caused by) any
intentional act or negligence of Tenant or its agents, contractors, servants, or
employees.

 

Subject to the provisions of Article 25 hereof, Landlord agrees that Tenant and
its officers, directors, agents and employees shall not be liable to Landlord
for any direct or indirect damage to the Building Systems or to person or
property sustained by Landlord or any other person, caused by any portion of the
Tenant Responsible Premises or any of Tenant's fixtures or equipment becoming
out of repair or due to the happening of any accident in or about the Premises,
except to the extent that any such damage is caused by the negligence or
intentional acts of Tenant or Tenant's agents, contractors, servants or
employees. Subject to the provisions of Article 25 hereof, and except for

 

20

Execution Version



the negligence or intentional acts of Tenant or its agents, contractors,
servants, or employees, Landlord shall protect, indemnify, defend and save
Tenant, and its officers, directors, shareholders, agents and employees harmless
from and against any and all Claims arising out of or in connection with (and to
the extent caused by) any intentional act or negligence of Landlord or its
agents, contractors, servants, or employees

 

 

12. ASSIGNMENT AND SUBLETTING.

 

(A). Except as provided otherwise herein, Tenant shall not, without the prior
written consent of Landlord, (i) assign, convey, mortgage, pledge or otherwise
transfer this Lease, or any part thereof, or any interest hereunder; (ii) permit
any assignment of this Lease, or any part thereof, by operation of law; (iii)
sublet the Premises or any part thereof, or (iv) permit the use of the Premises,
or any part thereof, by any parties other than Tenant, its agents and employees.
without the prior written consent of Landlord, which shall not be unreasonably
withheld conditioned or delayed (any event described in clause (i), (ii), (iii)
or (iv), above, a “Transfer”) (with the parties agreeing that it shall be
reasonable for Landlord to withhold its consent to any proposed Transfer to a
tenant of the Building or the adjacent Merchandise Mart building (the “Mart
Building”) or a prospective tenant of the Building or the Mart Building to whom
Landlord has presented a written proposal within the six (6) month period prior
to Tenant’s request for Landlord’s consent at any time that Landlord or the
owner of the Mart Building can accommodate such existing or prospective tenant’s
needs in the Building and/or the Mart Building). The foregoing clause (iv) shall
not prohibit the use (in conformity with all of the applicable provisions of
this Lease) of up to 25% of the space in the Premises by Tenant’s Occupants, as
hereinafter defined, provided (1) such space is not separately demised or
otherwise separated from the Premises, (2) such space is used solely by such
Tenant’s Occupants in connection with a project or business venture being
conducted by Tenant, and (3) Tenant is receiving no rent, payment or other
consideration in connection with such use or occupancy except for possible
reimbursement of occupancy costs (such as copying fees, secretarial fees, phone
and/or utility usage) but in no event shall this include any reimbursement of
rent or be in lieu of rent. Tenant shall, by notice in writing, advise Landlord
of its desire from, on and after a stated date (which shall not be less than
fifteen (15) days after the date of Tenant's notice), to assign this Lease, or
any part thereof, or to sublet any part or all of the Premises for the balance
or any part of the Term. Tenant's notice (a “Transfer Notice”) shall: state the
name and address of the proposed assignee or subtenant; provide financial
information in reasonable detail concerning the proposed assignee or subtenant
(subject to Tenant's obligation to provide such additional information
concerning the financial condition of the proposed assignee or subtenant as may
be reasonably requested by Landlord); and include a description of all of the
material terms of the proposed assignment or sublease (whether contained in such
assignment or sublease or in separate agreements). In the event Tenant delivers
such Transfer Notice, except as to a transaction involving a Tenant Occupant (as
defined below) or an Affiliate or Successor (as such terms are defined below) of
Tenant, or a sublease offering less then 50% of the Premises and for a term of
less than all of the then remaining Term (excluding any unexercised extension
terms), Landlord shall have the right, to be exercised by giving written notice
to Tenant within ten (10) business days after receipt of the Transfer Notice, to
recapture the space described in the Transfer Notice and such recapture notice
shall, if given, cancel and terminate this Lease with respect to the space
therein

 

21

Execution Version



described as of the date stated in the Transfer Notice; provided, however, that
if Landlord elects to recapture the space, the Tenant shall have five (5)
business days from the date of Landlord's election to recapture to rescind in
writing its Transfer Notice in which case the recaptured space shall remain a
part of the Premises under the Lease. If the Transfer Notice shall cover all of
the Premises, and Landlord shall have exercised its foregoing recapture right,
the Term of this Lease shall expire and end on the date stated in Tenant's
notice as fully and completely as if that date had been herein definitely fixed
for the expiration of the Term. If, however, this Lease be cancelled with
respect to less than the entire Premises, Base Rent and Article 4 Additional
Rent shall be adjusted on the basis of the number of rentable square feet
retained by Tenant in proportion to the number of rentable square feet contained
in the Premises, as described in this Lease, and this Lease as so amended shall
continue thereafter in full force and effect. “Tenant’s Occupants” means
Tenant’s Affiliates (defined below) and other entities or persons with whom
Tenant has a good faith business relationship.

 

(B)       If Landlord, upon receiving a Transfer Notice with respect to any such
space, shall not exercise its right to (or shall have no right to) recapture as
aforesaid, and if there is no Event of Default, Landlord will not unreasonably
withhold, condition or delay its consent to Tenant's assignment of the Lease or
subletting such space to the party identified in Tenant's Transfer Notice and
upon the terms set forth in Tenant's Transfer Notice, provided, however, that in
the event Landlord consents to any such assignment or subletting, and as a
condition thereto, except with respect to any assignment or subletting to an
Affiliate or Successor of Tenant, Tenant shall pay to Landlord fifty percent
(50%) of all profit (as defined below) derived by Tenant from such assignment or
subletting. If Landlord does not elect to recapture the space as aforesaid,
Landlord shall notify Tenant within twenty five (25) days of its receipt of a
Transfer Notice whether it will or will not approve the proposed Transfer (and
if Landlord does not approve any proposed Transfer, Landlord shall reasonably
describe its basis for not approving the same). For purposes of the foregoing,
“profit” shall mean the amount paid or payable to Tenant to effect or to induce
Tenant or any third party to enter into any such transaction, and the amount of
all rent and other consideration of whatever nature payable by such assignee or
sublessee or a third party in excess of the Base Rent and rent adjustments
payable by Tenant under this Lease, after deducting therefrom Tenant's actual
expenses incurred in connection with such sublease or assignment (collectively,
“Transfer Costs”), including, without limitation, advertising expenses,
brokerage commissions, rent concessions, tenant improvement allowances, other
financial concessions, and legal fees. If a part of the consideration for such
assignment or subletting shall be payable other than in cash, the payment to
Landlord of its share of such non-cash consideration shall be in such form as is
reasonably satisfactory to Landlord.

 

(C) With respect to any assignment or subletting for which Tenant must pay to
Landlord fifty percent (50%) of all profit derived from such assignment or
subletting, Tenant shall and hereby agrees that it will furnish to Landlord upon
request from Landlord a complete statement, setting forth in reasonable detail
the computation of all profit derived and to be derived from such assignment or
subletting, such computation to be made in accordance with GAAP. Tenant agrees
that Landlord or its authorized representatives shall be given access at all
reasonable times to the books, records and papers of Tenant reasonably relating
to the computation of profit with respect to

 

22

Execution Version



any such assignment or subletting, and Landlord shall have the right to make
copies thereof. The percentage of profit due Landlord hereunder shall be paid to
Landlord after recovery by Tenant of its Transfer Costs, within thirty (30) days
of receipt of each payment of profit made from time to time by such assignee or
sublessee to Tenant.

 

(D) Landlord's consent to any assignment or sublease shall not operate as a
consent to any subsequent assignment or sublease or as a waiver of Landlord's
right to require Tenant to seek Landlord's approval of all subsequent
assignments and subleases. Any subletting or assignment hereunder shall not
release or discharge Tenant of or from any liability, whether past, present or
future, under this Lease, and Tenant shall continue fully liable hereunder. Any
subtenant or assignee shall agree in a form satisfactory to Landlord to comply
with and be bound by all of the terms, covenants, conditions, provisions and
agreements of this Lease, including without limitation Article 2 hereof, to the
extent of the space sublet or assigned, and Tenant shall deliver to Landlord
promptly within ten (10) business days after execution, a fully executed copy of
each such sublease or assignment and all other agreements related thereto and an
agreement of compliance by each such subtenant or assignee. Tenant agrees to pay
to Landlord, on demand, all reasonable costs incurred by Landlord (including
fees paid to consultants, brokers, accountants and attorneys), not to exceed
$2,500.00, in connection with any request by Tenant for Landlord to consent to
any assignment or subletting by Tenant. Any sale, assignment, mortgage,
transfer, or subletting of this Lease which is not in compliance with the
provisions of this Article shall be of no effect and void. Notwithstanding any
requirement for Landlord to consider, solicit or obtain a sublease or
assignment, whether statutory or otherwise, Landlord and Tenant expressly agree
that Landlord's obligation with respect to such sublease or assignment shall
arise only when Tenant submits such sublease or assignment to Landlord in the
manner set out in this Article 12. Notwithstanding anything else herein to the
contrary, in no event shall Tenant assign and/or sublet all of any portion of
the Premises in contravention of the terms of this Lease, including the use
clause set forth in Article 2 hereof.

 

(E) For purposes of the foregoing, (i) if Tenant is a partnership, any change in
the partners of Tenant resulting in a change in the control of such partnership,
or (ii) if Tenant is a corporation the voting stock of which is not listed on a
nationally recognized security exchange or the National Association for
Securities Dealers Automated Quotations (NASDAQ) or its equivalent, any transfer
of any or all of the shares of stock of Tenant by sale, assignment, operation of
law or otherwise resulting in a change in the present control of such
corporation, (iii) if Tenant is a limited liability company any change in the
managing member causing a change in the present control of such limited
liability company, or (iv) the transfer of all or substantially all of the
assets of Tenant; shall be deemed to be an assignment within the meaning of this
Article 12. Notwithstanding the foregoing, this shall not apply to the
registered offering of the stock of Tenant, provided that (1) there is no
material change in Tenant's management on account thereof, and (2) Tenant gives
Landlord prior notice (except to the extent not permitted under applicable laws,
rules, or regulations) of such registered public offering.

 

(F) Notwithstanding anything set forth above to the contrary, Tenant shall have
the right without the prior consent of Landlord, to assign this Lease or sublet
the Premises or any part thereof

 

23

Execution Version



to any Successor or Affiliate, as hereinafter defined, of Tenant, or to effect a
transfer of ownership, control or assets of Tenant to a Successor or Affiliate
of Tenant, on the following conditions: (i) Tenant shall notify Landlord in
writing of such assignment, subletting or transfer not less than ten (10) days
prior to the effective date thereof (except to the extent prior notice is not
permitted under applicable laws), and furnish to Landlord such information
(including the most recent financial statement or in lieu thereof a certificate
of such entity stating its minimum net worth) regarding the identity, business,
reputation and financial condition of such Affiliate or Successor as Landlord
may reasonably request in connection with its exercise of rights under this
Section 12(F); (ii) Tenant shall deliver to Landlord evidence reasonably
satisfactory to Landlord that such Affiliate or Successor satisfies the
requirements of this grammatical paragraph of Article 12; (iii) in the case of
any assignment (other than a deemed assignment by transfer of ownership, control
or assets of Tenant) or any subletting, Tenant shall deliver to Landlord copies
of all operative documents effecting such assignment or subletting, which
documents shall be reasonably acceptable to Landlord; and in the case of a
deemed assignment by transfer of ownership, control or assets of Tenant, Tenant
shall deliver to Landlord an executed copy of an agreement by which such
transferee Affiliate or Successor has assumed (explicitly or implicitly) all of
the rights and obligations of Tenant under this Lease; (iv) any such subletting,
assignment or transfer shall not release or discharge the initial Tenant of or
from any liability, whether past, present or future, under this Lease and the
initial Tenant shall continue fully liable hereunder; and (v) in the event of an
assignment of this Lease to a Successor or Affiliate, the creditworthiness of
such Successor or Affiliate shall be reasonably acceptable to Landlord.
"Successor" is defined as any person, corporation or entity that acquires in a
single transaction or in a series of related transactions (by merger,
consolidation, transfer of assets or otherwise), all or substantially all of the
property and assets of Tenant or all of the outstanding equity interest in
Tenant or that otherwise results from a merger or consolidation with Tenant; and
"Affiliate" is defined as any corporation that through one or more
intermediaries, controls or is controlled by, or is under common control with,
Tenant ("control" meaning the possession of the power to direct or cause the
direction of the management and policies of an entity, whether through the
ownership of voting securities, by contract or otherwise). If, after giving
effect to any such assignment, subletting or transfer to a Successor or
Affiliate and any merger, consolidation, reorganization or transfer of assets in
connection therewith, the aggregate net worth of the assigning Tenant (remaining
liable on the Lease), any prior tenants (remaining liable under the Lease) and
the assignee, sublessee or transferee would be substantially the same as or
greater than the net worth of the Tenant (and any prior tenant previously liable
on the Lease) immediately prior to such assignment, sublease or transfer (and
any merger, consolidation, reorganization or transfer of assets in connection
therewith), then Landlord shall determine the creditworthiness of the Successor
or Affiliate to be acceptable. It shall be a condition of Tenant's right to
exercise any rights under this Article 12 herein that there shall not actually
exist an Event of Default at the time Tenant delivers its written notice to
Landlord of the proposed sublet or assignment (provided the foregoing shall not
limit or affect Landlord's rights to enforce any defaults of Tenant pursuant to
Article 15 hereof).

 

(G) Notwithstanding any other provisions of this Lease to the contrary, neither
Tenant nor any direct or indirect assignee or subtenant of Tenant, including
without limitation any Successor or Affiliate, may enter into any lease,
sublease, license, concession or other agreement

 

24

Execution Version



for use, occupancy or utilization of space in the Premises which would require
the payment of rent based on the net profits of any person or of any
consideration that would not fall within the definition of “rents from real
property”, as that term is defined in Section 856(d) of the Internal Revenue
Code of 1986, as amended.

 

13. EXPENSES OF ENFORCEMENT. Tenant shall pay all reasonable attorneys' fees and
expenses of Landlord incurred in successfully enforcing any of the obligations
of Tenant under this Lease. Landlord shall pay all reasonable attorneys' fees
and expenses of Tenant incurred in successfully enforcing any of the obligations
of Landlord under this Lease.

 

 

14. [Intentionally Omitted].

 

15. LANDLORD'S REMEDIES. If (i) default shall be made in the payment of the rent
or any installment thereof or in the payment of any other sum required to be
paid by Tenant under this Lease, and such default shall continue for ten (10)
days after written notice to Tenant or (ii) default shall be made in the
performance of any of the other covenants or conditions which Tenant is required
to observe and perform hereunder or under any other lease or agreement between
Landlord and Tenant and such default shall continue for thirty (30) days after
written notice to Tenant (or if any such default cannot be cured within such
30-day period, so long as Tenant has promptly commenced to cure such default
during such initial 30-day period and thereafter diligently pursues such cure to
completion within a reasonable period of time and in all events within an
additional ninety (90) days after the expiration of said 30-day period, or (iii)
the interest of Tenant in this Lease shall be levied on under execution or other
legal process (and such levy is not dismissed or stayed within sixty (60) days),
or any petition shall be filed by or against Tenant to declare Tenant a bankrupt
(and is not dismissed or stayed within ninety (90) days) or to delay, reduce or
modify Tenant's debts or obligations or any petition shall be filed or other
action taken to reorganize or modify Tenant's capital structure, if Tenant be a
corporation or other entity, or Tenant be declared insolvent according to law or
if any assignment of Tenant's property shall be made for the benefit of
creditors or a receiver or trustee is appointed for Tenant or its property or
(iv) Tenant shall abandon the Premises (without payment of rent) during the Term
of this Lease, then Landlord may treat the occurrence of any one or more of the
foregoing events (an “Event of Default”) as a breach of this Lease, and
thereupon at its option may, without (except as required by law) further notice
or further demand of any kind to Tenant or any other person, have any one or
more of the following described remedies in addition to all other rights and
remedies provided at law or in equity:

 

(A)       Landlord may, in accordance with applicable law, terminate this Lease
and the Term created hereby, in which event Landlord may forthwith repossess the
Premises by forcible entry and detainer suit or otherwise and be entitled to
recover forthwith as damages a sum of money equal to the present value of the
rent provided to be paid by Tenant for the balance of the stated Term of the
Lease, less the present value of the fair rental value of the Premises for such
period, and any other sum of money and damages then owed by Tenant to Landlord.

 

(B)       Landlord may, in accordance with applicable law, terminate Tenant's
right of possession and may repossess the Premises by forcible entry and
detainer suit, or otherwise, without

 

25

Execution Version



(except as required by law) further demand or notice of any kind to Tenant and
without terminating this Lease, in which event Landlord shall reasonably attempt
to mitigate its damages. Landlord in such instances expressly reserves the right
to relet all or any part of the Premises for such rent and upon such terms as
shall be satisfactory to Landlord (including the right to relet the Premises for
a term greater or lesser than that remaining under the Term of this Lease and
the right to relet the Premises as a part of a larger area and the right to
change the character or use made of the Premises). For the purpose of such
reletting, Landlord may make such repairs, changes, alterations or additions in
or to the Premises as may be necessary or convenient. If Landlord shall fail
(despite its commercially reasonable efforts) to relet the Premises, then Tenant
shall pay to Landlord as damages, a sum equal to the amount of the rent reserved
in this Lease for such period or periods. If the Premises are relet and a
sufficient sum shall not be realized from such reletting after paying all of the
costs and expenses of such repairs, changes, alterations and additions and the
expense of such reletting and the collection of the rent accruing therefrom, to
satisfy the rent above provided to be paid, Tenant shall satisfy and pay any
such deficiency upon demand therefor from time to time; and Tenant agrees that
Landlord may file suit to recover any sums falling due under the terms of this
paragraph from time to time and that any suit or recovery of any portion due
Landlord hereunder shall be no defense to any subsequent action brought for any
amount not theretofore reduced to judgment in favor of Landlord.

 

(C)       In addition the event of a default by Tenant, Landlord shall be
entitled to receive as damages from Tenant (in addition to, but only to the
extent not included in, any other damages provided herein) an amount equal to
(i) the then unamortized amount of the Landlord's Contribution (defined below)
and Additional Allowance disbursed to Tenant pursuant to Article 34 hereof,
assuming amortization of such amount over a period of 156 calendar months,
commencing on the Commencement Date (or, if the Commencement Date is not the
first day of a calendar month, on the first day of the first calendar month
following the Commencement Date, at a level monthly payment with an interest
factor equal to ten percent (10%) per annum, plus (ii) an amount equal to the
unamortized amount of the abatement amount as provided in Article 3(B) hereof
(with amortization of such amount in the same manner as described in clause (i),
above); provided, however, in no event shall the provisions of this Article
15(C) permit Landlord to receive a double recovery of any rent actually paid by
Tenant.

 

(D)       Notwithstanding anything to the contrary herein, in the event of a
default by Tenant hereunder, Landlord shall make reasonable efforts to attempt
to mitigate damages as required by law, provided: (i) Landlord shall have the
right to lease unoccupied space in the Building prior to re-leasing the Premises
during the Term hereof; and (ii) any costs incurred by Landlord from such
mitigation shall be repaid by Tenant.

 

16. SURRENDER OF POSSESSION. On or before the date this Lease and the Term
hereby created terminate, or on or before the date Tenant's right of possession
terminates, whether by lapse of time or at the option of Landlord pursuant to
the terms of this Lease, Tenant will: (a) remove those Improvements installed by
Tenant which Tenant is required to remove pursuant to Article 8 hereof and
restore the Tenant Responsible Premises to good condition and repair (except for
reasonable wear and tear, loss by fire or other casualty and as otherwise
provided in Article 25

 

26

Execution Version



of this Lease) and repair any damage to the Tenant Responsible Premises or the
Building caused by Tenant's removal of such Improvements; (b) remove from the
Premises and the Building all of Tenant's trade fixtures and personal property,
including without limitation, all cabling, wiring and equipment located outside
the Premises as required to be removed pursuant to Article 8; and (c) surrender
possession of the Premises to Landlord. If Tenant shall fail or refuse to
restore the Premises to the above-described condition on or before the
above-specified date, Landlord may upon notice to Tenant enter into and upon the
Premises and put the Premises in such condition, and recover from Tenant
Landlord's actual cost of so doing. If Tenant shall fail or refuse to comply
with Tenant's duty to remove all trade fixtures and personal property from the
Premises and the Building on or before the above-specified date, and such
failure shall continue for ten (10) business days after notice thereof, the
parties hereto agree and stipulate that Landlord may, as its election: (1) treat
such failure or refusal as an offer by Tenant to transfer title to such trade
fixtures and personal property to Landlord, in which event title hereto shall
thereupon pass under this Lease as a bill of sale to and vest in Landlord
absolutely without any cost either by set-off, credit allowance or otherwise,
and Landlord may remove, sell, retain, donate, destroy, store, discard, or
otherwise dispose of all or any part of said personal property in any manner
that Landlord shall choose; or (2) treat such failure or refusal as conclusive
evidence, on which Landlord and any third party shall be entitled absolutely to
rely and act, that Tenant has forever abandoned such trade fixtures and personal
property, and without accepting title thereto, Landlord may at Tenant's expense
enter into and upon the Premises and remove, sell, retain, donate, destroy,
store, discard or otherwise dispose of all or any part thereof in any manner
that Landlord shall choose without incurring liability to Tenant or to any other
person. In no event shall Landlord ever become or accept or be charged with the
duties of a bailee (either voluntary or involuntary) of any personal property or
trade fixtures; and the failure of Tenant to remove all personal property and
trade fixtures from the Premises and the Building within ten (10) business days
after the above described notice shall forever bar Tenant from bringing any
action or from asserting any liability against Landlord with respect to any such
property which Tenant fails to remove. If Tenant shall fail or refuse to
surrender possession of the Premises to Landlord on or before the
above-specified date, Landlord may forthwith re-enter the Premises and repossess
itself thereof as of its former state and remove all persons and effects
therefrom, using such force as may be reasonably necessary, without being guilty
of any manner of trespass or forcible entry or detainer.

 

17. HOLDOVER. Tenant shall pay to Landlord an amount equal to the sum of one
hundred fifty percent (150%) of the Base Rent plus one hundred percent (100%) of
rent adjustments (including without limitation adjustments in respect of Real
Estate Related Taxes and Operating Expenses (i.e., Article 4 Additional Rent))
for all the time Tenant shall retain possession of the Premises or any part
thereof after the termination of this Lease, whether by lapse of time or
otherwise. In addition thereto, Tenant shall pay all damages, whether direct or
consequential, sustained by Landlord on account of or as a result of any such
holdover extending for more than twenty (20) days, but the provisions of this
Article shall not operate as a waiver by the Landlord of any right of re-entry
hereinbefore provided. Landlord agrees that, upon receipt of written request
from Tenant during the last thirty (30) days of the Term, Landlord will use
reasonable efforts to estimate the nature and scope of the damages that Landlord
would anticipate incurring if Tenant failed to vacate the Premises promptly upon
expiration of the Term of this Lease. At the option of

 

27

Execution Version



Landlord, expressed in a written notice to Tenant and not otherwise, any holding
over by Tenant extending more than twenty (20) days beyond the termination of
this Lease for any portion of a calendar month shall constitute a holding over
and extension of this Lease for such entire calendar month at a rental equal to
the holdover rental specified above in this Article 17.

 

 

18. ENVIRONMENTAL MATTERS.

 

Landlord represents that (i) to Landlord's actual knowledge, the Premises and
those portions of the Common Areas necessary for Tenant’s use and enjoyment of
the Premises and its and their existing uses comply in all material respects
with all applicable Environmental Laws (defined below) as existing on the date
hereof; (ii) to Landlord's actual knowledge, Landlord, in connection with its
ownership, use, maintenance or operation of the Property or its use, handling,
storage or removal of any Hazardous Materials (defined below) on the Premises or
on those portions of the Common Areas necessary for Tenant’s use and enjoyment
of the Premises is not as of the date hereof in violation in any material
respect of any Environmental Laws; and (iii) Landlord has not received any
notice of any violation or claimed violation of any Environmental Law or of any
pending or contemplated investigation, lawsuit or other action relating thereto
that has not been remedied.

 

Landlord further represents and covenants that all Hazardous Materials regulated
under Environmental Laws, other than any Permitted ACM (defined below), in each
case in accordance with all Environmental Laws, will have been removed from the
Premises on or before the date that the Shell and Core Work is completed and the
Premisesare made available for construction of Tenant's Work. Landlord shall
will indemnify, defend and hold harmless Tenant and its respective, officers,
directors, shareholders, agents and employees, and any successors or assigns of
any of the foregoing, from all fines, suits, procedures, claims, costs, losses
and actions of every kind, and all costs associated therewith (including
reasonable attorneys' and consultants' fees) and including, but not limited to,
those arising from injury to any person, including death, damage to or loss of
use or value of real or personal property, and costs of investigation and
cleanup, arising from or in connection with any breach of the representations
and covenants of Landlord contained in this Article 18.

 

Landlord covenants and agrees that it will promptly observe and comply in all
material respects with all Environmental Laws relating to the Property in any
way affecting Tenant's use and enjoyment of the Premises; provided, however,
that Landlord shall have no obligation or responsibility under this paragraph on
account of or with respect to any act or omission of, or any condition caused or
permitted by, Tenant or Tenant's employees, agents, contractors, or anyone
claiming through Tenant (collectively, "Tenant's Group"). Landlord further
agrees that Tenant shall not be liable for any costs and expenses incurred in
connection with the removal, containment or other remediation of any Hazardous
Materials in, on, under or about the Premises or any other portion of the
Property as may be required under applicable Environmental Laws, so long as such
Hazardous Materials were not placed in, on, under or about the Premises or any
other portion of the Property by any of Tenant's Group. Landlord will promptly
after the discovery of any Hazardous Materials in, on, under or about the
Premises (or in, on, under or

 

28

Execution Version



about those portions of the Common Areas necessary for Tenant’s use and
enjoyment of the Premises), except to the extent such Hazardous Materials are
placed in, on, under or about the Premises (or in, on, under or about those
portions of the Common Areas necessary for Tenant’s use and enjoyment of the
Premises) by any of Tenant's Group, cause any such Hazardous Materials to be
removed, contained or remediated at Landlord's cost and expense to the extent
required by and in accordance with applicable Environmental Laws.

 

Tenant covenants and agrees that it will promptly observe and comply in all
material respects with all Environmental Laws relating to the Premises;
provided, however, that Tenant shall have no obligation or responsibility on
account of or with respect to any act or omission of, or any condition caused or
permitted by, Landlord or Landlord's employees, agents, contractors, or anyone
(other than any of Tenant's Group) claiming through Landlord (collectively,
“Landlord’s Group”). Tenant further agrees that it will not use, handle,
generate, treat, store or dispose of, or permit the handling, generation,
treatment, storage or disposal of any Hazardous Materials in, on, under, around
or above the Premises now or at any future time (except for Hazardous Materials
of such types and in such amounts as are customarily used in connection with the
Permitted Use, provided such use and storage is in material compliance with all
Environmental Laws), and will indemnify, defend and hold harmless Landlord and
Landlord's beneficiaries and their respective agents, officers, directors,
managers, members, shareholders, partners, agents and employees, and any
successors or assigns of any of the foregoing, from all fines, suits,
procedures, claims, costs, losses and actions of every kind, and all costs
associated therewith (including reasonable attorneys' and consultants' fees) and
including, but not limited to, those arising from injury to any person,
including death, damage to or loss of use or value of real or personal property,
and costs of investigation and cleanup arising by, through or under Tenant, its
agents, employees, contractors, and servants and out of or in any way connected
with any deposit, spill discharge or other release of Hazardous Materials that
occurs during the Term of this Lease, at or from the Premises, or which arises
at any time from Tenant's use or occupancy of the Premises, or from Tenant's
failure to provide all information, make all submissions, and take all steps
required by all applicable governmental authorities or under any Environmental
Laws. Tenant shall maintain on the Premises any material safety data sheets or
other information required under the Occupational and Health Safety Act or other
applicable laws, and such items shall be made available for inspection by
Landlord upon request. Landlord’s and Tenant's obligations and liabilities under
this Article 18 shall survive the expiration of the Term of this Lease.

 

The term "Hazardous Materials", when used herein, shall include, but shall not
be limited to, any substances, materials or wastes to the extent quantities
thereof are regulated by the City of Chicago or any other local governmental
authority, the State of Illinois, or the United States of America because of
toxic, flammable, explosive, corrosive, reactive, radioactive or other
properties that may be hazardous to human health or the environment, including,
without limitation, asbestos, radioactive materials and crude oil or any
fraction thereof, and including any materials or substances that are listed in
the United States Department of Transportation Hazardous Materials Table, as
amended, 49 C.F.R. 172.101, or in the CERCLA, as amended, 42 U.S.C. subsections
9601 et seq., or the Resource Conservation and Recovery Act, as amended, 42
U.S.C. subsections 6901 et seq., or any other applicable governmental regulation
imposing liability or standards of

 

29

Execution Version



conduct concerning any hazardous, toxic or dangerous substances, waste or
material, now or hereafter in effect.

 

"Environmental Laws" collectively means and includes all present and future laws
and any amendments (whether common law, statute, rule, order, regulation or
otherwise), permits, and other requirements or guidelines of governmental
authorities applicable to the Premises and relating to the environment and
environmental conditions or to any Hazardous Material (including, without
limitation, CERCLA, 42 U.S.C. §9601, et seq.; the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. §6901, et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. §1801, et seq.; the Federal Water Pollution
Control Act, 33 U.S.C. §1251, et seq.; the Clean Air Act, 33 U.S.C. §7401, et
seq.; the Clean Air Act, 42 U.S.C. §741 et seq.; the Toxic Substances Control
Act, 15 U.S.C. §2601-2629, the Safe Drinking Water Act, 42 U.S.C. §300f-300j,
the Emergency Planning and Community Right-To-Know Act, 42 U.S.C. §1101, et
seq., and any so-called "Super Fund" or "Super Lien" law, any law requiring the
filing of reports and notices relating to hazardous substances, environmental
laws administered by the Environmental Protection Agency, and any similar state
and local laws and regulations, all amendments thereto and all regulations,
orders, decisions, and decrees now or hereafter promulgated thereunder
concerning the environment, industrial hygiene or public health or safety.)

 

“Permitted ACM” means only asbestos containing materials (“ACM”) that have been
enclosed and/or encapsulated in accordance with Environmental Laws and that are
present in locations (the “Known Encapsulation/Enclosure Areas”) that have been
disclosed by Landlord to Tenant in writing.

 

19. NOTICE. In every case where it shall be necessary or desirable for Tenant to
give or serve upon Landlord any notice or demand, Tenant shall give the
requisite notice either (a) by delivering or causing to be delivered to Landlord
a written or printed copy of such notice or demand, or (b) by sending a written
or printed copy of such notice or demand by either (i) Federal Express or
similar commercial overnight delivery service that provides confirmation of
delivery, or (ii) certified or registered mail, return receipt requested,
postage prepaid, addressed to Landlord at:

 

 

Merchandise Mart Properties, Inc.

 

222 The Merchandise Mart, Suite 470

 

Chicago, Illinois 60654

 

Attention: President

 

 

with a copy to:

 

 

Merchandise Mart Properties, Inc.

 

222 The Merchandise Mart, Suite 470

 

Chicago, Illinois 60654

 

Attention: Legal Department

 

 

30

Execution Version



In every case where under the provisions of this Lease it shall be necessary or
desirable for Landlord to give or serve upon Tenant any notice or demand,
Landlord shall give the requisite notice either (a) by delivering or causing to
be delivered to Tenant to the attention of the parties below at the addresses
below a written or printed copy of such notice or demand, or (b) by sending a
written or printed copy of said notice or demand by either (i) Federal Express
or similar commercial overnight delivery service that provides confirmation of
delivery, or (ii) certified or registered mail, return receipt requested,
postage prepaid, addressed to Tenant, at:

 

 

Upshot, Inc.

 

350 West Mart Center Drive

 

5th Floor

 

Chicago, Illinois

60654

 

Attention: Kate May

 

with a copy to:

 

Upshot, Inc.

c/o EMAK Worldwide, Inc.

6330 San Vicente Blvd,

Los Angeles, California 90048

Attention: Tracy Tormey

 

Prior to commencement of the Term hereof, any notices which may be necessary or
desirable for Landlord to give or serve upon Tenant shall be addressed to Tenant
at Upshot, Inc., 303 East Wacker Drive, Chicago, Illinois 60601, Attention: Kate
May, c/o EMAK Worldwide, Inc., 6330 San Vicente Blvd, Los Angeles, California
90048, Attention: Tracy Tormey.

 

Any such notice served upon Landlord or Tenant in accordance with the foregoing
shall be deemed served effective upon receipt or upon refusal to accept
delivery. Landlord and Tenant may designate alternative or additional addressees
and addresses for notice by delivery of notice in accordance with the provisions
of this Article 19; provided that the number of addressees/addresses to which
notices to either party must be sent shall not exceed three (3).

 

20. NO SOLICITATION. Tenant shall not, without the prior consent of Landlord, by
itself or through any officer, salesman, employee, agent, and advertisement or
otherwise solicit business in the vestibules, entrances, elevator lobbies,
corridors, hallways, elevators or other common areas of the Building.

 

21. CONDEMNATION. If the whole or any substantial part of the Premises or
Building shall be taken or condemned by any competent authority for any public
use or purpose or sold to prevent a taking or condemnation thereof (a “Taking”),
the Term of this Lease, shall end upon the date when the possession of the part
so taken shall be required for such use or purpose and Landlord shall be
entitled to receive the entire award, if any, without any payment to Tenant.
Current rent shall be apportioned as of the date of such termination.
Notwithstanding the foregoing,

 

31

Execution Version



Tenant may, to the extent permitted by law, seek a separate award in a separate
proceeding for the value of Tenant Responsible Premises and its trade fixtures
and other personal property and moving and relocation expenses, so long as
Tenant does not materially interfere with the proceedings being conducted by
Landlord or otherwise reduce the award to which Landlord is entitled.

 

22. NONWAIVER. No waiver of any condition expressed in this Lease shall be
implied by any neglect of Landlord or Tenant to enforce any remedy on account of
the violation of such condition if such violation be continued or repeated
subsequently, and no express waiver shall affect any condition other than the
one specified in such waiver and that one only for the time and in the manner
specifically stated. The receipt and acceptance by Landlord or Tenant of a sum
of money which is less than the amount due and owing shall not, regardless of
any endorsements or instructions to the contrary, constitute an accord and
satisfaction. No receipt of moneys by Landlord from Tenant after the termination
in any way of the Term hereof or of Tenant's right of possession hereunder or
after the giving of any notice shall reinstate, continue or extend the Term or
affect any notice given to Tenant prior to the receipt of such moneys, it being
agreed that after the service of notice or the commencement of a suit or after
final judgment for possession of the Premises Landlord may receive and collect
any rent due, and the payment of such rent shall not waive or affect such
notice, suit or judgment.

 

23. WAIVER OF NOTICE. To the extent that the notice provided in Article 15
hereof satisfies the requirements, if any, for service of notice or demand
prescribed by any applicable statute or law, Tenant hereby expressly waives the
service of any other notice of intention to terminate this Lease or to re-enter
the Premises and waives the service of any demand for payment of rent or for
possession and waives the service of any other notice or demand prescribed by
any statute or other law.

 

24.        FIRE OR CASUALTY. If the Premises or any part of the Building shall
be damaged by fire or other casualty (a “Casualty”) and if such damage does not
render all or a substantial portion of the Premises or the Building untenantable
(and for purposes of this Article 24, it is agreed that, among other reasons,
the Premises shall be deemed untenantable if there is a substantial impairment
of the reasonable means of access thereto or the common areas reasonably
required for the use and enjoyment of the Premises), then Landlord shall proceed
to repair and restore the Building Systems (including the Building Systems in
the Premises) and the reasonable means of access to the Premises with reasonable
promptness, given the nature of the damage to be repaired, subject to reasonable
delays for insurance adjustments and delays caused by matters beyond Landlord's
control. If any such damage renders all or a substantial portion of the Premises
or the Building untenantable, Landlord shall, with reasonable promptness after
the occurrence of such damage, but in all events within sixty (60) days after
such damage occurred, obtain, at no cost to Tenant, an opinion of an independent
architect, engineer or other qualified licensed professional, estimating the
length of time that will be required to substantially complete the repair and
restoration of the Building Systems (including the reasonable means of access to
the Premises) and the Tenant Responsible Premises (stating separate estimated
time periods for the repair and restoration of the Building Systems, including
those in the Premises, and the repair and restoration of the Tenant Responsible
Premises) and by written notice advise Tenant of such estimate (such

 

32

Execution Version



notice being referred to herein as the "Repair Estimate Notice"). If it is so
estimated that the amount of time required to substantially complete such repair
and restoration of both the Building Systems (including those in the Premises
and the reasonable means of access to the Premises) and the Tenant Responsible
Premises will exceed two hundred seventy (270) days, then either Landlord or
Tenant (but as to Tenant, only if all or a substantial portion of the Premises
are rendered untenantable) shall have the right to terminate this Lease as of
the date of such damage (or, if Landlord shall deliver any such termination
notice at anytime that Tenant has not vacated the Premises, as of a date
specified in such notice that is not less than 120 days after the delivery of
such termination notice) upon giving notice to the other at any time within
sixty (60) days after Landlord delivers the Repair Estimate Notice to Tenant (it
being understood that Landlord may, if it elects to do so, also give such notice
of termination together with the Repair Estimate Notice). Notwithstanding the
foregoing, if such damage renders untenantable a substantial portion of the
Building but does not render untenantable a substantial portion of the Premises,
Landlord shall not have the right to terminate this Lease on account of such
damage, unless Landlord elects generally to terminate all leases in the Building
which Landlord is entitled to terminate on account of such damage or Landlord
elects to demolish all or a substantial portion of the Building, and any such
termination of this Lease shall be effective as of a date, specified by
Landlord, not less than sixty (60) days after the delivery of such termination
notice (or if Tenant has not vacated the Premises, not less than 120 days after
the delivery of such termination notice).

 

Unless this Lease is terminated as provided in the preceding paragraph, Landlord
shall proceed with reasonable promptness to repair and restore the Building
Systems, including Building Systems in the Premises and the reasonable means of
access to the Premises, subject to reasonable delays for insurance adjustments
and delays caused by matters beyond Landlord's reasonable control, and also
subject to zoning laws and applicable building codes then in effect. When the
repair and restoration of the Building Systems is completed to a degree making
the Premises suitably available for Tenant's repair and restoration of the
Tenant Responsible Premises, Tenant shall proceed with reasonable promptness to
repair and restore the Tenant Responsible Premises, subject to reasonable delays
for insurance adjustments and delays caused by matters beyond Tenant's
reasonable control and applicable building codes then in effect. Landlord shall
have no liability to Tenant, and Tenant shall not be entitled to terminate this
Lease (except as hereinafter provided) if such repair and restoration of the
Building Systems is not in fact completed within the time period specified in
the Repair Estimate Notice. If the Building Systems are not repaired and
restored by the later of (i) two hundred forty (240) days after delivery of the
Repair Estimate Notice or (ii) a number of days equal to one hundred twenty-five
percent (125%) of the number of days specified in the Repair Estimate Notice for
completion of the repair and restoration of the Building Systems, measured from
the date of delivery of the Repair Estimate Notice (provided, however, such
number of days in each of the foregoing clauses (i) and (ii) may be extended up
to an additional one hundred twenty (120) days due to Force Majeure events),
then either party (but as to Landlord, only if Landlord has diligently commenced
and pursued such repair and restoration) may terminate this Lease, effective as
of the date of such fire or other casualty (or, if Landlord shall deliver any
such termination notice at anytime that Tenant has not vacated the Premises, as
of a date specified in such notice that is not less than 120 days after the
delivery of such termination notice),

 

33

Execution Version



by written notice to the other party delivered at any time after the expiration
of said period but prior to substantial completion of such repair or
restoration.

 

Notwithstanding anything to the contrary herein set forth, (a) Landlord shall
have no obligation to repair or restore any of the Tenant Responsible Premises
or Tenant's office furniture, trade fixtures, office equipment, merchandise or
any other items of Tenant's property in the Premises or the Building; (b) if any
such damage rendering all or a substantial portion of the Premises or the
Building untenantable shall occur during the last one (1) year of the Termand
provided Tenant has not delivered a binding notice under Article 37 to extend
the Term of this Lease beyond the then current Term (or Extended Term), each of
Landlord and Tenant shall have the option to terminate this Lease by giving
written notice to the other within sixty (60) days after the date such damage
occurred, and if such option is so exercised, this Lease shall terminate as of a
date not less than sixty (60) days after the delivery of such notice (or, if
Landlord shall deliver any such termination notice at anytime that Tenant has
not vacated the Premises, as of a date specified in such notice that is not less
than 120 days after the delivery of such termination notice); and (c) Landlord
shall have the right to terminate this Lease by giving written notice to Tenant
within sixty (60) days of the date such damage occurred if Landlord elects to
terminate all tenant leases in the Building which Landlord is entitled to
terminate on account of such damage or to demolish the Building, and if such
right is so exercised, this Lease shall terminate as of a date, specified by
Landlord, not less than sixty (60) days after the delivery of such notice (or,
if Tenant has not vacated the Premises, as of a date specified in such notice
that is not less than 120 days after the delivery of such termination notice).

 

In the event any such fire or casualty damage renders the Premises or any part
thereof untenantable and if this Lease shall not be terminated pursuant to the
foregoing provisions of this Article 24 by reason of such damage, then all rent
(including, without limitation, Base Rent and rent adjustments) payable pursuant
to this Lease with respect to the Premises or such portion so rendered
untenantable shall abate during the period beginning with the date of such
damage and ending with the date on which Tenant shall have been provided a
reasonable amount of time (and access to the Building) to substantially complete
the repair and restoration of the Tenant Responsible Premises (or such portion
rendered untenantable) and to move into and resume substantial use of the
Premises (or such portion rendered untenantable) for the conduct of its
business, but in all events not later than the later of (i) two hundred fifty
(250) days or (ii) a number of days equal to one hundred fifty percent (150%) of
the number of days specified in the Repair Estimate Notice for completion of the
repair and restoration of the Tenant Responsible Premises, in each case measured
from the date that the Building Systems are repaired and restored to a degree
making the Premises suitably available for Tenant to commence and continue
without unreasonable interruption Tenant's repair and restoration of the Tenant
Responsible Premises, provided, however, such number of days in each of the
foregoing clauses (i) and (ii) may be extended up to an additional one hundred
twenty (120) days due to Force Majeure events. Such abatement shall be in an
amount bearing the same ratio to the total amount of all rent (including rent
adjustments) payable pursuant to this Lease for such period as the portion of
the Premises rendered and remaining untenantable due to such fire or casualty
from time to time bears to the entire Premises. In the event of termination of
this Lease pursuant to this Article 24, all rent (including, without limitation,

 

34

Execution Version



Base Rent and rent adjustments) payable pursuant to this Lease (to the extent
not abated pursuant to the foregoing) shall be apportioned on a per diem basis
and be paid to the date of termination.

 

25. INSURANCE. In consideration of the leasing of the Premises at the rental
stated in Articles 3 and 4, Landlord and Tenant agree to provide insurance and
allocate the risk of loss as follows:

 

Tenant, at its sole cost and expense, agrees to purchase and keep in force and
effect during the Term hereof (a) Property Insurance on the Tenant Responsible
Premises and Tenant's contents, furniture, fixtures, equipment and other
personal property located in the Building, covering the interests of Landlord
and Tenant as to damage or other loss caused by those perils customarily covered
by an all risk policy, and in any event including without limitation, fire or
other casualty, plate glass, vandalism, theft, sprinkler leakage, water damage
(however caused), explosion, malfunction and failures of heating and cooling or
similar apparatus, perils covered by extended coverage, and other similar perils
in amounts not less than the full insurable replacement value of such property
with a deductible amount in a commercially reasonable amount, and (b) broad form
Commercial General Liability Insurance, including blanket contractual liability,
host liquor liability (if alcoholic liquor within the meaning of the Illinois
Liquor Control Act will be given to guests), personal injury liability, and
broad form property damage liability coverages, with limits of not less than
[Three Million Dollars ($3,000,000)] for personal injury, bodily injury,
sickness, disease or death or for damage or injury to or destruction of property
(including the loss of use thereof) for any one occurrence, and (c) worker’s
compensation insurance in accordance with the laws of the State of Illinois and
employer’s liability insurance in accordance with the laws of the State of
Illinois. Tenant's Property Insurance policy shall provide that it is specific
and not contributory and shall contain a clause pursuant to which the insurance
carrier waives all rights of subrogation against Landlord and Landlord's members
and their respective officers, directors, managers, shareholders, partners,
members, beneficiaries, agents and employees with respect to losses payable
under such policy[; and Tenant agrees to indemnify Landlord and Landlord's
members and their respective officers, directors, managers, shareholders,
partners, members, beneficiaries, agents and employees against all liabilities,
damages, costs, claims, obligations and expenses (including attorneys' fees)
arising from any failure of Tenant's Property Insurance policy to contain such a
waiver of subrogation]. If the potential for host liquor liability shall arise
due to Tenant's activities pursuant to Article 2 of this Lease, the Tenant shall
procure and maintain a policy, or endorsement for, host liquor liability
insurance before undertaking such activities. Tenant's Commercial General
Liability policy and, if required, its host liquor liability policy or
endorsement, shall each name Landlord, Landlord’s members, and their respective
officers, directors, managers, shareholders, partners, members, beneficiaries,
agents, and employees as additional insureds. All such insurance shall be
provided by commercial insurers of recognized responsibility and shall provide
that the insurer shall endeavor to give Landlord thirty (30) days notice of any
cancellation of any policy before its expiration date.

 

Landlord agrees to purchase and keep in force and effect insurance on the
Property, Building and Building Systems as to damage or other loss caused by
those perils customarily covered by an all risk policy (including, but not
limited to, fire) from time to time available on a

 

35

Execution Version



replacement value basis or in an amount sufficient to prevent Landlord from
becoming a co-insurer under the terms of the applicable policies and broad form
commercial general liability insurance with such limits and deductible amounts
as may be reasonably determined in good faith by Landlord. Landlord’s property
insurance shall contain a clause pursuant to which the insurance carriers waive
all rights of subrogation against Tenant and Tenant's members and their
respective officers, directors, shareholders, agents and employees with respect
to losses payable under such policy.

 

Tenant shall, from time to time upon request from Landlord but not more
frequently than once each calendar year (except in the case of any material
change in coverage or any change in insurer, in any of which events Tenant
agrees to provide Landlord written notice of such change within thirty (30) days
of its occurrence), deliver to Landlord certificates of insurance evidencing the
insurance coverage required by this Article 25, with a notation on such
certificates (for property insurance) as to the waiver of subrogation provided
above. Upon written request of Tenant, but not more frequently than once each
calendar year, Landlord agrees to provide Tenant with a copy of its existing
certificate of property insurance evidencing the insurance carried on the
Property.

 

By this Article, Landlord and Tenant intend that the risk of loss or damage to
property (including personal property and equipment use in connection with the
Building and also including any automobile or other vehicles from time to time
parked in any parking spaces which Landlord may from time to time lease to
Tenant), as described above be borne by responsible insurance carriers to the
extent above provided, and Landlord and Tenant hereby release each other and
agree to look solely to, and seek recovery only from, their respective insurance
carriers in the event of a loss of a type described above to the extent that
such coverage is agreed to be provided hereunder. For this purpose, any
applicable deductible amount shall be treated as though it were recoverable
under such policies. Landlord and Tenant agree that applicable portions of all
moneys collected from such insurance shall be used toward full compliance with
the obligations of Landlord and Tenant under this Lease in connection with
damage resulting from fire or other casualty (provided that if this Lease is
terminated as a result of any Casualty, Tenant may retain all of the proceeds of
its property insurance policy except for an amount equal to the then unamortized
value of the Landlord’s Contribution disbursed to Tenant, which amount shall be
paid to Landlord).

 

26. CERTAIN RIGHTS RESERVED BY LANDLORD. Landlord shall have the following
rights, exercisable without notice, except as otherwise stated, and subject to
all of the terms and conditions of this Lease, without liability to Tenant for
damages or injury to property, person or business and without effecting an
eviction, constructive or actual, or disturbance of Tenant's use or possession
or giving rise to any claim for set-off or abatement of rent except as otherwise
expressly provided herein:

 

(A)       To change the Building's name or street address. Landlord agrees to
give Tenant one hundred eighty (180) days’ prior notice of such change of street
address (except where Landlord is required to change the street address by any
governmental authority) and, if Landlord voluntarily changes the address, to
reimburse Tenant for the cost of purchasing reasonable

 

36

Execution Version



quantities of stationary and business cards bearing the new street address of
the Building (not to exceed $1500).

 

(B)       To install, affix and maintain any and all signs on the exterior and
interior of the Building.

 

(C)       To designate and approve, prior to installation by Tenant, all types
of window shades, blinds, drapes, awnings, window ventilators and other similar
equipment so as to promote the uniformity or harmony of appearance of the
exterior of the Building.

 

(D)       Except as provided otherwise in this Lease, to reserve to Landlord the
exclusive right to designate, limit, restrict and control any business or any
service in or to the Building and its tenants (provided that no such
designation, limit, restriction, or control shall materially interfere with
Tenant’s use of the Premises for the conduct of its business).

 

(E)       To grant to anyone the exclusive right to conduct any business or
render any service in or to the Building, provided such exclusive right shall
not operate to exclude Tenant from the use expressly permitted herein or
increase the costs therefor to Tenant, and the rates charged by any such vendor
(for any services rendered in or to the Building) shall be competitive market
rates; provided that the foregoing shall not give Landlord any right to control
the rates charged by Tenant to its customers and clients for its services.

 

(F)       To impose reasonable rules and regulations regarding the placing of
vending or dispensing machines of any kind in or about the Premises without the
prior written permission of Landlord.

 

(G)       To show the Premises to prospective tenants at reasonable hours by
appointment during the last nine (9) months of the Term, as it may be extended.

 

(H)       To reasonably approve the weight, size and location of safes and other
heavy equipment and articles in and about the Premises and the Building (so as
not to exceed the legal live load), and to require all such items and furniture
and similar items to be moved into and out of the Building and Premises only at
such times and in such manner as Landlord shall reasonably direct in writing.
Subject to the provisions of Articles 11 and 25, any damages done to the
Building or to other tenants in the Building by taking in or taking out safes,
furniture, and other articles or from overloading the floor in any way shall be
paid by Tenant. Furniture, boxes, merchandise or other bulky articles shall be
transported within the Building only upon or by vehicles equipped with rubber
tires and shall be carried only in a freight elevator when such service is
available. Movements of Tenant's property into or out of the Building and within
the Building are entirely at the risk and responsibility of Tenant and Landlord
reserves the right to reasonably require registration before allowing any such
property to be moved into or out of the Building. Landlord reserves the right to
reasonably regulate the movement of, and to inspect, all property and packages
brought into or out of the Building to enforce compliance with the terms of this
Lease and to reasonably regulate delivery and service of supplies and the usage
of loading docks, receiving areas

 

37

Execution Version



and freight elevators. Landlord shall not discriminate against Tenant in its
right to use such loading docks, receiving areas and freight elevators in
conjunction with other tenants.

 

(I)        To have access for Landlord to any mail chutes located on the
Premises according to the rules of the United States Postal Service.

 

(J)        To close the Building after regular working hours and on Saturdays,
Sundays and holidays established by Landlord (subject to the limitations set
forth herein) from time to time subject, however, to Tenant's right to
admittance under such reasonable regulations as Landlord may prescribe from time
to time, which may include, by way of example but not of limitation, that
persons entering or leaving the Building identify themselves to a security
officer by registration or otherwise and that said persons comply with
Landlord's reasonable regulations concerning their entering and leaving the
Building.

 

(K)       To change the arrangement, configuration, size or location of
entrances, passageways, doors and doorways, corridors, exits, stairs, toilets,
elevators and escalators and other public service portions or common areas of
the Building and the Property not contained within the Premises or any part
thereof, so long as Landlord uses reasonable efforts to give Tenant prior notice
in the event of any changes to common areas of the Building directly and
materially serving the Premises and so long as any such change does not
materially and adversely affect Tenant's ability to conduct its business in the
Premises or Tenant's access to the Premises.

 

 

(L)

To change the character or use of any part of the Building or the Property.

 

(M)      To devise, implement and enforce such reasonable security procedures
and policies as Landlord deems necessary and/or desirable.

 

(N)       To use for itself the roof, the areas outside of the Premises and such
areas within the Premises (so long as the useable area of the Premises is not
materially reduced) required for structural columns and their enclosures and the
installation of utility lines, Building Systems and other installations required
to service the Building or the Property and to maintain and repair same, and to
exercise for itself any rights to the land and improvements below the floor
level of the Premises or the air rights above the Premises and to the land and
improvements located on and within the public areas. Neither Tenant nor its
employees, invitees, guests and agents shall, without obtaining in each instance
the prior written consent of Landlord (which consent shall not be unreasonably
withheld, conditioned or delayed, and may be conditioned upon such reasonable
requirements as Landlord deems reasonably appropriate) (1) go above or through
suspended ceilings, (2) remove any ceiling tiles or affix anything thereto,
remove anything therefrom or cut into or alter the same in any way, (3) enter
fan rooms or other mechanical spaces outside of the Premises, or (4) open doors
or remove panels providing access to utility lines, Building Systems or other
installations required to service tenants.

 

(O)      To reasonably prevent or restrict access to the Building or designated
portions thereof by such reasonable security procedures as Landlord may from
time to time impose on

 

38

Execution Version



days and hours when the Building is, or portions thereof are, closed for
business to the public. Landlord reserves the right to reasonably control,
prevent access by and remove, any person whose presence in the judgment of
Landlord shall be prejudicial to the safety, character, reputation and interests
of the Building, or who in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs.

 

(P)       To reasonably limit or prevent access to all or any portion of the
Building, shut down elevator and escalator service, activate emergency controls
or procedures, or otherwise take such reasonable action or preventive measures
reasonably deemed necessary by Landlord for the safety of tenants or other
occupants of the Building or the protection of the Building or other property
located thereon or therein, in case of fire or other casualty, riot or other
civil disorder, strike or labor unrest, public excitement or other dangerous
condition, or threat thereof.

 

27. RULES AND REGULATIONS. Subject to the rights expressly granted to Tenant
elsewhere in this Lease, Tenant agrees to observe the reservations to Landlord
in Article 26 hereof and agrees to comply and to use commercially reasonable
efforts to cause its employees, agents, and servants to observe and comply, at
all times, with the following rules and regulations and with such reasonable
modifications thereof and additions thereto as Landlord may make for the
Building (so long as Landlord has delivered to Tenant prior notice of any such
modifications and additions and that same are reasonable), and that failure to
observe and comply with such reservations, rules and regulations, after written
notice of such failure and an opportunity to cure as provided in Article 15
hereof, shall constitute an Event of Default under this Lease:

 

(A)       Except as otherwise expressly permitted by this Lease, no sign,
picture, advertisement or notice, typewritten or otherwise, shall be displayed,
inscribed, painted or affixed on any part of the outside or inside of the
Building, or on or about the Premises in any location visible from outside the
Premises, except on glass of the doors and windows of the Premises and on the
directory board of the Building and then only of such nature, color, size, style
and material as shall be first approved by Landlord in writing, which approval
shall not be unreasonably withheld.

 

(B)       Tenant shall not, without Landlord's prior written consent (which
consent shall not be unreasonably withheld, conditioned or delayed), install or
operate any heating device or air conditioning equipment, steam or internal
combustion engine, boiler, stove, machinery, or mechanical devices upon the
Premises (other than as set forth in the final plans for Tenant’s Work as
described in Article 35) or carry on any mechanical or manufacturing business
thereon, or use or permit to be brought into the Building flammable fluids such
as gasoline, kerosene, benzene, or naphtha (except in such quantities as may be
customarily used in connection with the Permitted Use and only in compliance
with applicable legal requirements) or use any illumination of any type not
customarily used by tenants using similar premises for a similar use. All
equipment, fixtures, lamps and bulbs shall be compatible with, and not exceed
the capacity of, the Building's electrical system. No explosives, firearms,
radioactive or Hazardous Materials (except those Hazardous Materials of such
types and in such amounts as are customarily used in connection with the
Permitted Use, provided such use and storage is in compliance with all
Environmental Laws), or other articles that are extra hazardous to life, limb or
property shall be brought into the Building or the Premises.

 

39

Execution Version



 

(C)       Any person or persons employed by Tenant to do janitor work or other
physical care for the Premises shall be subject to the reasonable control and
direction of the building manager (in such manner and to such extent as
generally applicable to persons employed by Building tenants) while in the
Building and outside of the Premises on the Property, but not as agent of
Landlord. Any refuse and rubbish shall be stored and transported in containers
reasonably acceptable to Landlord and shall be deposited in locations reasonably
acceptable to Landlord and consistent with reasonable policies established by
Landlord for the Building generally.

 

(D)       Tenant shall at its expense provide artificial light for employees or
agents of Landlord while cleaning, doing work and making repairs or alterations
in the Premises.

 

(E)       The location and manner of installation of all telegraph, telephone,
internet, communication, signal and electric connections, cabling and wiring
(other than connections, wiring or cabling located exclusively within the
Premises and not affecting the Building structure, Building Systems, common
areas or other tenants' premises) shall be subject to the reasonable approval of
Landlord and any work in connection therewith shall be subject to the reasonable
direction of Landlord. Tenant shall give Landlord reasonable prior notice of the
installation of all such telegraph, telephone, communication, signal and
electric connections, cabling and wiring whether or not Landlord's approval
thereto and direction thereof is required. Landlord reserves the right to
designate and control the entity or entities providing telephone wire
installation, repair and maintenance in the Building to the Building telephone
closets on the various floors and to reasonably restrict and control access to
such Building telephone closets. In the event Landlord designates a particular
vendor or vendors to provide such telephone wire installation, repair and
maintenance up to the Building telephone closets, Tenant agrees to abide by and
participate in such program. Tenant may select the vendor or vendors and service
providers with respect to the installation, repair and maintenance of other
communication and signal cabling and wiring subject to the general direction of
Landlord and such reasonable rules and regulations as may be established by
Landlord for the protection of the Building and its efficient, high-quality and
harmonious operation. Tenant agrees to remove all cables or wires it installed
in the Premises or the Building during the Term at the expiration or termination
of the Lease at its sole cost in accordance with Article 8.

 

(F)       Tenant must obtain a building pass to remove any property from the
Building from time to time prior to the expiration of the Term hereof upon a
form furnished by Landlord. Such pass shall be presented at the office of the
Building for registration (or if closed, to the security officer) before
acceptance by the security officer or elevator operator.

 

(G)       Tenant, its licensees, agents, servants, and employees and guests
shall not encumber or obstruct sidewalks, entrances, passages, courts,
corridors, vestibules, halls, elevators, stairways or other common areas in or
about the Building.

 

40

Execution Version



(H)       No bicycle (other than in designated bicycle parking areas) or other
vehicle and no animal (except seeing eye dogs and other service animals) shall
be allowed in the showrooms, offices, halls, corridors or any other parts of the
Building.

 

 

(I)

Intentionally Omitted.

 

(J)        Tenant shall not allow anything to be placed on the outer window
ledges of the Premises, nor shall anything be thrown by Tenant or its employees
out of the windows of the Building.

 

(K)       No additional locks shall be placed upon any entry doors to the
Premises and no locks to any doors to the Premises shall be changed without the
prior written consent of Landlord, which shall not be unreasonably withheld,
conditioned or delayed. Upon termination of this Lease, Tenant shall surrender
all keys and key cards of the Premises and of the Building and give to Landlord
the explanation of the combination of all locks on safes or vault doors in the
Premises.

 

(L)       The building manager shall at all times keep a pass key and be allowed
admittance to the Premises to cover any emergency, fire or other casualty that
may arise and in other appropriate instances. Landlord, Landlord's agents and/or
any Lender shall have the right to enter the Premises at all reasonable hours
upon reasonable prior notice (except in case of an emergency in which case
Landlord shall provide such notice as may be reasonable under the circumstances)
to examine the same.

 

(M)      Unless otherwise advised by Landlord, neither Tenant nor its employees
shall undertake to regulate the radiator controls or thermostats (other than any
radiator controls or thermostats that are located in the Premises). Tenant shall
report to the office of the Building whenever such thermostats or radiator
controls are not working properly or satisfactorily.

 

(N)       If Tenant desires shades or venetian blinds for outside windows,
except as provided in Article 35, they must be furnished and installed at the
expense of Tenant, and must be of such type, color and material as may
reasonably be prescribed by Landlord.

 

(O)       Tenant assumes responsibility for protecting its space from theft,
robbery and pilferage.

 

(P)       Tenant shall not peddle, canvass, solicit or distribute handbills or
flyers on or about the Property except as specifically authorized by Landlord.

 

(Q)       Tenant shall not sell food of any kind or cook in the Building, unless
in coffee-makers or microwave or similar ovens and appliances installed and
maintained by Tenant for use by its employees and invitees, and subject to any
reasonable applicable Building rules and regulations and all applicable laws
(and in addition, it is understood and agreed that, subject to all of the other
terms and conditions of this Lease, Tenant shall have the right to install
dishwashers and

 

41

Execution Version



refrigerators and freezers in the Premises). Tenant may serve foods to its
employees and guests provided that it shall first comply with all applicable
laws, ordinances, codes and regulations.

 

(R)       Water in the Premises shall not be unreasonably wasted by Tenant or
its employees by tying or wedging back the faucets of the washbowls or
otherwise.

 

(S)       Tenant shall use neither the name of the Building (except as the
address of its business) nor pictures of the Building in advertising or other
publicity or for any other purpose without Landlord's prior written consent.

 

(T)       Tenant shall cooperate with all reasonable security procedures and
policies implemented by Landlord.

 

(U)      Tenant shall reasonably cooperate (at no expense to Tenant) with
Landlord's enforcement of its policies prohibiting the use of the public areas,
inside and outside, of the Building as smoking areas and shall use commercially
reasonable efforts to cause its employees to comply with the same.

 

(V)      Tenant shall not allow or permit automated teller machines, or similar
cash dispensing devices, to be available in the Premises for public use.

 

Landlord reserves the right upon prior notice to Tenant, to make such other and
further reasonable rules and regulations as in Landlord's reasonable judgment
may from time to time be needed for the safety, care and cleanliness of the
Premises and the Building and for the preservation of good order therein so long
as such further rules and regulations do not diminish any rights heretofore
expressly granted to Tenant in this Lease and further provided that such new
rules and regulations shall be effective with respect to Tenant on fifteen (15)
days prior written notice thereof. Landlord agrees that all such rules and
regulations shall be enforced in a manner that does not singularly target Tenant
and no other tenants similarly situated or engaged in conduct similar to that of
Tenant. For the avoidance of doubt, it is hereby agreed that, in the event of
any conflict between the provisions of this Article 27 (and/or any rules
promulgated under this Article 27) and the provisions of any other Article of
this Lease, the provisions of such other Article of this Lease shall control.

 

 

28.

MISCELLANEOUS. Tenant and Landlord further covenant with each other that:

 

(A)       All rights and remedies of Landlord and Tenant under this Lease shall
be cumulative, and none shall exclude any other rights and remedies allowed by
law.

 

(B)       The word "Tenant" and “Landlord” wherever used herein shall be
construed to mean tenants or landlord, as applicable, in all cases where there
is more than one tenant or landlord, as applicable, and the necessary
grammatical changes required to make the provisions hereof apply either to
corporations or individuals, men or women, shall in all cases be assumed as
though in each case fully expressed. If there is more than one tenant, all
obligations and liabilities hereunder

 

42

Execution Version



imposed upon Tenant shall be joint and several. If there is more than one
landlord, all obligations and liabilities hereunder imposed upon Landlord shall
be joint and several

 

(C)       This Lease and the rights of Tenant hereunder shall be and are subject
and subordinate at all times to any ground leases or master leases and to the
lien of any mortgages or deeds of trust now or hereafter in force against the
Property or the Building, or both of them, and to all advances made or hereafter
to be made upon the security thereof, and to all renewals, modifications,
amendments, consolidations, replacements and extensions thereof (collectively,
“Security Documents”). The holder of any note secured by a mortgage or deed of
trust, or any mortgagee or beneficiary under a deed of trust on the Property or
Building (collectively, "Lender"), however, may elect to have this Lease be
superior to its mortgage or deed of trust. This provision is self-operative and
no further instrument of subordination or priority shall be required. In
confirmation of such subordination or priority, Tenant shall promptly execute
such further commercially reasonable instruments as may be reasonably requested
by Landlord and in the event Tenant fails to do so within twenty (20) days after
demand in writing by certified or registered mail, Landlord shall deliver to
Tenant a further written request and if Tenant fails to execute and deliver such
instruments within ten (10) business days after receipt of such further notice
from Landlord, such failure shall constitute an Event of Default hereunder and
shall entitle Landlord to exercise the remedies provided by Article 15 hereof
(without any notice otherwise required by said Article 15); provided, however,
that the above described periods shall be extended in the event that Tenant
reasonably objects to the form or content of any such instrument, and Tenant
shall not be deemed in default hereunder so long as Tenant uses good faith
efforts to cooperate to resolve Tenant’s reasonable objections to such
instrument. Notwithstanding anything to the contrary in this Lease, Landlord's
delivery to Tenant of a commercially reasonable subordination nondisturbance and
attornment agreement (and "SNDA") in favor of Tenant from each holder of any
Security Document which shall come into existence at any time after the full
execution and delivery of this Lease (each a "New Security Document"), shall be
a condition precedent to, Tenant's agreement hereunder to (i) subordinate its
interest hereunder to such New Security Document and (ii) under Article 29,
below, to attorn to any Lender (or the holder of any other New Security
Document) or to any purchaser of the Property or Building at any foreclosure
sale or sale in lieu of foreclosure (or any other "successor in interest" (as
defined in Article 29, below)).

 

Landlord represents and covenants to Tenant that, as of the date hereof, there
are no Security Documents affecting the Property, or any part thereof.

 

If Tenant shall have received written notice of the existence of any Lender
(setting forth such Lender’s address for notice), Tenant shall give Lender
written notice of any default by Landlord under this Lease, and such Lender
shall have a reasonable time (but no obligation) after expiration of Landlord's
cure period within which to cure any such default prior to Tenant taking any
action to cancel this Lease due to such default by Landlord.

 

(D)       Each of the provisions of this Lease shall extend to and shall, as the
case may require, bind or inure to the benefit of, not only Landlord and Tenant,
but also their respective heirs,

 

43

Execution Version



legal representatives, successors and assigns, provided, this clause shall not
permit any assignment contrary to the provisions of Article 12 hereof.

 

(E)       All of the representations and obligations of Landlord and Tenant are
contained herein and no modification, waiver or amendment of this Lease or any
of its conditions or provisions shall be binding upon Landlord unless in writing
signed by a duly authorized officer of Landlord's agent or upon Tenant unless in
writing and signed by a duly authorized officer of Tenant.

 

(F)       All amounts due and payable from Tenant under this Lease or under any
work order or other agreement relating to the Premises shall be considered as
rent and, if unpaid when due, shall bear interest from such date until paid at
the maximum legal rate of interest available, provided such rate of interest
shall not exceed two percent (2%) per annum plus the Prime Rate as announced by
the Northern Trust Bank in Chicago, Illinois and in effect on the first day of
each calendar quarter, determined and subject to change as of the first day of
each calendar quarter.

 

(G)       Submission of this instrument for examination shall not bind Landlord
or Tenant in any manner, and no lease or obligation on Landlord or Tenant shall
arise until this instrument is signed and delivered by Landlord and Tenant.

 

(H)       No rights to light or air over any property, whether belonging to
Landlord or any other persons, are granted to Tenant by this Lease.

 

(I)        The laws of the State of Illinois shall govern the validity,
performance and enforcement of this Lease. The invalidity or unenforceability of
any provision of this Lease shall not affect or impair any other provision.

 

(J)        Landlord's title is and always shall be paramount to the title of
Tenant. Nothing herein contained shall empower Tenant to commit or engage in any
act which can, shall or may encumber the title of Landlord.

 

(K)       In case Landlord or any successor owner of the Property or the
Building shall convey or otherwise dispose of any portion thereof to another
person, such other person shall in its own name thereupon be and become Landlord
hereunder and shall assume fully in writing and be liable upon all liabilities
and obligations of this Lease to be performed by Landlord which first arise
after the date of conveyance (including the obligation to cure of any then
existing defaults by Landlord), and from and after the date Tenant receives
notice of such conveyance or disposition, such original Landlord or successor
owner shall, from and after the date of conveyance, be free of all liabilities
and obligations not then incurred (unless such original Landlord or successor
owner does not convey or otherwise dispose of all of its interest in this
Lease).

 

(L)       Neither this Lease, nor any memorandum, affidavit or other writing
with respect thereto, shall be recorded by Tenant or by anyone acting through,
under or on behalf of Tenant, and the recording thereof in violation of this
provision shall constitute a material breach of this Lease.

 

44

Execution Version



 

(M)      Nothing contained in this Lease shall be deemed or construed by the
parties hereto or by any third party to create the relationship of principal and
agent, partnership, joint venture or any association or relationship between
Landlord and Tenant other than that of landlord and tenant.

 

(N)       Landlord shall have the right to apply payments received from Tenant
pursuant to this Lease (regardless of Tenant's designation of such payments) to
satisfy any obligations of Tenant hereunder, in such order and amounts as
Landlord in its sole discretion may elect.

 

(O)       All indemnities, covenants and agreements of Landlord and Tenant,
respectively, contained herein which inure to the benefit of the other party
shall be construed to inure also to the benefit of the other party's officers,
directors, managers, beneficiaries, partners, members, agents and employees.

 

(P)       Unless otherwise notified in writing by Landlord, Tenant may rely upon
notices and directions from officers of Merchandise Mart Properties, Inc.,
Landlord's management agent for the Building and Property, as the authorized
action of Landlord.

 

(Q)       If Tenant or Landlord is a corporation, each person signing this Lease
on behalf of Tenant or Landlord, as applicable, represents and warrants that
(s)he has full authority to do so and that this Lease binds the corporation. If
Tenant or Landlord is a partnership or a limited liability company, each person
or entity signing this Lease for Tenant or Landlord, as applicable, represents
and warrants that (s)he or it is a general partner of the partnership or a
manager or managing member of such limited liability partnership, as applicable,
or that (s)he or it has full authority to sign for the partnership or limited
liability partnership, as applicable, and that this Lease binds the partnership
and all general partners of the partnership, or limited liability partnership,
as applicable.

 

(R)       Except at any time that Tenant or its corporate parent or is a public
traded entity whose financial statements are publicly available (in which case
the terms and provisions of this Article 28(R) shall not apply), Tenant shall
deliver to Landlord upon written request therefore, current financial statements
of the operations and financial condition of the Tenant or if Tenant has audited
financials, copies of such audited financial statements; provided, however, if
the financial statements of Tenant are not available to the general public,
Tenant shall not be required to provide those financial statements which are not
available to the general public except in the case where Landlord is considering
refinancing and/or securing any debt secured in whole or in part by the Property
and/or transferring the Property, in which case, Tenant shall be required to
provide such financial statements only to the prospective lender or transferee
of Landlord (and such parties shall agree in writing to treat such financial
statements as confidential). Tenant shall not be required under this Article
28(R) to produce or to provide any financial statements or documents that are
not produced by Tenant in the ordinary course of its business. All financial
statements provided by Tenant to Landlord under this Article 28(R) shall be
treated as disclosed in confidence to Landlord.

 

(S)        IN THE INTEREST OF OBTAINING A SPEEDIER AND LESS COSTLY HEARING OF
ANY DISPUTE, TO THE EXTENT PERMITTED BY LAW, EACH OF

 

45

Execution Version



LANDLORD AND TENANT HEREBY EXPRESSLY WAIVES TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER AND ANY
RIGHTS TO A TRIAL BY JURY UNDER ANY STATUTE, RULE OF LAW OR PUBLIC POLICY IN
CONNECTION WITH ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY RELATING TO
THIS LEASE, THE PREMISES, OR THE BUILDING. Although such jury waiver is intended
to be self-operative and irrevocable, Landlord and Tenant each further agree, if
requested, to confirm such waivers in writing at the time of commencement of any
such action, proceeding or counterclaim. If Landlord commences any detainer
suit, summary proceedings or other action seeking possession of the Premises,
Tenant agrees not to interpose by consolidation of actions, removal to chancery
or otherwise, any counterclaim, claim for set-off, recoupment or deduction of
Rent, or other claim seeking affirmative relief of any kind (except a mandatory
or compulsory counterclaim which Tenant would forfeit if not so interposed). Any
action or proceeding brought by either party against the other for any matter
arising out of or in any way relating to this Lease, the Premises or the
Building, shall be heard in the County where the Building is located.

 

29.        ATTORNMENT. Subject to Article 28(C), above, upon request of any
Lender, Tenant will agree in writing that no action taken by such Lender shall
terminate this Lease or invalidate or constitute a breach of any of the
provisions hereof, and Tenant will attorn to such Lender, or to any purchaser of
the Property or Building, at any foreclosure sale or sale in lieu of
foreclosure, for the balance of the Term of this Lease and on all other terms
and conditions herein set forth. Tenant by entering into this Lease, covenants
and agrees that (a) upon the written direction of Lender it shall pay all rents
arising under this Lease as directed by such Lender (and Landlord agrees that
Tenant may pay any and all rents arising under this Lease in any manner directed
by any Lender); and (b) subject to Article 28(C), above, in the event such
Lender enforces its rights under the mortgage or deed of trust due to a default
by Landlord, Tenant will, upon request of any person succeeding to the interest
of Landlord in the Property ("successor in interest") as the result of said
enforcement, attorn to such successor in interest, without any change in terms
or other provisions of this Lease.

 

30. ESTOPPEL CERTIFICATE. Tenant agrees that from time to time (but not more
frequently than once each year and also upon commencement of the Term and in
connection with any sale or refinancing of the Building and upon any request by
Lender) upon not less than twenty (20) days' prior request by Landlord, Tenant
or Tenant's duly authorized representative having knowledge of the following
facts shall deliver to Landlord, a statement in writing certifying (a) that this
Lease is unmodified and in full force and effect (or if there have been
modifications that the Lease as modified is in full force and effect); (b) the
dates to which Base Rent, rent adjustments and other sums payable under this
Lease have been paid; (c) that, to Tenant’s knowledge, neither Landlord nor
Tenant is not in default under any provision of this Lease, or, if in default,
the nature thereof in reasonable detail; (d) that, to Tenant knowledge, there
are no offsets or defenses to the payment of Base Rent, additional rent or any
other sums payable under this Lease, or if there are any such offsets or
defenses, specifying such in reasonable detail; (e) that all improvement work,
if any, relating to the Building or the Premises required by this Lease to be
performed by Landlord has been completed (or if not completed, a description of
incomplete work in reasonable detail); (f) that

 

46

Execution Version



Tenant is in occupancy of the Premises; (g) that all allowances, if any,
required by this Lease to be provided by Landlord to Tenant have been paid in
full (or if not paid in full, a description of unpaid amounts in reasonable
detail); and (h) such other factual matters relating to the status of the Lease
as may be reasonably requested. In the event Tenant fails to deliver such
statement to Landlord within such 20 day period, such failure, if not cured
within an additional 10 business day period after delivery of written notice
thereof, shall constitute a material default hereunder and shall entitle the
Landlord to exercise the remedies provided by Article 15 hereof (without any
notice otherwise required by said Article 15); provided, however, that the above
described periods shall be extended in the event that Tenant reasonably objects
to the form or content of any such statement, and Tenant shall not be deemed in
default hereunder so long as Tenant uses good faith efforts to cooperate to
resolve Tenant’s reasonable objections to such statement.

 

Landlord agrees that from time to time upon not less than twenty (20) days prior
written request by Tenant (but not more frequently than once each year), and
upon not less than twenty (20) days prior written request by any approved
assignee or subtenant in connection with the execution and delivery of any
assignment or sublease, Landlord or Landlord's duly authorized representative
having knowledge of the following facts shall deliver to Tenant a statement in
writing certifying (a) that this Lease is unmodified and in full force and
effect (or if there have been modifications that the Lease, as modified, is in
full force and effect); (b) the dates to which the Base Rent, rent adjustments
and other sums payable under this Lease have been paid; (c) that to the best of
Landlord's knowledge, neither Landlord nor Tenant is in default under any
provision of this Lease, or, if in default, the nature thereof in reasonable
detail; and (d) such other factual matters relating to the status of the Lease
as may be reasonably requested.

 

31. BROKERS. Each of Tenant and Landlord represents and warrants to the other
that neither it nor its officers or agents nor anyone acting on its behalf has
dealt with any real estate broker other than CB Richard Ellis and Studley, Inc.
(collectively “Brokers”) in the negotiation or making of this Lease, and each of
Tenant and Landlord agrees to indemnify and hold harmless the other from the
claim or claims of any other broker or brokers claiming to have interested
Tenant or Landlord, as applicable, in the Building or Premises or claiming to
have caused Tenant or Landlord, as applicable, to enter into this Lease.
Landlord shall be responsible for the commission or other compensation of
Brokers payable pursuant to separate agreement(s) between Landlord and such
Brokers.

 

 

32. SECURITY DEPOSIT.

 

(A)      As additional security for the full and prompt performance by Tenant of
all of Tenant's obligations hereunder, Tenant shall on or before December 31,
2007 provide Landlord with an irrevocable letter of credit from a financial
institution reasonably acceptable to Landlord (which form allows for partials
draws thereon) in the amount of LOC Amount (defined below) and otherwise in form
and substance reasonably satisfactory to Landlord (“LOC”), which LOC may be
drawn upon by Landlord and retained, used or applied by Landlord for the purpose
of curing any default or defaults of Tenant under this Lease. If Tenant has not
defaulted hereunder, then the LOC or any portion thereof not drawn upon,
retained, used or applied by Landlord shall

 

47

Execution Version



be returned to Tenant following the termination of this Lease or any extensions
or renewals thereof. If Landlord draws upon such LOC to retain or apply such
amounts for the curing of defaults, Tenant shall immediately replace or supply
another letter of credit in an amount required to cause the aggregate amount of
all letters of credit held by Landlord to equal the LOC Amount. The use,
application or retention of amounts drawn under the LOC or the act of drawing on
the LOC, or any part thereof, by Landlord shall not prevent Landlord from
exercising any other right or remedy provided by this Lease or by law and shall
not operate as a limitation upon any recovery to which Landlord may be entitled.
The “LOC Amount” means the Initial LOC Amount (defined below) as reduced in
accordance with Article 32(B), below. The “Initial LOC Amount” means $1,300,000;
provided, however, that if Tenant shall utilize any portion of the Additional
Allowance (defined below), the Initial LOC Amount shall be increased to an
amount equal to the product of (i) $1,300,000 and (ii) a fraction, (1) having as
its numerator, an amount equal to the sum of (a) the Landlord’s Contribution and
(b) the amount of the Additional Allowance utilized by Tenant and (2) having as
its denominator, the amount of the Landlord’s Contribution (such that, by way of
example only, if Tenant were to utilize $500,000 from the Additional Allowance,
the Initial LOC Amount would be equal to $1,529,861.48 (i.e., $1,300,000 x
{($2,827,790 + $500,000) / $2,827,790})

 

(B)      Notwithstanding anything in this Lease to the contrary, commencing on
the first day of the fourth (4th) Lease Year and thereafter, on the first day of
each subsequent Lease Year through the first day of eleventh (11th) Lease Year
(each an “Adjustment Date”), on the condition that no Event of Default exists on
such Adjustment Date, the LOC Amount shall be adjusted as follows:

 

(i)        on the first day of the fourth (4th) Lease Year, the LOC Amount shall
be reduced to an amount equal the product of (1) the Initial LOC Amount and (2)
0.80;

 

(ii)       on the first day of the fifth (5th) Lease Year, the LOC Amount shall
be reduced to an amount equal to the product of (1) the Initial LOC Amount and
(2) 0.64;

 

(iii)      on the first day of the sixth (6th) Lease Year, the LOC Amount shall
be reduced to an amount equal to the product of (1) the Initial LOC Amount and
(2) 0.512;

 

(iv)      on the first day of the seventh (7th) Lease Year, the LOC Amount shall
be reduced to an amount equal to the product of (1) the Initial LOC Amount and
(2) 0.4096;

 

(v)       on the first day of the eighth (8th) Lease Year, the LOC Amount shall
be reduced to an amount equal to the product of (1) the Initial LOC Amount and
(2) 0.32768;

 

(vi)      on the first day of the ninth (9th) Lease Year, the LOC Amount shall
be reduced to an amount equal to the product of (1) the Initial LOC Amount and
(2) 0.262144;

 

(vii)     on the first day of the tenth (10th) Lease Year, the LOC Amount shall
be reduced to an amount equal to the product of (1) the Initial LOC Amount and
(2) 0.2097152; and

 

48

Execution Version



 

(viii)    on the first day of the eleventh (11th) Lease Year (and continuing for
the remainder f the Term), the LOC Amount shall be reduced to an amount equal to
$250,000.00.

 

 

33. PARKING.

 

Landlord agrees to use commercially reasonable efforts to assist Tenant in
securing up to ten (10) standard sized automobile parking spaces in a parking
lot (or parking lots) located near the Building.

 

 

34.

LANDLORD'S CONTRIBUTION/ADDITIONAL ALLOWANCE.

 

(A)       As an inducement for Tenant to enter into this Lease, Landlord agrees
to pay to Tenant an allowance (the "Landlord's Contribution") in an amount not
to exceed (1) $70.00 per rentable square foot contained in the Premises (i.e.,
for a Premises containing 41,486 rentable square feet, Two Million Nine Hundred
Four Thousand Twenty Dollars ($2,904,020)), plus (2) up to Sixty Thousand
Dollars ($60,000) to be used solely for Tenant’s upgrading and redecoration of
the 5th Floor common areas adjoining the Premises, which design and scope shall
be subject to Landlord’s prior reasonable approval and not be materially
inconsistent with the character of the Building. Ninety percent (90%) of the
Landlord's Contribution shall be applied towards the payment of costs incurred
in connection with (i) the alterations, additions and improvements furnished or
installed in the Premises by Tenant in accordance with Article 35 hereof,
including, without limitation, fees for design, architectural and engineering
drawings and fees paid for Landlord's supervision and (ii) such other expenses,
including the cost of furnishings, fixtures and equipment as are related to the
Lease. The remaining ten percent (10%) may be used by Tenant for any reason
Tenant desires with respect to the Premises, in its sole and absolute
discretion. Except for the above described 10% of the Landlord’s Contribution
(that may be used for any purpose Tenant desires), the Landlord's Contribution
shall be applicable only in connection with the initial preparation for
occupancy of and move into the Premises.

 

(B)       On or before April 1, 2009, Tenant may also request (at one or more
times) an additional allowance (the “Additional Allowance”) in an aggregate
amount not to exceed $25.00 per rentable square foot contained in the Premises
(i.e., for a Premises containing 41,486 rentable square feet, $1,037.150) to be
amortized (and repaid) over the initial Term at ten percent (10%) interest. This
Additional Allowance may be used for any costs related to preparing the Premises
for Tenant’s initial occupancy and moving into the Premises and for such other
expenses, including the cost of furnishings, fixtures and equipment as are
related to the Lease.

 

(C)       It shall be a condition of Landlord's obligation to pay any
installment of the Landlord's Contribution or Additional Allowance for work
performed by any contractor or supplier, other than those engaged by Landlord,
that Tenant shall provide or cause to be provided to Landlord (to the extent
customarily required by title insurance companies) contractor's affidavits and
waivers of lien covering all labor and material used and expended for which
contractors are requesting payment, and (if applicable) invoices establishing
the actual cost of items purchased and labor

 

49

Execution Version



provided, all in form and content reasonably satisfactory to Landlord. It shall
be a further condition to Landlord's obligation to pay or credit any amount of
Landlord's Contribution or Tenant Allowance at any time that no Event of Default
by Tenant under this Lease then exists. Landlord's Contribution and Additional
Allowance shall be advanced as costs are incurred, subject to customary
retainage (without duplication of any retainage imposed by agreement between
Tenant and any of its contractors.)

 

 

35.

IMPROVEMENT WORK.

 

In connection with the preparation of the Premises for initial occupancy, and
subject to the terms, covenants and conditions of Article 8 hereof (to the
extent not contrary to or inconsistent with the provisions of this Article 35),
Landlord and Tenant agree that the following shall apply:

 

 

A.

Shell and Core Work.

 

 

1.

Landlord shall substantially complete at its sole cost and expense all of the
additional base building work included in the Shell and Core Work as described
in Exhibit "E" attached hereto and made a part hereof (the "Shell and Core
Work") on or before January 1, 2008, subject to extension on account of Force
Majeure Delays and Tenant Delays (defined below) and except as otherwise
provided below in clause 6 of this Paragraph A (said date, as it may be so
extended, is herein referred to as the "Shell and Core Work Completion Date").

 

 

2.

In the event Landlord shall fail to substantially complete the Shell and Core
Work on or before the Shell and Core Work Completion Date, then, such failure
shall constitute a Landlord Delay to the extent it delays the completion of
Tenant's Work beyond the Commencement Date, and as provided above, the
Commencement Date shall be extended one (1) day for each day that any Landlord
Delay or Force Majeure Delay delays completion of Tenant's Work.

 

 

3.

Substantial completion of the Shell and Core Work shall mean completion of such
Work with the exception of minor and insubstantial details of construction or
mechanical adjustment, the incompletion of which will not unreasonably interfere
with Tenant's use of the Premises and finished to such an extent that Tenant can
properly commence its work without undue inconvenience or additional cost.

 

 

4.

As used herein, "Force Majeure" events shall mean fire, casualty, emergencies,
lockouts, strikes, labor disputes, war, governmental action, acts of God, labor
or material shortages, transportation delays, and other causes beyond the
reasonable control of the respective party to prevent, but excluding
insufficiency of funds or inability to obtain financing or disbursement of
loans. The party claiming that its performance of any of its obligations
hereunder is or was delayed by reason of any Force Majeure event shall use
commercially reasonable efforts to notify the other party thereof.

 

50

Execution Version



 

 

5.

In the event Landlord shall be delayed in substantially completing the Shell and
Core Work as a result of any default of Tenant or its agents or representatives
in connection with any of the obligations of Tenant set forth in this Lease,
including, without limitation, any delay in Tenant's approval of any plans or
specifications or other materials submitted by Landlord to Tenant for Tenant's
review and approval (if any such approval is required) (hereinafter "Tenant
Delays"), then the Shell and Core Work Completion Date shall be extended one (1)
day for each day of such Tenant Delay.

 

 

6.

Landlord and Tenant agree that their respective construction representatives
will cooperate with each other to prepare a construction schedule with the goal
of substantially completing the Shell and Core Work and Tenant's Work by May 1,
2008. Landlord and Tenant agree that it may be more efficient, cost effective
and productive for Landlord to perform certain portions of the Shell and Core
Work in conjunction with and during the construction of Tenant's Work and Tenant
agrees to cooperate and coordinate with Landlord in good faith in identifying
any items of the Shell and Core Work that may be performed during the
construction of Tenant's Work (without delaying Tenant’s completion of Tenant’s
Work) and, accordingly, Landlord shall not be obligated to complete such items
on or before the Shell and Core Work Completion Date.

 

B.          Tenant's Work. Tenant shall be responsible for the construction of
all improvements in the Premises beyond the Shell and Core Work, subject to the
terms and conditions hereinafter provided:

 

 

1.

Plans and Specifications.

 

(a)     Tenant shall cause to be prepared and delivered to Landlord by reputable
and qualified architects and engineers, the following plans and specifications
("Plans") for all Improvements Tenant desires to have completed in the Premises
in connection with Tenant's initial occupancy of the Premises ("Tenant's Work"):

 

 

(i)

Architectural drawings (consisting of floor construction plan, ceiling lighting
and layout, power, and telephone plan).

 

 

(ii)

Mechanical drawings (consisting of ventilating and cooling systems, electrical,
telephone and plumbing).

 

 

(iii)

Finish drawings and schedule (consisting of wall finishes and floor finishes and
miscellaneous details).

 

All such Plans shall be submitted to Landlord in a state ready for Landlord's
review and approval, which shall not be unreasonably withheld, conditioned or
delayed, on an

 

51

Execution Version



interim basis when available from time to time. Tenant shall deliver to Landlord
three (3) sets of all Plans provided for Landlord's review, and shall provide
them in an electronic (CAD) format. Landlord shall approve or disapprove of such
Plans within six (6) business days after its receipt thereof (and in the case of
disapproval, state its reasons for such disapproval), so long as Tenant or its
architect have at least on a regular basis consulted with Landlord in connection
with preparation of such Plans and delivered to Landlord preliminary drafts of
all such Plans as they become available from time to time. Landlord shall not
withhold its approval of any Improvements which do not (1) materially and
adversely affect Building Systems, the structural or member components of the
Building, common areas of the Building or operations in and around the Building
or (2) fail to comply with the requirements of Landlord's fire insurance
underwriters. Landlord and Tenant agree to cooperate and consult with each other
on a regular basis in connection with the preparation of such Plans and during
construction of the Tenant's Work. If Landlord fails to provide such approval or
fails to notify Tenant of the reasons for Landlord's disapproval within the
foregoing six (6) business day review period, Landlord shall be deemed to have
approved all such Plans.

 

(b)    All Plans shall comply with (1) all applicable statutes, ordinances,
regulations, laws, and codes, and (2) the requirements of Landlord's fire
insurance underwriters (to the extent Tenant has received notice of the same).
Neither review nor approval by Landlord of the Plans shall constitute a
representation or warranty by Landlord that such Plans either (i) are complete
or suitable for their intended purpose, or (ii) comply with applicable laws,
ordinances, codes and regulations, it being expressly agreed by Tenant that
Landlord assumes no responsibility or liability whatsoever to Tenant or to any
other person or entity for such completeness, suitability or compliance, except
to the extent that any such work is performed specifically at and in accordance
with the specific direction of Landlord or its management agent. Tenant shall
not make any material changes in the Plans (“Changes”), whether before
commencement of construction or during construction, without Landlord's prior
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed. Landlord shall approve or disapprove any such Changes within six (6)
business days after its receipt thereof (and in the case of disapproval, state
its reasons for such disapproval). If Landlord fails to provide such approval or
fails to notify Tenant of the reasons for Landlord's disapproval within the
foregoing six (6) business day review period, Landlord shall be deemed to have
approved all applicable Changes. Upon completion of the Tenant’s Work, Tenant
shall deliver to Landlord the as-built drawings in electronic format.

 

 

2.

Performance of Tenant's Work.

 

(a)     Tenant may select its own contractors, subcontractors and/or suppliers
for the performance of the Tenant's Work provided, however, that Landlord may
require Tenant to give assurances reasonably satisfactory to Landlord that all
such contractors, subcontractors and suppliers shall be reputable, financially
responsible, maintain proper insurance and shall not jeopardize labor harmony.
Landlord may also require Tenant to

 

52

Execution Version



comply with such construction standards or procedures as may be applicable from
time to time for construction activities in the Building (a set of such
standards and procedures currently in effect having been delivered by Landlord
to Tenant in a book entitled Construction Standards, Procedures and
Specifications, Revised: September, 2007) and to submit reasonably satisfactory
insurance certificates to Landlord. Tenant shall pay to Landlord, within thirty
(30) days after receipt of any invoice therefore together with reasonable
supporting documentation, Landlord's actual third party costs (without mark up)
reasonably incurred by Landlord for reviewing the Plans, coordinating the
construction with the Building and providing any required or requested general
conditions (as hereinafter provided), such costs to be determined upon the
billing rates set forth in Exhibit "F" attached hereto and made a part hereof.

 

(b)    Subject to approval of Tenant's Plans as provided by Article 35(B)(1)(a)
above, and after the filing of the Plans with the appropriate governmental
agencies, Tenant shall, at Tenant's sole costs and expense, except as otherwise
provided herein, cause the contractors employed by it to commence, as soon as
reasonably practicable, to construct and install and pursue to completion in the
Premises the Tenant's Work in accordance with the Plans (as modified by any
Changes approved by Landlord as provided in Article 35(B)(1)(b)) and without
deviation from the Plans (as modified by any such Changes). Tenant agrees that
it shall be responsible for all contractors, subcontractors and suppliers
engaged by Tenant, and that all work performed by such parties shall be
performed and completed in a good, diligent and workmanlike manner, with no
unreasonable noise or interference with Landlord's and other tenants' operations
in the Building (taking into account the nature, extent and time schedule for
Tenant's Work).

 

(c)     Such license to enter upon the Premises prior to the Commencement Date
for the performance of Tenant's Work is conditioned upon Tenant and Tenant's
agents, contractors, workmen, mechanics, suppliers and invitees working in
harmony and not interfering with Landlord or Landlord's contractors or agents in
doing any work in or about other portions of the Building, or with other
tenants, invitees and occupants of the Building. If at any time, such entry by
Tenant and/or Tenant's agents, contractors, workmen, mechanics, suppliers and
invitees shall cause such disharmony or interference or, in Landlord's
reasonable judgment, such disharmony or interference is imminent due to the
entry by Tenant and/or Tenant's agents, contractors, workmen, mechanics,
suppliers and invitees, Landlord shall have the right to withdraw such license
upon one (1) business days' written notice to Tenant. When, in Landlord's
reasonable judgment, the cause of such disharmony or interference or imminent
potential disharmony or interference ceases to be present, Landlord shall then
promptly again grant such license to enter upon the Premises. Notwithstanding
anything in this Lease to the contrary, Landlord agrees that in connection with
Tenant's initial build-out it shall not charge Tenant for in-house fees for the
categories on Exhibit F titled: Officer/Director; Project Manager; Project
Engineer; or Construction Accounting.

 

53

Execution Version



Tenant agrees that any such entry into and occupation of the Premises shall be
deemed to be under all of the terms, covenants, conditions and provisions of
this Lease except as to the covenants to pay rent (and except that Tenant shall
not during such period be required to maintain the property insurance required
under Article 25, but rather shall be required to obtain and maintain (or cause
its contractors to obtain and maintain) builder’s all risk coverage in an amount
at least equal to the project costs until such time as the Improvements are
substantially completed for their intended use) and further agrees that, except
for the negligence or willful acts of Landlord, its beneficiary or any of their
respective agents, employees or contractors, Landlord shall not be liable in any
way for any injury, loss or damage which may occur to any of Tenant's work or
installations made in the Premises or to property placed therein; and, except
for the negligence (by act or omission) or willful acts of Landlord, its
beneficiary or any of their respective agents, employees or contractors, and
except to the extent prohibited by law, Tenant shall protect, indemnify, defend
and save Landlord, its beneficiaries and their respective officers, directors,
managers, agents, beneficiaries, partners, members and employees harmless from
and against any and all liabilities, costs, damages, fees and expenses arising
out of or in any way connected with the activities of Tenant or its agents,
contractors, suppliers or workmen in or about the Premises or Building.

 

To the extent Tenant employs any contractors from time to time to do work in the
Premises, Tenant shall cause such contractors to secure and pay for Worker's
Compensation, Employers Liability Insurance, and Comprehensive General Liability
Insurance in customary forms and amounts reasonably acceptable to Landlord. All
policies shall be endorsed to include Landlord and its employees and agents as
additional insured parties. Certificates of such insurance shall be delivered to
Landlord prior to Tenant commencing any work in the Premises upon request.

 

(d)    Subject to Tenant's compliance with the reasonable rules and regulations
regarding the use thereof, in connection with Tenant’s performance of the
Tenant’s Work (or any other Improvements) Landlord shall provide Tenant (unless
Tenant elects otherwise as provided below) with the following general conditions
at Landlord's scheduled rates: (i) materials management coordination; (ii)
reasonable access to freight elevator services and loading docks, free of charge
during business hours (weekdays 7:30 a.m. to 5:00 p.m. for loading docks and
weekdays 6:00 a.m. to 8:00 p.m. for elevator service) during the completion of
the Tenant's Work, and in connection therewith Landlord agrees that it shall use
reasonable efforts to accommodate Tenant's construction schedule (Tenant agrees
to pay for any after business hours or dedicated elevator operator charges);
(iii)ventilation and air conditioning, temporary electricity and water during
the construction period; and (iv) trash removal services from the loading docks
of the Building during construction at Landlord’s prevailing charge therefore.
Landlord's schedule of costs for general conditions as of the date of execution
hereof is included in Exhibit "F" attached hereto and made a part hereof; such
charges may be revised from time to time to reflect Landlord's increased costs
for supplying such items. Tenant shall have the right to supply any general
conditions (except to the extent such general conditions are part of the normal
operation of the Building and

 

54

Execution Version



such operation would be disrupted if such general conditions were provided by
another party) by itself or through its contractors rather than rely upon or be
required to use any services supplied by Landlord, provided, however, in
exercising such right, Tenant shall not unreasonably interfere with the
operation of the Building.

 

(e)     Landlord and Tenant acknowledge that Landlord and its contractors may be
performing portions of the Shell and Core Work at the same time that Tenant and
its contractors will be performing Tenant's Work. Landlord and Tenant shall
mutually cooperate with each other and cause their respective contractors to
cooperate with each other to coordinate their respective work.

 

 

3.

Delays in Completion of Tenant's Work

 

(A)       The number of days of delay in substantially completing Tenant's Work
arising out of or on account of any of the following events, shall constitute
"Landlord Delays", and as provided above, the outside date for the Commencement
Date as set forth in Article 1 hereof shall be extended one day for each day
that any Landlord Delay delays completion of Tenant's Work:

 

(i)      Any delay resulting from Landlord's failure to approve the Plans or any
other matter requiring Landlord’s approval in a timely manner as required by
this Article 35; or

 

(ii)   Any delay resulting from Landlord's failure to perform in a timely manner
the Shell and Core Work pursuant to Paragraph (A) of this Article 35; or

 

(iii) Any other fault of Landlord or its agents, contractors, or representatives
in connection with any of the obligations of Landlord set forth in this Lease,
including, but not limited to, in this Article 35; or

 

(iv)    Any delay resulting from any commercially unreasonable interference by
Landlord or any of its employees, agents or contractors with the performance of
the Tenant's Work; or

 

(v)     Any delay resulting from any failure of the Building Systems serving the
Premises to comply with any laws, rules, regulations or codes.

 

(B)      The number of days of delay in substantially completing Tenant's Work
arising out of or on account of any Force Majeure events, shall constitute
"Force Majeure Delays", and as provided above, the outside date for the
Commencement Date as set forth in Article 1 hereof shall be extended one day for
each day that any Force Majeure Delay delays completion of Tenant's Work.

 

4.          Tenant's Move-In.        In connection with Tenant's initial
occupancy of the Premises after substantial completion of Tenant's Work, Tenant
shall have the right to reserve reasonable

 

55

Execution Version



portions of the Building's loading docks and freight elevators (or passenger
elevators), subject to scheduling to the mutual reasonable satisfaction of
Landlord and Tenant. Such reservation and use of the elevators and loading docks
in connection with Tenant's move-in shall be without charge to Tenant, except
that Tenant shall pay the cost of any after-hours elevator service at Landlord's
actual cost per the published rates.

 

 

36.

OPTION TO EXPAND.

 

(A)       (1) Effective as of June 30, 2012 ("Effective Expansion Date"), Tenant
shall have and is hereby granted one option (“Expansion Option”) to add to the
Premises, in accordance with the terms of this Article 36, certain additional
area either (a) in the Building consisting of approximately 20,000 rentable
square feet (one-half of a tower) (“Expansion Space A”), or (b) in the event
Tenant requires less than approximately 20,000 rentable square feet, Landlord
shall provide such space either in the Building or, at Landlord's option, in the
building commonly known as The Merchandise Mart (“Expansion Space B", either
space referred to as an “Expansion Space”). The parties will work to define
Expansion Space B so that it is appropriately sized and leaves adjoining spaces
in a leasable configuration.

 

(2) The Expansion Option must be exercised by Tenant by (i) delivery to
Landlord, not more than twenty one (21) months and not less than sixteen (16)
months prior to the Effective Expansion Date of a non-binding written notice of
Tenant's good faith intent to exercise such option and specifying the respective
Expansion Space desired by Tenant, and (ii) delivery to Landlord of a binding
written notice exercising such option no less than twelve (12) months prior to
the Effective Expansion Date; provided, however, in no event shall such binding
written notice be required to be delivered earlier than fifteen (15) days after
the final determination of the Expansion Option Rent pursuant to Paragraph (B)
below. The Expansion Space shall be measured in accordance with BOMA Standards. 
Any Expansion Space shall be added to the Premises on all of the terms,
covenants and conditions of this Lease except for Articles 34 and 35 hereof and
at the rental rate described in Paragraph (B) below.

 

(B)       The Base Rent for either Expansion Space shall be the Fair Market Rent
(defined below) multiplied by the area in rentable square feet of the Expansion
Space. Rent adjustments as provided in Article 4 hereof (and calculated based
upon the Base Year as provided in Article 4 hereof a Base Year to be determined
in connection with the determination of the Fair Market Rent) shall be payable
with respect to each Expansion Space.

 

(C)        Notwithstanding anything in this Lease to the contrary, Tenant agrees
to accept each Expansion Space in an "as is" broom clean condition (excluding
furniture and equipment) as existing on the date such space is added to the
Premises (and such agreement to accept the Expansion Space in such condition
shall be a consideration in determination of the Fair Market Rent therefor). If
Tenant shall fail to give Landlord timely notice of its exercise of an option
herein contained, Tenant shall be deemed to have waived such option to expand
the Premises and such option shall thereupon become null and void.

 

56

Execution Version



(D)       It shall be a condition of Tenant's right to exercise any option
provided for in this Article 36 that there exists no Event of Default by Tenant
under this Lease at the time that Tenant notifies Landlord of the exercise of
such option or (unless Tenant is at such time actually and in good faith
disputing Landlord’s contention that an Event of Default exists) upon the
effective date such space is leased, unless Landlord, in its absolute
discretion, elects in writing to waive such condition to the effective exercise
of the option (provided, however, the foregoing will not affect or limit
Landlord's rights to enforce any Events of Default of Tenant pursuant to Article
15 hereof). Any rights with respect to Expansion Space B in The Merchandise Mart
are expressly contingent upon Landlord remaining an affiliate of the owner of
the Merchandise Mart, and such space being available. Any lease for space in the
Merchandise Mart shall be pursuant to a separate lease with that owner.

 

(E)        Landlord shall provide Tenant with Landlord's determination of the
Fair Market Rent for any Expansion Space Tenant elects to lease (“Leased
Expansion Space”) no later than one month after delivery of Tenant's initial
notice of its desire to lease such Expansion Space in accordance with this
Article 36. Unless Tenant notifies Landlord in writing within ten (10) business
days after delivery of Landlord's determination of the Fair Market Rent for the
Leased Expansion Space that Tenant accepts Landlord's determination, the parties
during the thirty (30) day period after expiration of the above described ten
(10) business day period (or after Tenant delivers notice that Tenant does not
accept Landlord’s determination of the Fair Market Rent for the Leased Expansion
Space) (the “Expansion Rent Negotiation Period") shall endeavor to reach
agreement on the Fair Market Rent payable for the Leased Expansion Space. If the
parties shall fail to reach agreement on the Market Rent for the Leased
Expansion Space during the Expansion Rent Negotiation Period, then the Fair
Market Rent for the Leased Expansion Space shall be determined in accordance
with the procedures set forth in Article 38 hereof.

 

(F)        Any termination of this Lease or termination of Tenant's right of
possession shall terminate all rights hereunder. The options to expand granted
pursuant to this Article 36 are personal to Upshot and any Successor or
Affiliate to which this entire Lease has been assigned in compliance with
Article 12) and may not be exercised by or for the benefit of any other party;
nor may any option to expand be exercised by Tenant at any time that more than
25% of the rentable square feet of the Premises then demised hereby are subject
to an assignment or sublease (other than an assignment or sublease to any
Successor or Affiliate). In the event Tenant exercises any of its options under
this Article 36, Tenant and Landlord agree in each such case to enter into a
lease amendment setting forth the terms of such option within ninety (90) days
after exercise of such option by Tenant and determination of the Fair Market
Rent.

 

37.         OPTIONS TO EXTEND TERM. Subject to the terms of this Article 37, the
Term may be extended, at the option of Tenant, for one (1) successive period of
five (5) years, each such period being herein sometimes referred to as an
"Extended Term" (and constituting part of the "Term"), as follows:

 

(A)       The option to extend the Term for an Extended Term must be exercised
by Tenant by (1) delivery to Landlord, not more than thirty (30) months and not
less than sixteen (16) months

 

57

Execution Version



prior to the commencement of the applicable Extended Term, of a non-binding
written notice of Tenant's good faith intent to exercise such option and (2)
delivery to Landlord of a binding written notice exercising such option no less
than twelve (12) months prior to the commencement of the Extended Term;
provided, however, in no event shall such binding written notice be required to
be delivered earlier than fifteen (15) business days after the final
determination of Extension Term Rent pursuant to Article 37(D) below and, if
applicable, Article 38 hereof. Tenant shall not have the right hereunder to
extend the Term beyond the last day of 216th full calendar month of the Term (as
extended pursuant to this Article 37). Any termination of this Lease or any
termination of Tenant's right of possession hereunder during the initial Term
hereof shall terminate all rights to extend granted hereunder. If Tenant shall
fail to give Landlord timely notice of its exercise of an option herein
contained, Tenant shall be deemed to have waived such option to extend the Term
hereof and such option and subsequent option, if any, shall thereupon become
null and void.

 

(B)        The Extended Term shall be on the same terms, covenants and
conditions of this Lease, except for the provisions of Articles 33 (to the
extent it specifies parking fees), 34, 35 and 36 hereof, and except for the
determination of Base Rent as hereinafter provided. The provisions of Article 4
hereof providing for the payment of rent adjustments with respect to increases
in Operating Expenses and Real Estate Related Taxes shall be applicable to any
Extended Term, provided that the Base Year used in the calculation of such rent
adjustments in any Extended Term shall be the calendar year in which such
Extended Term begins.

 

(C)        The Base Rent during any Extended Term (herein referred to as
"Extension Term Rent") shall be the area in rentable square feet of the Premises
multiplied by the Fair Market Rent (as defined in Article 38 hereof) as
determined in advance but as of the first day of the applicable Extended Term
rather than as of the date such determination is made; provided, however, that
the calculation so made shall be final and shall not be remade on the first day
of any such Extended Term. The calculation shall reflect the full length of the
Extended Term.

 

(D)       Landlord shall provide Tenant with Landlord's determination of the
Fair Market Rent to be paid by Tenant for the Premises during the Expansion Term
no later than one month after delivery of Tenant's non-binding written notice
under Paragraph (A) above. Unless Tenant notifies Landlord in writing within ten
(10) business days after delivery of Landlord's determination of the Fair Market
Rent that Tenant accepts Landlord's determination, the parties during the thirty
(30) day period after expiration of the above described ten (10) business day
period (or after Tenant delivers notice that Tenant does not accept Landlord’s
determination of the Fair Market Rent) ("the Negotiation Period") shall endeavor
to reach agreement on the Fair Market Rent payable for the Premises during any
such Extended Term. If the parties shall fail to reach agreement on the Market
Rent during the Negotiation Period, then the Fair Market Rent for the Premises
during the Extended Term shall be determined in accordance with the procedures
set forth in Article 38 hereof.

 

(E)        Tenant may extend the Term only as to all of the Premises as are
demised to Tenant on the date of Tenant's exercise of such applicable option to
extend.

 

58

Execution Version



(F)        Tenant's rights to exercise its option to extend the Term of this
Lease for any Extended Term are subject to the condition that no Event of
Default by Tenant exists at the time that Tenant delivers its written notice to
Landlord of the exercise of any such option to extend for an Extended Term, or
(unless Tenant is at such time actually and in good faith disputing Landlord’s
contention that an Event of Default exists) upon the commencement of such
Extended Term (provided the foregoing shall not affect or limit Landlord's
rights to enforce any Events of Default of Tenant pursuant to Article 15
hereof).

 

(G)       In the event Tenant exercises any option pursuant to this Article 37,
Tenant shall accept the Premises in its then "as is" condition (and such
agreement to accept the Premises in such condition shall be a consideration in
determination of the Fair Market Rent).

 

(H)       In the event Tenant exercises any option pursuant to this Article 37,
Tenant and Landlord agree to enter into an amendment to this Lease setting forth
the terms applicable to such Extended Term within ninety (90) days after the
date Tenant gives binding notice of its exercise of an option to extend the Term
of this Lease for an Extended Term.

 

(I)         The options to extend granted pursuant to this Article 37 are
personal to the initial Tenant (and any Successor or Affiliate to whom this
entire Lease has been assigned in compliance with Article 12) and may not be
exercised by or for the benefit of any other party. Any termination of this
Lease or of Tenant's right to possession under this Lease shall extinguish and
cancel all rights of Tenant under this Article 37.

 

 

38.

FAIR MARKET RENT; ARBITRATION PROCEDURES.

 

(A)       "Fair Market Rent" for the Premises with respect to any Extended Term
or for any Leased Expansion Space shall mean the fair rental, as of the date for
which such Fair Market Rent is being calculated, per annum per rentable square
foot for comparable space for a comparable term, as determined by reference to
leasing transactions for comparable space with a comparable use in the Building
(or in The Merchandise Mart, as the case may be), and in other buildings
(“Comparable Buildings”) comparable to the Building in quality and location to
the Building (but excluding those leases where the tenant has an equity interest
in the property) between willing sophisticated tenants and willing sophisticated
landlords, where neither landlord nor the prospective tenant is under any
compulsion to rent, after giving appropriate consideration to (and making
appropriate adjustments for) any reasonably relevant factor or difference in the
subject transaction and the comparable transactions used for purposes of
comparison. The Fair Market Rent shall be determined on the basis of a fixed
base rent per square foot without rent adjustments of any kind (other than rent
adjustments with respect to increases in Operating Expenses and Real Estate
Related Taxes as provided in Article 4 hereof and, with respect to Fair Market
Rent for any Extended Term, using as a Base Year the calendar year in which the
respective Extended Term commences), whether in the nature of CPI adjustments,
step increases or otherwise (the economic value of any such adjustments then
customarily applicable in the market to be reflected instead in the
determination of such base rent). The Fair Market Rent shall take into account
and reflect: (i) any tenant improvement allowances, rent abatements and all
other concessions, allowances and

 

59

Execution Version



inducements of any kind then customarily available in the market (and for this
purpose Tenant shall be deemed to have received such concessions, allowances and
inducements in respect of the Premises for the Extended Term, and such items
shall be reflected in such fixed base rent as if the same had been given to
Tenant); (ii) market rate brokerage commissions with respect to the Extended
Term as if it were a new lease (and for this purpose Landlord shall be deemed to
have paid such commissions, which shall be reflected in such fixed base rent as
if the same had been paid by Landlord); and (iii) all other factors reasonably
relevant to a fair market rent determination.

 

(B)        In the event Tenant disagrees with Landlord's determination of Fair
Market Rent at any time and the parties thereafter reach agreement on such Fair
Market Rent during any Negotiation Period described in Article 37 hereof, or
during any Extension Rent Negotiation Period described in Article 36 hereof, as
applicable, such Fair Market Rent (and resulting Extension Term Rent or Base
Rent payable with respect to the Leased Expansion Space) shall be reflected in
the lease amendment required to be executed by Landlord and Tenant pursuant to
Article 37 or Article 36, as applicable, hereof.

 

(C)        In the event Landlord and Tenant are unable to reach agreement on the
calculation of Fair Market Rent during any Negotiation Period described in
Article 37 hereof, or during any Extension Rent Negotiation Period described in
Article 36 hereof, as applicable, then in any such event the Fair Market Rent
shall be determined in accordance with the following arbitration procedures:

 

(i)      Within five (5) business days after the expiration of any such
Negotiation Period, Landlord and Tenant shall each simultaneously submit to the
other in a sealed envelope its final good faith estimate of the Fair Market Rent
(each a “Submitted Fair Market Rent”). If the higher of such estimate is not
more than one hundred five percent (105%) of the lower of such estimates, then
the Fair Market Rent shall be the average of the two estimates. Otherwise, the
determination of the Fair Market Rent shall be submitted to (and determined via)
arbitration in accordance with clause (ii) below.

 

(ii)     Unless the Fair Market Rent is determined in accordance with clause
(i), above, within seven (7) days after the exchange of sealed envelopes
described in clause (i), above, Landlord and Tenant shall select, to act as an
arbitrator, an independent MAI appraiser with experience in real estate
activities, including at least ten (10) years' experience in appraising office
space in the downtown Chicago area. If the parties cannot mutually agree on such
an appraiser, each party shall then within a period of seven (7) days
thereafter, select an independent MAI appraiser meeting the previously-described
criteria, and within a third period of seven (7) days after the appointment of
the last of the two appraisers to be appointed, the two appointed appraisers
shall select a third appraiser meeting the aforementioned criteria, and all
three of such appraisers shall independently determine the Fair Market Rent
(each such independent determination of the Fair Market Rent shall be called an
“Appraised Rent”). If one party shall fail to make an appointment of an
appraiser within the foregoing seven (7) day period, then the appraiser chosen
by the other party shall choose the other two appraisers.

 

60

Execution Version



 

(iii)    Once the appraiser (or appraisers if the parties cannot agree on a
single appraiser) has been selected as provided in clause (ii) above, then, as
soon thereafter as practicable, but in any case within fourteen (14) days after
the selection of such appraiser (or the last of such appraisers, as the case may
be), the single appraiser's Appraised Rent or the average of the two closest
Appraised Rents (in the case of more than one appraiser) shall be calculated in
accordance with the criteria described in Paragraph (A) of this Article 38 (such
average shall be called the "Average Appraised Rent") and the appraiser (or
appraisers, as the case may be) shall select one of the two estimates of Fair
Market Rent submitted by Landlord and Tenant pursuant to Article 38(C)(i), which
shall be the one that is closer to the Appraised Rent of the single appointed
appraiser, or Average Appraised Rent, as the case may be. Landlord and Tenant
agree that the estimates submitted by Landlord and Tenant to each other pursuant
to Article 38(C)(i) shall not be furnished to the appraiser(s) until the
appraisers have informed Landlord and Tenant of the Appraised Rent (of the
single appointed appraiser) or Average Appraised Rent, as the case may be, as
determined by them. The value so selected shall be the Fair Market Rent payable
with respect to the option then exercised by Tenant. The decision of the
appraiser(s) as to the Fair Market Rent shall be submitted in writing to, and be
final and binding on, Landlord and Tenant. Landlord and Tenant shall share
equally the costs of the appraisers who participated in the foregoing procedure.
Any fees of any counsel engaged directly by Landlord or Tenant, however, shall
be borne by the party obtaining such counsel.

 

 

39.

INTENTIONALLY DELETED.

 

 

40.

INTENTIONALLY DELETED.

 

41.        TERMINATION RIGHT.  Tenant shall have and is hereby granted the
option (the “Termination Right”) exercisable once and only once during the
initial Term of this Lease to terminate this Lease in whole but not in part,
subject to the following terms and conditions:

 

(A)      Such option is exercisable upon delivery of a binding written notice to
Landlord not less than twelve (12) months prior to the Effective Termination
Date. 

 

(B)      The termination shall be effective as of 11:59 p.m. the last day of the
seventh (7th) Lease Year (“Effective Termination Date”).

 

(C)      The Co-Terminous Tenant (if any), as defined hereafter, shall have
simultaneously exercised its right to terminate its lease at The Merchandise
Mart (“Co-Terminous Lease”) which was obtained pursuant to the expansion rights
given to Tenant pursuant to Article 36 above, but only if such Co-Terminus Lease
includes a right to terminate the Co-terminous Lease at the same time and on the
same terms as this Termination Right. “Co-Terminous Tenant” shall mean for
purposes of this paragraph, the tenant who holds the Co-Terminous Lease (if any)
at The Merchandise Mart.

 

61

Execution Version



(D)        Tenant shall pay to Landlord (i) the Termination Fee (as defined
below), and (ii) any and all rent (including, without limitation, Base Rent and
Article 4 Additional Rent) then due and payable hereunder prior to the Effective
Termination Date.   The Termination Fee shall be paid one half at the time of
delivery of the notice of termination described in Article 41(A) above, and the
remaining one-half upon the Effective Termination Date.  The “Termination Fee”
shall be an amount equal to the sum of (i) the unamortized amount of the
Transaction Costs (as hereinafter defined) assuming amortization of each
component of such Transaction Costs over a period commencing on the date of
disbursement thereof and ending on the expiration of the initial Term hereof, at
a level monthly payment with an interest factor equal to ten percent (10%) per
annum, unless otherwise noted, plus (ii) six (6) months of the then escalated
Base Rent plus estimated Article 4 Additional Rent.   The “Transaction Costs”
shall mean the sum of (1) Landlord’s Contribution (to the extent disbursed to
Tenant), plus (2) all Additional Allowance provided by Landlord (to the extent
disbursed to Tenant) which Tenant has not previously paid back to Landlord in
accordance with Article 34(B), above, plus (3) any rent abatements provided in
Article 3(B) up to a maximum of five (5) months rent; plus (4) all commissions
due from and/or paid by Landlord to the Brokers in connection with this Lease.

 

(E)       It shall be a condition to Tenant’s exercise of the foregoing option
that no Event of Default by Tenant under this Lease exists on the date Tenant
delivers notice of its exercise of such option to Landlord (provided the
foregoing shall not limit or affect Landlord’s rights to enforce any Event of
Default of Tenant pursuant to Article 15 hereof). 

 

42.         COVENANT OF QUIET ENJOYMENT.  Landlord covenants that Tenant, upon
paying the Base Rent, Article 4 Additional Rent and other payments provided for
herein, and upon keeping, observing and performing all other terms, covenants,
conditions and agreements herein contained on the part of Tenant to be kept,
observed and performed, shall, during the Term, as extended, peaceably and
quietly have, hold and enjoy the Premises subject to the terms, covenants,
conditions and agreements hereof, free from hindrance by Landlord or any other
person claiming by, through or under Landlord.

 

43.        ROOFTOP. (A) Tenant may at any time during the Term, including any
Extended Term, at its sole cost and expense, locate, install and maintain on the
roof of the northwest portion of second (2nd) floor of the Building (the "Roof")
for Tenant's own use one (1) 3’ in diameter or smaller satellite antennae or
dish or other similar communication device (the device and all related cabling,
wiring and equipment is referred to as the "Antenna"), covering an area of not
more than ten square feet of the Roof, subject to the reasonable approval of
Landlord with respect to size, location, method of installation, and screening
(to the extent such is necessary to avoid unsightly installation of such
Antenna). Tenant shall pay as additional rent under this Lease for the Antenna
(which shall not include any rent adjustments under Article 4) at the rate of
$500 per month, subject to increase at the rate of 2.5% on the first day of each
Lease Year over the rent payable for the prior Lease Year, as previously
escalated.

(B) In connection with the installation of the Antenna, Tenant shall have the
right at its sole cost and expense to connect such Antenna to the Premises by
appropriate cables and wiring in

 

62

Execution Version



locations reasonably designated by Landlord and subject to such reasonable rules
and regulations as may be imposed by Landlord from time to time. Landlord agrees
to make available to Tenant without any obligation to pay rent therefore, riser
space as is reasonable and necessary for such connection of the Antenna to the
Premises. The location, installation, operation and maintenance of the Antenna
shall (1) conform to all applicable zoning and other applicable governmental
guidelines, laws, codes, rules, regulations, ordinances and licensing
requirements in effect from time to time as well as all reasonable architectural
standards established by Landlord from time to time and any other requirements
or conditions applicable to such installation or maintenance; (2) be subject to
the terms, conditions and requirements of Articles 8, 11 and 25 hereof; and (3)
be coordinated through Landlord and performed in such manner so as to maintain
all warranties on the Roof and so as not to affect the structural components of
the Roof.

 

(C) The Antenna shall be located on that part of the Roof as Landlord may from
time to time designate away from the perimeter of the Roof (so as not to be
visible from street level); provided that (1) Landlord shall reasonably
cooperate with Tenant in locating such items so that they shall be useable and
useful for their intended purposes, and (2) Landlord may from time to time
require Tenant to relocate any or all of such items to another portion or other
portions of the Roof, at Landlord's sole cost and expense, so long as such
relocation does not unreasonably interfere with Tenant's use thereof.  The
Antenna shall not unreasonably interfere with the use of any other
communications equipment installed on the Roof from time to time by Landlord or
other tenants in the Building. Tenant shall promptly repair and restore, in a
manner consistent with any warranties, any damage to the Roof or the Building
resulting from or arising out of Tenant's installation, operation, maintenance
and repair of the Antenna hereto and protect, indemnify, defend and hold
Landlord and Landlord's beneficiaries and any other owner or owners of the
Building and their beneficiaries, and all of their respective officers,
directors, managers, partners, members, agents and employees, harmless from and
against any liabilities, damages, costs, claims, obligations and expenses
arising out of or in connection with Tenant's activities under this Article 43.

 

(D) Tenant agrees that upon expiration of the Term hereof it will promptly
remove any such Antenna and equipment and conduits, cables and other facilities
connecting such Antenna and related equipment to the Premises demised hereby,
and repair and restore, in a manner consistent with any warranties, any damage
caused to the Roof, the Building or the Property in connection with such
installation or removal.  Tenant acknowledges Landlord shall have continuing
access to all areas of the Roof of the Building, and upon prior notice to
Tenant, Landlord shall have the right, at Landlord's expense, to remove the
Antenna and/or relocate the Antenna from time to time as may be necessary or
desirable for the maintenance or repair of the Roof, provided that Landlord uses
reasonable efforts to mitigate any unreasonable interruption of Tenant's
operations.

 

44.         ENTIRE AGREEMENT.     Except as expressly otherwise provided herein,
this Agreement, together with all of the exhibits attached hereto, constitutes
the entire understanding between Landlord and Tenant as to the subject matter
hereof and supersedes all prior agreements between the parties hereto about such
matters, and all of the representations and obligations of Landlord and Tenant
are contained herein.

 

63

Execution Version



 

45.         LIMITATION OF LANDLORD’S LIABILITY. Tenant agrees to look solely to
Landlord's interest in the Property (and any insurance, condemnation, sales
proceeds or rents therefrom) for the enforcement or payment of any judgment,
award, order or other remedy under or in connection with this Lease or any
related agreement, instrument or document or in respect of any matter whatsoever
relating to this Lease, the Premises or the Property. No other assets of
Landlord (or any assets of any members, partners, beneficiaries, shareholders,
managers, officers, directors, employees or agents of Landlord) shall be subject
to levy, execution or other procedures for the satisfaction of Tenant's
remedies. No personal liability is assumed by, nor shall at any time be asserted
or enforceable against Landlord, its members, any successor owner, or
Merchandise Mart Properties, Inc., Landlord’s managing agent, or their
respective successors or assigns or the members, partners, beneficiaries,
shareholders, managers, officers, directors, employees or agents of any of them
on account of this Lease or any covenant, undertaking or agreement of Landlord
in this Lease contained.

 

46.        OFAC LIST. Tenant represents and warrants that it is not listed, nor
is it owned or controlled by, or acting for or on behalf of any person or
entity, on the list maintained by the Office of Foreign Assets Control of the
United States Department of the Treasury, or any similar list or any law, order,
rule or regulation or any Executive Order of the President of the United States
as a terrorist, “Specially Designated Nationals and Blocked Persons”, or other
banned or blocked persons (“OFAC List”). Notwithstanding anything to the
contrary herein contained, Tenant shall not permit the Premises or any portion
thereof to be used, occupied or operated by or for the benefit of any person or
entity that is on the OFAC List. Tenant shall provide reasonable documentary and
other evidence of Tenant’s identity and ownership as may be reasonably requested
by Landlord at any time to enable Landlord to verify that Tenant is not listed,
nor is it owned or controlled by any person or entity listed on the OFAC List.

 

 

 

Balance of Page Left Intentionally Blank



64

Execution Version



IN TESTIMONY WHEREOF, the parties hereto have caused this instrument to be
executed as of the day and year first above written.

 

 

TENANT: UPSHOT, INC.,

 

a Delaware corporation

 

 

By:

/S/ BRIAN P. KRISTOFEK

 

 

Name:

Brian P. Kristofek

 

 

Title:

CEO, UPSHOT

 

 

 

LANDLORD:

 

 

350 NORTH ORLEANS L.L.C.,

 

a Delaware limited liability company

 

 

By:

Vornado Realty L.P., a Delaware limited partnership, its sole member

 

 

By:

Vornado Realty Trust, a Maryland real estate investment trust, its general
partner

 

 

By:

/S/ CHRISTOPHER KENNEDY

 

 

Christopher G. Kennedy, President

 

 

Merchandise Mart Properties, Inc.

 

 

65

Execution Version



EXHIBIT A

 

Plan of the Premises

 

Attached

 

66

Execution Version



EXHIBIT B

Operating Expenses and Real Estate Related Taxes

 

 

 

Tenant:

 

 

 

Current Operating Year:

 

 

 

Tenant Square Feet:

 

 

 

 

Per

Square

Foot

Operations

$

 

Utilities (Excluding Tenant Share)

 

 

General Housekeeping (Excluding Tenant Related)

 

 

Security

 

 

Insurance

 

 

Repairs and Maintenance

 

 

Operations Management

 

 

Building Management (Excluding Showroom Promotional)

_ _ _ _ _ _ _

 

 

 

 

Total Operating Expenses

$

 

 

 

 

Proportionate Share at __________%

$

$

 

 

 

Real Estate Related Taxes

 

 

Taxes Paid

 

 

Less refunds received in _____________

 

 

Plus Outside Services

_ _ _ _ _ _ _

 

 

 

 

Total Real Estate Related Taxes

$

 

 

 

 

Proportionate Share at __________%

$

$

 

 

 

Tenant Cleaning

$_ _ _ _ _ _

$_ _ _ _ _ _

 

 

 

Total Expenses

$

$

 

 

B-1

Execution Version



Operating Expenses and Real Estate Related Taxes

 

Tenant

 

 

Current Operating Year:

 

 

Base Year: Ending 12/31/

 

 

In accordance with your Lease dated __________ (as amended) Tenant is required
to pay its proportionate share of any increase in Operating Expenses and Real
Estate Related Taxes over the Base Year as follows:

 

Operations

 

Operating Expenses for the year ended 12/31/________

$

 

 

Base Year Amount

_ _ _ _ _ _ _

 

 

Increase over Base Year

 

 

Tenant's Proportionate Share

_ _ _ _ _ _ _ %

 

 

Annual Proportionate Share Operating Expense

$

 

Real Estate Related Taxes

 

Real Estate Related Taxes for the year ended 12/31/________

 

$

 

 

Base Year Amount

_ _ _ _ _ _ _

 

 

Increase over Base Year

 

 

Tenant's Proportionate Share

_ _ _ _ _ _ _ %

 

 

Annual Proportionate Share Real Estate Related Taxes

$

Tenant Cleaning

 

Cleaning Cost for the year ended 12/31/________

$

 

 

Base Year Amount

_ _ _ _ _ _ _

 

 

Increase over Base Year

_ _ _ _ _ _ _

 

 

Total Expenses

$_ _ _ _ _ _

 

 

Amount Previously Billed

_ _ _ _ _ _ _

 

                 Additional Amount Due$

B-2

Execution Version



EXHIBIT C

 

Protocol for ACM Removal

 

There are some asbestos-containing materials ("ACM") in some areas of the
Building. MMPI has adopted and implemented an abatement and operations and
maintenance program ("O & M Program"), a copy of which is available for review
by Tenant, which sets forth certain procedures to be followed in connection with
any Improvements to be made in the Building, in order to prevent disturbance to
any ACM that may be encountered. Tenant acknowledges, and hereby expressly
agrees to cause its agents, employees and contractors to comply at all times
with, the O & M Program (as amended from time to time).

 

This Protocol describes the procedures followed and safeguards employed in
connection with ACM abatement in common spaces, tenant spaces, and other areas
of the Building.

 

The current view of the EPA, OSHA, and most experts is that ACM should be left
in place until it presents a risk of fiber release. MMPI remediation ACM at the
Building’s cost as it becomes subject to possible damage or disturbance by
maintenance, repairs, demolition, etc.

 

MMPI learns of the presence of ACM in three ways: (1) MMPI’s Environmental
Control Manager visits areas scheduled for work and looks for ACM or indications
that it may be present although it is not visible; (2) the Environmental Control
Manager makes regular inspections of work areas; and (3) contractors (as
required by our standard General Conditions) and MMPI supervisors advise the
Environmental Control Manager of material they encounter and suspect to be ACM.
(If material observed may be, but is not clearly, ACM it is either removed by
proper ACM abatement techniques or it is bulk sampled and examined by Polarized
Light Microscopy, by an independent laboratory, to determine whether removal is
necessary.

 

ACM removal normally takes place at night. If loose or friable ACM is uncovered,
demolition, construction, and maintenance workers leave the area until it is
removed by an abatement contractor on an expedited basis. Abatement is done in
accordance with federal, state and local laws and regulations.

 

The Building may contain vinyl asbestos floor tile (“VAT”) and associated
mastic. MMPI’s protocol, consistent with the EPA’s view, is that non-friable and
undisturbed VAT is to be managed in place. Once identified the non-friable and
undisturbed VAT is secured by a protective covering (carpeting). Friable VAT in
poor condition is abated in accordance with this Protocol.

 

During remediation, personal air monitors are used by abatement workers to
measure fiber counts, in accordance with OSHA regulations. MMPI has an
independent laboratory monitor fiber counts to confirm that they do not exceed
OSHA action levels and EPA clearance levels.

 

C-1

Execution Version



It is the policy and practice of MMPI that ACM abatement/removal will be done by
experienced and certified Illinois licensed contractors, using certified/trained
abatement personnel. Abatement contractors notify the EPA before working at the
Mart. MMPI’s Environmental Control Manager holds the appropriate licenses and
certifications from governmental authorities and training institutions.
Employees of MMPI do not participate in ACM abatement.

 

ACM is disposed of by the abatement contractor doing the work, and disposal
receipts are filed in the Office of MMPI.

 

C-2

Execution Version



EXHIBIT D

 

Janitorial Specifications

 

I.

NIGHTLY: Monday through Friday (Holidays excluded)

 

 

--

Dust mop, using a treated mop, all vinyl asphalt, rubber and similar types of
flooring. This includes removal of gum and other similar substances using a
scraping device.

 

 

--

Vacuum all common carpeted areas within tenant space.

 

 

--

Remove spots from carpeted areas, if possible.

 

 

--

Hand dust and wipe clean, with a chemically treated cloth, furniture, file
cabinets, cleared desk tops, counter tops and horizontal surfaces.

 

 

--

Remove spots from all painted surfaces, entrance doors, glass walls and covering
(except fabric) as necessary.

 

 

--

Remove all gum and foreign matter in sight.

 

 

--

Empty all waste receptacles and remove waste paper and waste materials to a
designated area.

 

 

--

Spot mop floors for spillage, etc.

 

 

--

Empty and damp wipe all ash trays.

 

 

--

Upon completion of work, all slop sinks are to be thoroughly cleaned and
cleaning equipment and supplies stored neatly in locations designated by
Building Manager's Office.

 

 

--

Clean elevator cabs, including floors.

 

 

--

Sweep clean loading dock areas.

 

 

--

In corridors and lobby, dust and wipe clean mail chutes, mail depository door
glass, metal door knobs, kick plates and directional signs.

 

II.

WEEKLY:

 

 

--

Completely vacuum all carpeted areas.

 

D-1

Execution Version



 

--

Dust all baseboards, low level ledges, sills and moldings (under 8 ft.).

 

 

--

Damp mop high traffic resilient tile areas.

 

 

--

Wash all glass entrance doors side panels and glass walls inside and out.

 

III.

MONTHLY:

 

 

--

Dust all picture frames, charts and venetian blinds which are not reached in
nightly cleaning.

 

 

--

Buff all tile floor areas.

 

IV.

QUARTERLY:

 

 

--

Dust exterior of lighting fixtures.

 

 

--

Vacuum all air conditioning vents, grills, etc.

 

 

--

Vacuum upholstered furniture.

 

V.

SEMI-ANNUALLY:

 

 

--

Vacuum all vertical partitions and fabric.

 

LAVATORIES

 

I.

NIGHTLY: Monday through Friday

 

 

--

Clean and sanitize all toilet bowls, urinals and wash basins.

 

 

--

Clean and polish all chrome and stainless steel fittings.

 

 

--

Clean and sanitize toilet seats.

 

 

--

Clean and polish all glass and mirrors.

 

 

--

Empty trash receptacles and insert new liners where required.

 

 

--

Wash and sanitize counter tops and exteriors of all trash receptacles.

 

 

--

Spot clean all partitions and remove graffiti.

 

 

-

Spot clean walls, doors and trim.

 

D-2

Execution Version



 

 

-

Damp mop and sanitize tile floors.

 

 

--

Refill all dispensers to normal limits.

 

II.

QUARTERLY:

 

 

--

Machine scrub tile floors.

 

 

--

Wash partitions.

 

 

--

Dust or vacuum all vents and grills.

 

 

--

Wash ceramic tile walls.

 

 

--

Clean high level ledges and sills.

 

III.

ANNUALLY:

 

 

--

Strip, seal and refinish.

 

LOBBIES, CORRIDORS, STAIRWELLS & ELEVATORS

 

I.

NIGHTLY: Monday through Friday

 

 

--

Vacuum all carpeted areas, including edges.

 

 

--

Remove spots from carpet, if possible.

 

 

--

Spot clean all doors, trim and walls.

 

 

--

Clean and sanitize drinking fountains.

 

 

--

Spot clean and vacuum/mop all elevators.

 

 

--

Damp mop all hard surface floors.

 

 

--

Clean Directories.

 

 

--

Dust low level ledges, sills and moldings.

 

 

--

Empty trash receptacles and remove waste to designated area.

 

 

--

Empty ash trays.

 

D-3

Execution Version



 

II.

WEEKLY:

 

 

--

Spray and buff all hard floor surfaces.

 

 

--

Dust high level ledges, sills and molding (under 8 ft.).

 

 

--

Completely clean glass doors, partitions and trim.

 

III.

QUARTERLY:

 

 

--

Dust/vacuum vents and grills.

 

MISCELLANEOUS

 

 

--

Cleaning of kitchens and computer rooms is the responsibility of the tenant.

 

 

--

Day maid/porter service is provided to public washrooms.

 

 

--

Lobby floor mats to be put out in lobby during inclement weather.

 

D-4

Execution Version



EXHIBIT E

 

SHELL AND CORE WORK/BASE BUILDING IMPROVEMENTS

350 West Mart Center Drive

Upshot – 5th Floor - South

 

 

In addition to the Landlord’s Contribution, Landlord, at its sole cost, shall
provide the following Shell and Core Work, which may (to the extent permitted by
the Lease) be constructed simultaneously with the Tenant Improvements. Such Work
shall conform to the Construction Standards, Procedures and Specifications dated
September 2007, currently applicable to the Building.

 

1.

DEMOLITION – Removal of existing improvements, including walls, ceilings,
carpeting, finishes, abandoned/unused piping, conduit and wiring, and systems
shall be completely removed back beyond demised premises or as required by code,
including items required for Landlord to complete perimeter wall window
installations. Existing medium pressure HVAC ductwork will remain.

 

2.

WINDOWS; BUILDING SHELL

 

 

a.

Exterior windows will be installed on the north and east elevations (other than
in mechanical areas as shown on Exhibit A) per the attached drawings of the
Premises. Windows will be comparable to those installed elsewhere on the 5th
floor of the Building.

 

 

b.

Building standard 1” window blinds will be provided at all exterior windows.

 

 

c.

The Building shell and exterior, including perimeter window frames, seals,
mullions and glazing in good condition

 

3.

FLOORS – Carpeting to be removed and gouges and divots will be filled in. Floors
will be leveled to tolerances of 1/2”in 10’ (non-cumulative). At transition
areas, the floor slope may be greater, provided that, in all cases, the floors
shall be in a condition ready for installation of carpet and furniture systems.
Transition areas are defined as adjacent to the building core elements including
stairwells, restrooms, elevators, fan rooms, closets and shafts. Final floor
preparation by Tenant’s finish flooring contractor. All additional structural
work (if any) to support special and heavy loads is part of Tenant build-out.
Existing floors are rated for a 100-psf live load. Landlord and Tenant to work
together to develop an appropriate plan for any such work. After demolition, and
prior to Tenant work, Landlord and Tenant will review floor conditions.

 

E-1

Execution Version



4.

WALLS AND COLUMNS; PUBLIC CORRIDORS; ELEVATOR LOBBIES; PUBLIC ACCESS – Landlord
to install demising walls, column furring, and walls below new window sills.
Storefront entrances and entry doors by Tenant. At the existing exterior walls,
pilasters, soffits, and interior columns, existing drywall will be patched,
taped and sanded to a height of 8'-6"and ready to receive Tenant finish.

 

5.

SPRINKLER SYSTEM – The existing sprinkler system is a zone controlled sprinkler
grid system with a minimum of one head for every 140 square feet. The main
piping system shall be in compliance with all Legal Requirements as applicable
to the Building. All modifications of piping and sprinkler heads shall be by
Tenant and in accordance with applicable Legal Requirements as well as
Landlord's insurance carrier. Drawings and hydraulic calculations are required
for any modifications.

 

6.

VENTILATION/AIR CONDITIONING – Subject to applicable provisions of the Lease,
Landlord shall provide Building Systems capable of the following:

 

 

a.

Design Criteria

 

 

1.

Outdoor conditions:

 

 

Winter (DB)

0°F

 

Summer (DB/WB)

95°F/78°F

 

 

2.

Indoor conditions:

 

 

Winter

70°F to 76F

 

Summer

72°F to 78°F

 

 

3.

Average Air Circulation:

 

Average of 1.0 CFM/square foot; outside air ventilation average is 20cfm/person.

 

 

4.

Loads:

 

 

•

Lights & Equipment – Total combined connected load     is 7.0 watts/square foot.

 

 

•

People Load –125 square feet/person

 

 

5.

Fan systems will deliver 55 degrees F discharge air temperature at an average
rate of 1.00 CFM per square foot at the discharge point of the fan.

D-2

Execution Version



 

b.

The existing fan systems located in mechanical rooms serve multiple floors. Each
system has a supply and exhaust/return fan and is suitable for providing
variable air volume control as required for ventilating and cooling. The central
fan systems will operate 8:00 a.m. to 6:00 p.m., Monday through Friday, and 8:00
a.m. to 1:00 p.m., Saturday, holidays excepted. Operation of building fan
systems is available twenty-four hours a day, seven days a week. Cost for
after-hour system operation is $85/hour (summer) and $65/hour (winter) per
system.

 

 

c.

Pneumatic or DDC variable air volume boxes with thermostats shall be provided
and maintained by Tenant. Tenant responsible for all ductwork distribution. New
VAV boxes are to be pressure independent normally open. Building DDC system is
Andover.

 

 

d.

Any additional heating for space shall be designed and installed by Tenant.
Landlord to provide power at the floor for perimeter heating.

 

 

e.

Cooling shall be accomplished by the fan system through the use of chilled water
or outside air. Central plant chilled water is seasonably available (at a
minimum) during the period of May 1 through October 31.

 

 

f.

Special exhaust air requirements such as for control room, equipment rooms,
break rooms or private washrooms shall be provided by Tenant.

 

 

g.

Auxiliary cooling/ventilating equipment for special purposes, after hour or for
loads in excess of the design criteria shall be provided by Tenant. Heat
rejection to be via perimeter louvers on the north elevation of each tower.
Louver sizes will be coordinated with Tenant.

 

 

h.

All medium pressure ductwork shall be tested and repaired so that the overall
leakage is less than 5%. All medium pressure ductwork shall be either insulated
or lined. The Landlord shall provide all testing and repair any defects or
deficiencies at their cost.

 

7.

ELECTRICAL SERVICE; LIFE SAFETY

 

 

a.

General electrical service is provided by Commonwealth Edison and consists of
three 12,000 volt primary feeders. Electrical power is distributed throughout
the Building by means of various switchboards, transformers, disconnects, and
distribution panels wired in rigid pipe or conduit.

 

 

b.

Specific Information for Tenant:

 

D-3

Execution Version



 

 

1.

120/208V, 3 phase, 4-wire power is available at 5.5 watts per rentable square
foot for power and lighting. The allowance has been adjusted to reflect a code
required safety factor of 20%. Core electrical rooms shall be complete with all
required feeders, transformers, panels, and associated equipment as required to
provide electrical service in accordance with the Lease, suitable for
distribution by Tenant within the Premises. Separate metering of the existing
electrical service used by Tenant will be by Landlord. Any additional power and
transformer requirements are Tenant’s sole cost, including any possible
expansion of existing vaults.

 

 

2.

Supplemental power required above and beyond amounts noted above are at Tenant’s
expense. Any required emergency power for special tenant equipment is also a
Tenant expense.

 

 

c.

Emergency Power. A Class II EPS system has been installed that supplies
emergency power to elevators (1 per bank simultaneously), and emergency lighting
to stairwells and public corridors, and Tenant space (included in 5.5 watts/sf).

 

 

d.

Life Safety. Landlord shall provide sufficient capacity within the base building
fire alarm system to accommodate the Tenant’s audible and visual fire alarm
device requirements as required by code. The connection point shall be within
the Tenant’s leased area.

 

8.

WASHROOMS – All washrooms, within the Premises shall be ADA compliant and
cosmetically upgraded at Tenant’s direction prior to occupancy of the space by
the Tenant. Cosmetic upgrades will be mutually agreed-upon by Landlord and
Tenant, but in any case, shall include new ceiling tile and grid, new parabolic
light fixtures, new faucets and sinks and new toilet seats. Landlord shall also
apply new paint throughout restrooms, including, but not limited to,
electrostatic paint on toilet partitions.

 

9.

SECURITY SYSTEMS – By Tenant.

 

10.

TELECOMMUNICATIONS - Telecommunications riser capacity reasonably sufficient and
available for normal office tenant telecommunications cable use from the MPOE
(minimum point of entry) as to the Building to the main telephone terminal
located in the telephone/electrical room on each floor of the Premises and
available for branching by Tenant of lines throughout the Premises.

 

11.

ACM – Remediation of all ACM (other than Permitted ACM) required to be removed
in connection with the Tenant’s Work.

 

D-4

Execution Version



For the Premises, the Shell and Core Work shall be in compliance with applicable
building codes, life-fire safety codes, physical disability codes, and other
applicable laws (collectively, “Codes”) applicable with respect thereto, to the
extent that such compliance is required for unoccupied premises (or with respect
to the washroom work described in Item 8 above only, on an occupied basis).

 

 

D-5

Execution Version



EXHIBIT F

Rates for Operations and Construction Services

 

 

FUNCTION

REIMBURSEMENT

 

 

Construction Services:

 

 

 

Rubbish

$11.00 per cubic yard (construction debris only)

Water

No Charge

Sprinkler Shutdowns

$66.00 each

Plumbing Shutdowns

$350.00 each

Electrical Shutdowns

$50 to $3,000 each ($300 average)

Officer/Director

$100.00 per hour

Project Manager

$75.00 per hour

Project Engineers

$52.50 per hour

Construction Accounting

$50.00 per hour

Third Parties

Actual costs

 

 

Operations:

 

 

 

Electricity

*

HVAC

**

Janitors

$32.00 per hour

Security

$30.00 per hour

Elevator operators

$31.00 per hour

Crating

$30.50 per hour

Electricians:

 

Construction (A)

$73.50 per hour

Maintenance (B)

$73.50 per hour

Carpenters

$73.00 per hour

Engineers

$66.00 per hour

Decorators

$65.00 per hour

Plumbers

$76.50 per hour

 

All rates should be adjusted accordingly if required at time and one-half or
double time (on overtime basis). Rates are subject to change.

 

*Temporary power panels and closets serving Tenant exclusively will be
separately metered to Tenant.

**Standard ventilation and air conditioning will be provided per Article 9.

 

F-1

Execution Version

 

 